
	
		II
		Calendar No. 705
		111th CONGRESS
		2d Session
		S. 1649
		[Report No. 111–377]
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2009
			Mr. Lieberman (for
			 himself, Ms. Collins,
			 Mrs. McCaskill, Mr. Bennett, and Mr.
			 Bennet) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			December 17, 2010
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To prevent the proliferation of weapons of mass
		  destruction, to prepare for attacks using weapons of mass destruction, and for
		  other purposes.
	
	
		1.Short title; and table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Weapons of Mass Destruction Prevention and Preparedness
			 Act of 2009 or the WMD Prevention and Preparedness Act of
			 2009.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title; and
				table of contents.
					TITLE I—Enhanced
				biosecurity
					Sec. 101. Designation of Tier I
				agents.
					Sec. 102. Enhanced biosecurity
				measures.
					Sec. 103. Laboratory and facility
				registration and database.
					Sec. 104. Background checks.
					Sec. 105. Biological laboratory
				protection.
					Sec. 106. Biosecurity information
				sharing.
					TITLE II—Response to a
				weapon of mass destruction attack
					Subtitle A—Ensuring access to medical
				countermeasures during emergencies
					Sec. 201. National Medical
				Countermeasure Dispensing Strategy.
					Sec. 202. Tailoring of the national
				medical countermeasure dispensing strategy.
					Sec. 203. Expansion in the use of the
				U.S. Postal Service to deliver medical countermeasures.
					Sec. 204. Dispensing medical
				countermeasures through employers.
					Sec. 205. Personal medkits for emergency
				response providers.
					Sec. 206. General public medkit pilot
				program.
					Subtitle B—Bioforensics capabilities and
				strategy
					Sec. 211. Bioforensics capabilities and
				strategy.
					Subtitle C—Communications
				planning
					Sec. 221. Communications
				planning.
					Sec. 222. Plume modeling.
					TITLE III—International
				Measures to Prevent Biological Terrorism
					Subtitle A—Prevention and protection
				against international biological threats
					Sec. 301. International Threat
				Assessment: Tier I Pathogen Facilities.
					Sec. 302. Strengthening international
				biosecurity.
					Sec. 303. Promoting secure biotechnology
				advancement.
					Subtitle B—Global Pathogen
				Surveillance
					Sec. 321. Short title.
					Sec. 322. Findings; purpose.
					Sec. 323. Definitions.
					Sec. 324. Eligibility for
				assistance.
					Sec. 325. Restriction.
					Sec. 326. Fellowship
				program.
					Sec. 327. In-country training in
				laboratory techniques and disease and syndrome surveillance.
					Sec. 328. Assistance for the purchase
				and maintenance of public health laboratory equipment and supplies.
					Sec. 329. Assistance for improved
				communication of public health information.
					Sec. 330. Assignment of public health
				personnel to United States missions and international
				organizations.
					Sec. 331. Expansion of certain United
				States Government laboratories abroad.
					Sec. 332. Assistance for international
				health networks and expansion of Field Epidemiology Training
				Programs.
					Sec. 333. Reports.
					Sec. 334. Authorization of
				appropriations.
					TITLE IV—Government
				organization
					Sec. 401. Intelligence on weapons of
				mass destruction.
					Sec. 402. Intelligence community
				language capabilities and cultural knowledge.
					Sec. 403. Counterterrorism technology
				assessments.
					TITLE V—Emergency
				management and citizen engagement
					Sec. 501. Communication of threat
				information and alerts.
					Sec. 502. Guidelines concerning weapons
				of mass destruction.
					Sec. 503. Individual and community
				preparedness.
				
			IEnhanced
			 biosecurity
			101.Designation of
			 Tier I agents
				(a)Amendments to
			 the Public Health Service ActSection 351A of the Public Health
			 Service Act (42 U.S.C. 262a) is amended—
					(1)in subsection
			 (a)—
						(A)by redesignating
			 paragraph (2) as paragraph (3);
						(B)by inserting after
			 paragraph (1) the following:
							
								(2)Tier I
				agents
									(A)Designation of
				tier I agents
										(i)In
				generalNot later than 180 days after the date of enactment of
				the Weapons of Mass Destruction Prevention
				and Preparedness Act of 2009, the Secretary, in coordination with
				the Secretary of Homeland Security, shall designate as Tier I
				agents those agents and toxins—
											(I)for which the
				Secretary of Homeland Security has issued a Material Threat Determination under
				section 319F–2(c)(2) regarding the agent or toxin, unless the Secretary of
				Health and Human Services determines, in coordination with the Secretary of
				Homeland Security, that such inclusion is unwarranted; or
											(II)that meet the
				criteria under subparagraph (B).
											(ii)Inclusion in
				the Select Agent Program of agents and toxins subject to a Material Threat
				DeterminationNot later than 60 days after the Secretary
				designates as a Tier I agent an agent or toxin for which the Secretary of
				Homeland Security has issued a Material Threat Determination under section
				319F–2(c)(2), the Secretary shall ensure that such agent or toxin is included
				in the list maintained by the Secretary under the Select Agent Program under
				paragraph (1).
										(B)CriteriaIn
				determining whether to designate an agent or toxin as a Tier I agent under
				subparagraph (A), the Secretary, in coordination with the Secretary of Homeland
				Security, shall consider—
										(i)whether the agent
				or toxin has significant potential to be used effectively in a biological
				attack;
										(ii)whether the risk
				posed by the agent or toxin requires additional biosecurity measures, beyond
				those required under subsection (b), to prevent misuse domestically or
				abroad;
										(iii)information
				available from any biological or bioterrorism risk assessments conducted by the
				Department of Homeland Security or other relevant assessments by other
				departments or the intelligence community; and
										(iv)such other
				criteria and information that the Secretary determines appropriate and
				relevant.
										(C)Inclusion of
				agents and toxins not previously listedIf the Secretary
				designates as a Tier 1 agent an agent or toxin that has not been included in
				the list maintained by the Secretary under the Select Agent Program under
				paragraph (1), the Secretary shall include such agent or toxin in such list not
				later than 60 days after the designation of the agent or toxin as a Tier I
				agent.
									(D)Evaluation of
				Tier I agentsThe Secretary, in coordination with the Secretary
				of Homeland Security, shall—
										(i)on an ongoing
				basis, consider the inclusion of additional agents or toxins on the list of
				Tier I agents, as appropriate; and
										(ii)at least
				biennially, review the list of Tier I agents to determine whether any agents or
				toxins should be removed from the list.
										;
				and
						(C)in paragraph (3),
			 as redesignated, by striking list under paragraph (1) and
			 inserting lists under paragraphs (1) and (2); and
						(2)in subsection (l),
			 by adding at the end the following:
						
							(9)The term
				Tier I overlap agent means a biological agent or toxin
				that—
								(A)is listed pursuant
				to subsection (a)(2); and
								(B)is listed pursuant
				to section 212(a)(2) of the Agricultural Bioterrorism Protection Act of
				2002.
								.
					(b)Amendments to
			 the Agricultural Bioterrorism Protection Act of 2002Section
			 212(a) of the Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C.
			 8401(a)) is amended—
					(1)by redesignating
			 paragraph (2) as paragraph (3);
					(2)by inserting after
			 paragraph (1) the following:
						
							(2)Tier I
				agents
								(A)Designation of
				tier I agents
									(i)In
				generalNot later than 180 days after the date of enactment of
				the Weapons of Mass Destruction Prevention
				and Preparedness Act of 2009, the Secretary, in coordination with
				the Secretary of Homeland Security, shall designate as Tier I
				agents those agents and toxins—
										(I)for which the
				Secretary of Homeland Security has issued a Material Threat Determination under
				section 319F–2(c)(2) of the Public Health Service Act (42 U.S.C. 247d–6b(c)(2))
				regarding the agent or toxin, unless the Secretary of Agriculture determines,
				in coordination with the Secretary of Homeland Security, that such inclusion is
				unwarranted; or
										(II)that meet the
				criteria under subparagraph (B).
										(ii)Inclusion in
				the Select Agent Program of agents and toxins subject to a Material Threat
				DeterminationNot later than 60 days after the Secretary
				designates as a Tier 1 agent an agent or toxin for which the Secretary of
				Homeland Security has issued such Material Threat Determination under section
				319F–2(c)(2) of the Public Health Service Act (42 U.S.C. 247d–6b(c)(2)), the
				Secretary shall ensure that such agent or toxin is included in the list
				maintained by the Secretary under the Select Agent Program under paragraph
				(1).
									(B)CriteriaIn
				determining whether to designate an agent or toxin as a Tier I agent under
				subparagraph (A), the Secretary, in coordination with the Secretary of Homeland
				Security, shall consider—
									(i)whether the agent
				or toxin has significant potential to be used effectively in a biological
				attack;
									(ii)whether the risk
				posed by the agent or toxin requires additional biosecurity measures, beyond
				those required under subsection (b), to prevent misuse domestically or
				abroad;
									(iii)information
				available from any biological or bioterrorism risk assessments conducted by the
				Department of Homeland Security or other relevant assessments by other agencies
				or departments; and
									(iv)such other
				criteria and information that the Secretary determines appropriate and
				relevant.
									(C)Inclusion of
				agents and toxins not previously listedIf the Secretary
				designates as a Tier 1 agent an agent or toxin that has not been included in
				the list maintained by the Secretary under paragraph (1), the Secretary shall
				include such agent or toxin in such list no later than 60 days after the
				designation of the agent or toxin as a Tier I agent.
								(D)Evaluation of
				Tier I agentsThe Secretary, in coordination with the Secretary
				of Homeland Security, shall—
									(i)on an ongoing
				basis, consider the inclusion of additional agents or toxins on the list of
				Tier I agents, as appropriate; and
									(ii)at least
				biennially, review the list of Tier I agents to determine whether any agents or
				toxins should be removed from the list.
									;
				and
					(3)by striking
			 list under paragraph (1) and inserting lists under
			 paragraphs (1) and (2).
					102.Enhanced
			 biosecurity measures
				(a)In
			 generalTitle III of the Homeland Security Act (6 U.S.C. 181 et
			 seq.) is amended by adding at the end the following:
					
						318.Enhanced
				biosecurity measures
							(a)DefinitionsIn
				this section:
								(1)Agent or
				toxinThe term agent or toxin means an agent or
				toxin regulated under section 351A(a)(1) of the Public Health Service Act or
				section 212(a)(1) of the Agricultural Bioterrorism Protection Act of
				2002.
								(2)Tier I
				agentThe term Tier I agent means an agent or toxin
				so designated under section 351A(a)(2) of the Public Health Service Act or
				section 212(a)(2) of the Agricultural Bioterrorism Protection Act of
				2002.
								(b)RegulationsThe
				Secretary, in consultation with the Secretary of Health and Human Services and
				the Secretary of Agriculture, shall through a negotiated rulemaking under
				subchapter III of chapter 5 of title 5, United States Code, establish enhanced
				biosecurity measures for entities registered under section 351A(d) of the
				Public Health Service Act (42 U.S.C. 262a(d)) to use in handling Tier I agents,
				which shall include—
								(1)standards for
				personnel reliability programs;
								(2)standards for
				training and requirements for responsible officials, lab personnel, and support
				personnel employed by entities registered under section 351A(d) of the Public
				Health Service Act (42 U.S.C. 262a(d));
								(3)standards for
				performing laboratory risk assessments;
								(4)risk-based
				laboratory security performance standards;
								(5)any other
				standards determined necessary by the Secretary; and
								(6)procedures, with
				appropriate restrictions on access, for sharing information, including
				vulnerability assessments, site security plans, and other security related
				information, as the Secretary determines appropriate, with State, local, and
				tribal government officials, including law enforcement officials and emergency
				response providers.
								(c)Negotiated
				rulemaking committeeThe negotiated rulemaking committee
				established by the Secretary under subsection (b) shall include representatives
				from—
								(1)the Department,
				including the Office of Intelligence and Analysis, Office of Infrastructure
				Protection, Science and Technology Directorate, and Office of Health
				Affairs;
								(2)the Department of
				Health and Human Services, including the Centers for Disease Control and
				Prevention;
								(3)the Department of
				Agriculture, including the Animal and Plant Health Inspection Service;
								(4)the Department of
				Defense;
								(5)the Federal Bureau
				of Investigation;
								(6)for profit
				research institutions;
								(7)academic research
				institutions;
								(8)nonprofit research
				institutions; and
								(9)other interested
				parties, as the Secretary determines appropriate.
								(d)Time
				requirementThe procedures for the negotiated rulemaking
				conducted under subsection (b) shall be conducted in a timely manner to ensure
				that—
								(1)any
				recommendations with respect to proposed regulations are provided to the
				Secretary not later than 6 months after the date of enactment of this section;
				and
								(2)a final rule is
				promulgated not later than 12 months after the date of enactment of this
				section.
								(e)Factors To Be
				ConsideredIn developing proposed and final standards under
				subsection (b), the Secretary and the negotiated rulemaking committee shall
				consider factors including—
								(1)the
				recommendations of the Commission on the Prevention of Weapons of Mass
				Destruction Proliferation and Terrorism (established under section 1851 of the
				Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law
				110–53; 121 Stat. 501)), the National Science Advisory Board for Biosecurity
				(established under section 205 of the Pandemic and All-Hazards Preparedness Act
				(Public Law 109–417; 120 Stat. 2851)), the Trans-Federal Task Force on
				Optimizing Biosafety and Biocontainment Oversight, and any working group
				established under Executive Order 13486 (74 Fed. Reg. 2289) relating to
				strengthening laboratory biosecurity; and
								(2)how any
				disincentives to biological research arising from enhanced biosecurity measures
				can be minimized.
								(f)Implementation
				of enhanced biosecurity measures
								(1)In
				generalEach registered entity that works with Tier I agents
				shall establish procedures that meet or exceed the standards promulgated under
				subsection (b).
								(2)Training
				standardsThe Secretary of Health and Human Services, in
				consultation with the Secretary, shall accredit training programs that meet the
				standards promulgated under subsection (b).
								(3)Personnel
				reliability programsThe Secretary, in consultation with, where
				appropriate, the Secretary of Health and Human Services and the Secretary of
				Agriculture, shall evaluate and ensure the implementation of, and compliance
				with, personnel reliability programs at laboratories that handle Tier I agents
				developed under the regulations promulgated under subsection (b).
								(4)Risk
				assessmentsThe Secretary, in consultation with, where
				appropriate, the Secretary of Health and Human Services and the Secretary of
				Agriculture, shall ensure that facilities handling Tier I agents submit
				laboratory risk assessments that comply with the standards promulgated under
				subsection (b).
								(5)Security
				plansThe Secretary, in consultation with, where appropriate, the
				Secretary of Health and Human Services and the Secretary of Agriculture, shall
				ensure that facilities handling Tier I agents submit site security plans that
				comply with the standards promulgated under subsection (b).
								(6)Harmonization of
				regulations
									(A)Regulations
				under Public Health Service ActNot later than 120 days after the
				Secretary promulgates regulations or amendments thereto pursuant to this
				section, the Secretary of Health and Human Services shall amend regulations
				promulgated under the Select Agent Program under section 351A(a)(1) of the
				Public Health Service Act (42 U.S.C. 262a(a)(1)) to ensure that such
				regulations do not overlap or conflict with the regulations promulgated by the
				Secretary under this section.
									(B)Regulations
				under Agriculture Bioterrorism Protection Act of 2002Not later
				than 120 days after the Secretary promulgates regulations or amendments thereto
				pursuant to this section, the Secretary of Agriculture shall amend regulations
				promulgated under the Select Agent Program under section 212(a)(1) of the
				Agricultural Bioterrorism Protection Act of 2002 to ensure that such
				regulations do not overlap or conflict with the regulations promulgated by the
				Secretary under this section.
									(7)Penalties
									(A)Civil money
				penaltyIn addition to any other penalties that may apply under
				law, any person who violates any provision of regulations promulgated under
				subsection (b) shall be subject to a civil money penalty in an amount not
				exceeding $250,000 in the case of an individual and $500,000 in the case of a
				laboratory handling a Tier I agent.
									(B)Intermediate
				sanctions
										(i)In
				generalIf the Secretary determines that an individual or
				laboratory has violated any provision of regulations under this section, the
				Secretary may impose intermediate sanctions in lieu of the actions authorized
				by subsection (A).
										(ii)Types of
				sanctionsThe intermediate sanctions which may be imposed under
				paragraph (1) shall consist of—
											(I)directed plans of
				correction;
											(II)civil money
				penalties in an amount not to exceed $10,000 for each violation of, or for each
				day of substantial noncompliance with, the regulations promulgated under this
				section;
											(III)payment for the
				costs of onsite monitoring; or
											(IV)any combination
				of the actions described in subclauses (I), (II), and (III).
											(iii)ProceduresThe
				Secretary shall develop and implement procedures with respect to when and how
				each of the intermediate sanctions is to be imposed under clause (i). Such
				procedures shall provide for notice to the individual or laboratory, a
				reasonable opportunity to respond to the proposed sanction, and appropriate
				procedures for appealing determinations relating to the imposition of
				intermediate sanctions.
										(8)Simultaneous
				laboratory inspections
									(A)Inspections by
				the department of homeland securityThe Secretary shall inspect
				laboratories that handle Tier I agents for compliance with regulations
				promulgated under this section.
									(B)Inspections by
				the departments of homeland security and health and human
				servicesAny inspections of the same laboratory conducted by the
				Secretary pursuant to this subsection and the Secretary of Health and Human
				Services for compliance with regulations promulgated under the Select Agent
				Program under section 351A(a)(1) of the Public Health Service Act shall be
				conducted simultaneously to the extent practicable.
									(C)Inspections by
				the departments of homeland security and agricultureAny
				inspections of the same laboratory conducted by the Secretary pursuant to this
				subsection and the Secretary of Agriculture for compliance with regulations
				promulgated under the Select Agent Program under section 212(a)(1) of the
				Agricultural Bioterrorism Protection Act of 2002 shall be conducted
				simultaneously to the extent practicable.
									(D)Participation by
				the department of defenseTo the extent practicable, the
				Secretary of Defense shall conduct inspections simultaneously with the
				Secretary and, as appropriate, the Secretary of Health and Human Services or
				the Secretary of Agriculture, when the Secretary of Defense conducts
				inspections of laboratories that receive funding from the Department of Defense
				for work with Tier I agents.
									(E)Joint inspection
				proceduresDepartments conducting simultaneous inspections of a
				laboratory under this subsection shall ensure, to the maximum extent
				practicable, that such inspections are conducted using a common set of
				inspection procedures across such departments in order to minimize the
				administrative burden on such laboratory.
									(F)Inspection
				reportsInspection reports conducted under this paragraph shall
				be made available to each Federal agency that supports select agent research at
				the institution that is the subject of the inspection
				report.
									.
				(b)ReportNot
			 later than 60 days after the date of enactment of this Act, the Secretary of
			 Homeland Security, the Secretary of Agriculture, and the Secretary of Health
			 and Human Services shall jointly report to the Committee on Homeland Security
			 and Governmental Affairs, the Committee on Health, Education, Labor, and
			 Pensions, the Committee on Agriculture, Nutrition, and Forestry, and the
			 Committee on Armed Services of the Senate and the Committee on Homeland
			 Security, the Committee on Energy and Commerce, the Committee on Agriculture,
			 and the Committee on Armed Services of the House of Representatives regarding
			 how the Secretary of Homeland Security, the Secretary of Agriculture, and the
			 Secretary of Health and Human Services intend to comply with the requirements
			 under section 318 of the Homeland Security Act, as added by subsection (a), and
			 shall detail what additional resources, if any, will be required to so
			 comply.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section and the amendments made by this
			 section.
				(d)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 317 the following:
					
						
							Sec. 318. Enhanced biosecurity
				measures.
						
						.
				103.Laboratory and
			 facility registration and database
				(a)In
			 generalSection 351A of the Public Health Service Act (42 U.S.C.
			 262a) is amended—
					(1)by redesignating
			 subsections (f) through (m) as (g) through (n) respectively; and
					(2)by inserting after
			 subsection (e) the following:
						
							(f)Laboratory and
				facility registration and database
								(1)In
				generalThe Secretary, in coordination with the Secretary of
				Homeland Security and the Secretary of Agriculture, shall establish and
				maintain a database of laboratories and facilities that have sufficient
				potential to pose a threat to public health and safety, or to animal or plant
				health, as to require the awareness by the Federal Government of the location
				and nature of the laboratory or facility.
								(2)Criteria
									(A)In
				generalThe Secretary, in coordination with the Secretary of
				Homeland Security and the Secretary of Agriculture, shall by regulation
				establish criteria defining which laboratories and facilities are described in
				paragraph (1) and subject to the requirements of this subsection.
									(B)Exclusion of
				select agent laboratoriesThe criteria established under
				subparagraph (A) shall exclude laboratories listed in the national database
				established pursuant to subsection (d)(2) of this section and section 212(d)(2)
				of the Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C.
				8401(d)(2)).
									(C)ContentThe
				criteria established under subparagraph (A) shall include—
										(i)whether a
				laboratory or facility handles a biological agent or toxin designated as a
				Registry Agent pursuant to paragraph (4);
										(ii)whether a
				laboratory or facility has specified characteristics, features, or equipment
				that could facilitate the misuse of the laboratory or facility for the purposes
				of developing a biological weapon, which may include—
											(I)technology that is
				particularly suitable to the development of an effective biological weapon,
				such as technology that would enable synthesis of Tier I agents; and
											(II)features that
				would protect an individual developing a biological weapon from accidental
				exposure or discovery; and
											(iii)such other
				characteristics as the Secretary determines appropriate.
										(3)Regulations
				requiring registrationThe Secretary shall by regulation require
				the registration with the Secretary of laboratories and facilities that meet
				the criteria established pursuant to paragraph (2).
								(4)Registry
				agents
									(A)In
				generalThe Secretary, in coordination with the Secretary of
				Agriculture and the Secretary of Homeland Security, shall establish and
				maintain by regulation a list of biological agents and toxins that have the
				potential to pose a serious threat to public, animal, or plant health but for
				which the potential to be used effectively in a biological attack has not been
				clearly established.
									(B)DesignationAgents
				listed pursuant to subparagraph (A) shall be designated as Registry
				Agents.
									(C)Exclusion of
				select agentsIn determining whether to designate a biological
				agent or toxin as a Registry Agent, the Secretary shall exclude agents or
				toxins listed pursuant to subsection (a)(1) of this section and section
				212(a)(1) of the Agricultural Bioterrorism Protection Act of 2002.
									(5)PenaltiesIn
				addition to any other penalties that may apply under law, any person who
				violates any provision of this section shall be subject to the United States
				for a civil penalty in an amount not to exceed $25,000 in the case of an
				individual and $50,000 in the case of any other person.
								(6)Access to
				databaseThe Secretary shall make the database established under
				paragraph (1) available to the Secretary of Homeland Security, the Secretary of
				Agriculture, the Secretary of Defense, the Attorney General, and such agencies
				as the Secretary determines appropriate.
								(7)Biosecurity and
				biosafety best practicesThe Secretary, in consultation with the
				Secretary Homeland Security and the Secretary of Agriculture, shall promote
				biosecurity and biosafety best practices to entities registered under paragraph
				(3).
								.
					(b)Revision of the
			 list of biological agents and toxins
					(1)Review of listed
			 agents
						(A)Review by
			 Secretary of Health and Human ServicesNot later than 180 days
			 after the establishment of the list pursuant to subsection (f)(4) of section
			 351A of the Public Health Service Act (as added by subsection (a)), the
			 Secretary of Health and Human Services shall conduct a comprehensive review of
			 the list of biological agents and toxins maintained pursuant to subsection
			 (a)(1) of such section to determine which listed agents and toxins more
			 accurately fit the criteria for Registry Agents (as described under such
			 subsection (f)(4)).
						(B)Revision by
			 Secretary of AgricultureNot later than 180 days after the
			 establishment of the list pursuant to subsection (f)(4) of section 351A of the
			 Public Health Service Act (as amended by subsection (a)), the Secretary of
			 Agriculture shall conduct a comprehensive review of the list of biological
			 agents and toxins maintained pursuant to section 212(a)(1) of the Agricultural
			 Bioterrorism Protection Act of 2002 (7 U.S.C. 8401(a)(1)) to determine which
			 listed agents and toxins more accurately fit the criteria for Registry Agents
			 (as described under such subsection (f)(4)).
						(2)Amendments to
			 the Public Health Service ActSection 351A(a)(1)(B)(i) of the
			 Public Health Service Act (42 U.S.C. 262a(a)(1)(B)(i)) is amended—
						(A)in subclause
			 (III), by striking ; and and inserting a semicolon;
						(B)by redesignating
			 subclause (IV) as subclause (V); and
						(C)by inserting after
			 subclause (III) the following:
							
								(IV)security risks
				identified by biological risk assessments conducted by the Department of
				Homeland Security, the Department of Health and Human Services, the Department
				of Agriculture, the Department of Defense, and other relevant agencies and
				entities;
				and
								.
						(3)Amendment to the
			 Agricultural Bioterrorism Protection Act of 2002Section
			 212(a)(1)(B)(i) of the Agricultural Bioterrorism Protection Act of 2002 (7
			 U.S.C. 8401(a)(1)(B)(i)) is amended—
						(A)in subclause
			 (III), by striking ; and and inserting a semicolon;
						(B)by redesignating
			 subclause (IV) as subclause (V); and
						(C)by inserting after
			 subclause (III) the following:
							
								(IV)security risks
				identified by biological risk assessments conducted by the Department of
				Homeland Security, the Department of Health and Human Services, the Department
				of Agriculture, the Department of Defense, and other relevant agencies and
				entities;
				and
								.
						(c)ReportNot
			 later than 270 days after the date of enactment of this Act, the Secretary of
			 Health and Human Services, in coordination with the Secretary Homeland Security
			 and the Secretary of Agriculture, shall report to the Committee on Homeland
			 Security and Governmental Affairs, the Committee on Health, Education, Labor,
			 and Pensions, the Committee on Agriculture, Nutrition, and Forestry, and the
			 Committee on Armed Services of the Senate, and to the Committee on Homeland
			 Security, the Committee on Energy and Commerce, the Committee on Agriculture,
			 and the Committee on Armed Services of the House of Representatives regarding
			 the implementation of this section.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
				(e)Conforming
			 amendments
					(1)Public Health
			 Service ActSection 351A of the Public Health Service Act (42
			 U.S.C. 262a) is amended—
						(A)in subsection
			 (e)(7)(B)(ii) by striking subsection (h) and inserting
			 subsection (i);
						(B)in subsection
			 (i)(1)(E), as so redesignated, by striking subsection (f) and
			 inserting subsection (g);
						(C)in subsection (k),
			 as so redesignated, by striking subsection (l) and inserting
			 subsection (m); and
						(D)in subsection (l),
			 as so redesignated, by striking subsection (j) and inserting
			 subsection (k).
						(2)Agricultural
			 Bioterrorism Protection Act of 2002Section 212(g)(1)(E) of the
			 Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C. 8401(g)(1)(E)) is
			 amended by striking 351A(g)(3) and inserting
			 351A(h)(3).
					104.Background
			 checksSection 351A(e)(3)(A)
			 of the Public Health Service Act (42 U.S.C. 262a(e)(3)(A)) is amended by adding
			 at the end the following: In identifying whether an individual is within
			 a category specified in subparagraph (B)(ii)(II), the Attorney General shall
			 consult with the Secretary of Homeland Security to determine if the Department
			 of Homeland Security possesses any information relevant to the identification
			 of such an individual by the Attorney General..
			105.Biological
			 laboratory protection
				(a)Academic and
			 nonprofit high containment biological laboratory protection grants
					(1)Grants
			 authorizedThe Secretary of
			 Homeland Security, acting through the Administrator of the Federal Emergency
			 Management Agency, may award grants to academic and nonprofit organizations to
			 implement security improvements at laboratories that handle Tier I agents or
			 toxins, as so designated under section 351A(a)(2) of the Public Health Service
			 Act or section 212(a)(2) of the Agricultural Bioterrorism Protection Act of
			 2002.
					(2)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Department of Homeland Security to carry out this subsection, $50,000,000 for
			 each of fiscal years 2010 through 2013.
					(b)Voluntary
			 vulnerability assessmentsIn carrying out section 201(d)(2) of
			 the Homeland Security Act of 2002 (6 U.S.C. 121(d)(2)), the Secretary of
			 Homeland Security shall encourage the voluntary participation of laboratories
			 working with biological agents and toxins, as so designated under section
			 351A(a)(1) of the Public Health Service Act (42 U.S.C. 262a(a)(1)) or section
			 212(a)(1) of the Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C.
			 8401(a)(1)), commensurate with the risks such agents and toxins pose.
				106.Biosecurity
			 information sharing
				(a)In
			 generalTitle III of the Homeland Security Act of 2002 (6 U.S.C.
			 181 et seq.), as amended by section 102, is amended by adding at the end the
			 following:
					
						319.Biosecurity
				information sharing
							(a)In
				generalConsistent with the responsibilities under section
				201(d), the Secretary shall ensure that State, local, and tribal governments
				have access to relevant safety and security information relating to biological
				laboratories and facilities in or in close proximity to the jurisdiction of the
				State, local, or tribal government, as the Secretary determines
				appropriate.
							(b)Access to
				information in databasesIn carrying out this section, the
				Secretary may disseminate to State, local, and tribal governments relevant
				information from the national databases established under subsections (d)(2)
				and (f)(1) of section 351A of the Public Health Service Act (42 U.S.C. 262a)
				and section 212(d)(2) of the Agricultural Bioterrorism Protection Act of 2002
				(7 U.S.C. 8401(d)(2)).
							(c)Classified and
				sensitive informationThe Secretary shall ensure that any
				information disseminated under this section is disseminated consistent
				with—
								(1)the authority of
				the Director of National Intelligence to protect intelligence sources and
				methods under the National Security Act of 1947 (50 U.S.C. 401 et seq.) and
				related procedures or similar authorities of the Attorney General concerning
				sensitive law enforcement information;
								(2)section 552a of
				title 5, United States Code (commonly referred to as the Privacy Act of 1974);
				and
								(3)other relevant
				laws.
								.
				(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 318, as added by section 102, the
			 following:
					
						
							Sec. 319. Biosecurity information
				sharing.
						
						.
				IIResponse to a
			 weapon of mass destruction attack
			AEnsuring access to
			 medical countermeasures during emergencies
				201.National
			 Medical Countermeasure Dispensing StrategyTitle III of the Public Health Service Act
			 (42 U.S.C. 241 et seq.) is amended by inserting after section 319M the
			 following:
					
						319N.National
				Medical Countermeasure Dispensing Strategy
							(a)DefinitionsIn
				this section—
								(1)the term
				appropriate committees of Congress means—
									(A)the Committee on
				Homeland Security and Governmental Affairs and the Committee on Health,
				Education, Labor, and Pensions of the Senate; and
									(B)the Committee on
				Homeland Security, the Committee on Energy and Commerce, and the Committee on
				Oversight and Government Reform of the House of Representatives;
									(2)the term
				dispense means to provide prophylaxis and other related medical
				material to an affected population in response to a threat or incident;
				and
								(3)the term
				medical countermeasures means a drug or biological product used to
				mitigate, prevent, or treat harm from any biological agent (including organisms
				that cause an infectious disease) or toxin or chemical, radiological, or
				nuclear threat that may cause a public health emergency.
								(b)StrategyThe
				Secretary, in coordination with the Secretary of Homeland Security and the
				Postmaster General, shall develop, coordinate, and maintain a National Medical
				Countermeasure Dispensing Strategy (referred to in this section as the
				National MCM Dispensing Strategy).
							(c)ContentsThe
				National MCM Dispensing Strategy shall—
								(1)encompass all
				aspects of the Federal role in dispensing medical countermeasures (referred to
				in this section as MCMs) and describe methods by which the
				Federal Government may assist State, local, and tribal governments to dispense
				MCMs;
								(2)address a variety
				of geographical areas, population densities, and demographics;
								(3)create a
				multilayered approach for the dispensing of MCMs that includes
				redundancies;
								(4)address—
									(A)a staffing plan
				for dispensing MCMs, including—
										(i)for MCM dispensing
				locations; and
										(ii)for dispensing
				through the United States Postal Service;
										(B)requirements for
				timeliness of MCM dispensing;
									(C)appropriateness,
				effectiveness, and efficiency of differing methods of MCM dispensing;
									(D)measures and
				evaluations of MCM dispensing effectiveness and efficiency;
									(E)liability issues
				associated with MCM dispensing, considering—
										(i)the volunteer
				force;
										(ii)medical
				personnel;
										(iii)potential
				adverse reactions to medications;
										(iv)participating
				employees of the United States Postal Service; and
										(v)security
				personnel;
										(F)security issues,
				including—
										(i)partnerships with
				law enforcement; and
										(ii)necessary levels
				of security to protect MCM dispensing locations and related personnel,
				participating employees of the United States Postal Service, and transportation
				of MCMs;
										(G)communications
				issues, including—
										(i)communications
				between the Federal, State, local, and tribal government officials that may be
				involved in dispensing MCMs;
										(ii)communications
				between the government and private sector; and
										(iii)the creation of
				prescripted public message statements informing people how they can acquire
				MCMs;
										(H)transportation of
				MCMs to dispensing locations;
									(I)implementation and
				operations of dispensing plans;
									(J)necessary levels
				of Federal technical assistance in developing MCM dispensing capabilities;
				and
									(K)any other topics
				that the Secretary determines appropriate;
									(5)in coordination
				with the Secretary of Homeland Security, include a plan to develop a
				pre-incident public information campaign that will inform the public of—
									(A)personal
				preparedness for a biological attack or naturally occurring disease
				outbreak;
									(B)options for
				obtaining MCMs;
									(C)options for
				receiving medical care during a public health emergency; and
									(D)any other issues
				that the Secretary determines appropriate; and
									(6)be exercised
				regularly in various jurisdictions.
								(d)CoordinationWhere
				appropriate, the Secretary, in coordination with the Secretary of Homeland
				Security and the Postmaster General, shall coordinate with State, local, and
				tribal government officials, private sector, and nongovernmental organizations
				in development of the National MCM Dispensing Strategy.
							(e)Reports to
				Congress
								(1)In
				generalThe Secretary, in coordination with the Secretary of
				Homeland Security and the Postmaster General, shall—
									(A)not later than 180
				days after the date of enactment of this section, submit the National MCM
				Dispensing Strategy to the appropriate committees of Congress; and
									(B)not later than 180
				days after the submission of the Strategy under subparagraph (A), submit an
				implementation plan for such Strategy to the appropriate committees of
				Congress.
									(2)Status
				reportNot later than 1 year after the submission of the
				implementation plan under paragraph (1)(B), the Secretary, in coordination with
				the Secretary of Homeland Security and the Postmaster General, shall submit to
				the appropriate committees of Congress a report describing the status of the
				activities taken pursuant to the implementation
				plan.
								.
				202.Tailoring of
			 the national medical countermeasure dispensing strategy
					(a)In
			 general
						(1)PlansThe
			 Secretary of Health and Human Services, in coordination with the Secretary of
			 Homeland Security and, where appropriate, the Postmaster General, shall tailor
			 the National MCM Dispensing Strategy established under section 319N of the
			 Public Health Service Act (as added by section 201) for—
							(A)Cities Readiness
			 Initiative jurisdictions and other densely populated metropolitan areas deemed
			 at highest risk of being the target of a terrorist attack;
							(B)representative
			 localities of varying geographic sizes, population densities, and demographics;
			 and
							(C)any other unique
			 or specific local needs the Secretary of Health and Human Services deems
			 appropriate.
							(2)Consultation
			 with State, local, and tribal governmentsIn fulfilling the
			 requirements of paragraph (1), the Secretary of Health and Human Services, in
			 coordination with the Secretary of Homeland Security and, where appropriate,
			 the Postmaster General, shall consult with State, local, and tribal
			 officials.
						(3)ReviewThe
			 Secretary of Homeland Security, during and in conjunction with the creation of
			 tailored National MCM Dispensing Strategy plans under paragraph (1),
			 shall—
							(A)provide a review
			 of transportation and logistics capabilities for moving medical countermeasures
			 from State, local, and tribal receiving, staging, and storing sites to
			 dispensing locations;
							(B)review security
			 plans and capabilities for protecting transportation of medical countermeasures
			 and dispensing locations;
							(C)work in
			 coordination with the Postmaster General to review security for protecting
			 United States Postal Service employees performing dispensing;
							(D)assist State,
			 local, and tribal governments in building partnerships with law enforcement to
			 perform security for medical countermeasure transportation and
			 dispensing;
							(E)assist State,
			 local, and tribal governments in working with emergency response providers to
			 create appropriate roles for their participation in the tailored Strategy
			 plans; and
							(F)determine other
			 assistance that may be offered to State, local, and tribal governments with
			 respect to logistics, transportation, security, or other issues that the
			 Secretary of Homeland Security determines appropriate.
							(b)DefinitionIn
			 this section, the term emergency response provider has the meaning
			 given that term in section 2 of the Homeland Security Act of 2002 (6 U.S.C.
			 101).
					203.Expansion in
			 the use of the U.S. Postal Service to deliver medical countermeasures
					(a)In
			 generalThe Secretary of Health and Human Services, in
			 coordination with the Postmaster General and the Secretary of Homeland
			 Security, shall expand existing pilot programs to utilize the United States
			 Postal Service to deliver medical countermeasures in a public health
			 emergency.
					(b)TimelineThe
			 Postmaster General shall increase the ability of the United States Postal
			 Service to deliver medical countermeasures to homes in—
						(1)5 additional
			 Cities Readiness Initiative jurisdictions not later than 1 year after the date
			 of enactment of this Act; and
						(2)15 additional
			 Cities Readiness Initiative jurisdictions not later than 2 years after the date
			 of enactment of this Act.
						(c)USPS
			 MedkitsThe Secretary of Health and Human Services, in
			 coordination with the Postmaster General and the Secretary of Homeland
			 Security, shall, on a biennial basis, reevaluate the contents of medkits
			 provided to enrolled United States Postal Service employees under the U.S.
			 Postal Service Dispensing Plan.
					(d)Content
			 considerationIn establishing the appropriate contents for
			 medkits under subsection (c), the Secretary of Health and Human Services
			 shall—
						(1)consider
			 information available from any biological or bioterrorism risk assessments
			 conducted by the Department of Homeland Security or other relevant assessments
			 by other departments or the intelligence community;
						(2)consider the
			 criteria described in section 351A(a)(1)(B) of the Public Health Service Act
			 (42 U.S.C. 262a(a)(1)(B));
						(3)consult with
			 private and public organizations, as appropriate; and
						(4)consider such
			 other criteria and information that the Secretary of Health and Human Services
			 and the Secretary of Homeland Security determine appropriate.
						(e)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary of
			 Health and Human Services, the Postmaster General, and the Secretary of
			 Homeland Security shall submit to the appropriate committees of Congress a
			 report on the implementation of this section.
					(f)DefinitionsIn
			 this section—
						(1)the term
			 appropriate committees of Congress means—
							(A)the Committee on
			 Homeland Security and Governmental Affairs and the Committee on Health,
			 Education, Labor, and Pensions of the Senate; and
							(B)the Committee on
			 Homeland Security, the Committee on Energy and Commerce, and the Committee on
			 Oversight and Government Reform of the House of Representatives;
							(2)the term
			 medkit means a cache of antibiotics and other medical
			 countermeasures to be used during a public health emergency; and
						(3)the term
			 public health emergency means a public health emergency declared
			 by the Secretary of Health and Human Services under section 319 of the Public
			 Health Service Act (42 U.S.C. 247d).
						(g)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
					204.Dispensing
			 medical countermeasures through employers
					(a)DefinitionsIn
			 this section—
						(1)the term
			 appropriate committees of Congress means—
							(A)the Committee on
			 Homeland Security and Governmental Affairs and the Committee on Health,
			 Education, Labor, and Pensions of the Senate; and
							(B)the Committee on
			 Homeland Security and the Committee on Energy and Commerce of the House of
			 Representatives;
							(2)the terms biological agent and
			 toxin have the meanings given those terms in section 178 of title
			 18, United States Code;
						(3)the term
			 covered Federal facility means a Federal facility determined by
			 the Secretary of Health and Human Services, in coordination with the Secretary
			 of Homeland Security, to be of sufficient size, workforce level, and geographic
			 location to warrant developing a plan for receiving and dispensing medical
			 countermeasures to employees working in the Federal facility;
						(4)the term
			 dispense means to provide prophylaxis and other related medical
			 material to an affected population in response to a threat or incident;
			 and
						(5)the term
			 medical countermeasures means a drug or biological product used to
			 mitigate, prevent, or treat harm from any biological agent (including organisms
			 that cause an infectious disease) or toxin or chemical, radiological, or
			 nuclear threat that may cause a public health emergency.
						(b)Federal
			 plan
						(1)In
			 generalThe head of each
			 executive agency, in consultation with the Secretary of Health and Human
			 Services and the Secretary of Homeland Security, shall develop a plan to
			 receive and dispense medical countermeasures to individuals employed by the
			 executive agency—
							(A)if the individuals work in a covered
			 Federal facility that is likely the target, or located in an area that is
			 likely a target, of an act of terrorism involving a biological agent or toxin;
			 or
							(B)in the event of a
			 naturally occurring outbreak of an infectious disease that may result in a
			 national epidemic.
							(2)ContentsThe
			 plans developed under paragraph (1) shall identify individuals in the covered
			 Federal facility who will be performing receiving and dispensing of medical
			 countermeasures to employees.
						(3)ReviewThe
			 Secretary of Health and Human Services, in coordination with the Secretary of
			 Homeland Security, shall review and approve the plans developed under paragraph
			 (1).
						(4)ExercisesOn
			 a biennial basis, the head of each executive agency shall conduct exercises of
			 the plan developed by the head of the executive agency under paragraph
			 (1).
						(c)Other
			 employersThe Secretary of Health and Human Services, in
			 coordination with Secretary of Homeland Security, shall establish a set of best
			 practices to guide and promote medical countermeasure dispensing capabilities
			 among private sector entities.
					(d)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Health and Human Services, in coordination with the Secretary of Homeland
			 Security, shall submit to the appropriate committees of Congress a report on
			 the implementation of this section.
					205. Personal
			 medkits for emergency response providers
					(a)In
			 generalTitle III of the Homeland Security Act of 2002 (6 U.S.C.
			 181 et seq.), as amended by section 106, is further amended by adding at the
			 end the following:
						
							320.Personal
				medkits for emergency responders
								(a)DefinitionsIn
				this section—
									(1)the term
				appropriate committees of Congress means—
										(A)the Committee on
				Homeland Security and Governmental Affairs and the Committee on Health,
				Education, Labor, and Pensions of the Senate; and
										(B)the Committee on
				Homeland Security and the Committee on Energy and Commerce of the House of
				Representatives;
										(2)the term
				emergency responders means an emergency response provider or an
				active member of a local citizen preparedness organization, including Community
				Emergency Response Teams, the Medical Reserve Corps, the Fire Corps, and the
				citizen preparedness programs of the American Red Cross;
									(3)the term
				immediate family member means an individual who is a cohabitating
				family member or domestic partner;
									(4)the term
				medkit means a cache of antibiotics and other medical
				countermeasures to be used during a public health emergency;
									(5)the term
				medkit program means the program established under subsection (b);
				and
									(6)the term
				public health emergency means a public health emergency declared
				by the Secretary of Health and Human Services under section 319 of the Public
				Health Service Act (42 U.S.C. 247d).
									(b)EstablishmentThe
				Secretary, in coordination with the Secretary of Health and Human Services,
				shall establish a program to distribute medkits to emergency responders and
				immediate family members of emergency responders.
								(c)Medkit program
				components
									(1)In
				generalAn emergency responder or immediate family member of an
				emergency responder participating in the medkit program shall—
										(A)register with the
				Secretary;
										(B)before the
				distribution of a medkit, receive training regarding—
											(i)the proper use and
				dosing of medical countermeasures;
											(ii)reporting of the
				use of a medkit;
											(iii)the proper
				storage of a medkit; and
											(iv)any other topic
				determined appropriate by the Secretary;
											(C)before the
				distribution of a medkit, undergo appropriate medical screening; and
										(D)report the use of
				a medkit within a reasonable time period, as established by the
				Secretary.
										(2)InventoryThe
				Secretary shall conduct an annual inventory of medkits distributed under the
				medkit program.
									(d)Authorization
				and contents
									(1)In
				generalThe Secretary shall coordinate with the Secretary of
				Health and Human Services and the Commissioner of Food and Drugs to—
										(A)seek a
				pre-incident emergency use authorization under section 564 of the Federal Food,
				Drug, and Cosmetic Act (21 U.S.C. 360bbb–3) to allow distribution and use of
				medkits under the medkit program; and
										(B)establish the
				appropriate contents for medkits distributed under the medkit program.
										(2)Content
				considerationIn establishing the appropriate contents for
				medkits under paragraph (1)(B), the Secretary shall—
										(A)consider
				information available from any biological or bioterrorism risk assessments
				conducted by the Department of Homeland Security or other relevant assessments
				by other departments or the intelligence community;
										(B)consider the
				criteria described in section 351A(a)(1)(B) of the Public Health Service Act
				(42 U.S.C. 262a(a)(1)(B));
										(C)consult with
				relevant private and public organizations; and
										(D)consider such
				other criteria and information that the Secretary and the Secretary of Health
				and Human Services determine appropriate.
										(e)ReportNot
				later than 180 days after the date of enactment of this section, the Secretary
				shall submit to the appropriate committees of Congress a report on the
				implementation of this section.
								(f)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this
				section.
								.
					(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 319, as added by section 106 of this Act,
			 the following:
						
							
								Sec. 320. Personal medkits for emergency
				responders.
							
							.
					206.General public
			 medkit pilot program
					(a)DefinitionsIn
			 this section—
						(1)the term
			 medical countermeasures means a drug or biological product used to
			 mitigate, prevent, or treat harm from any biological agent (including organisms
			 that cause an infectious disease) or toxin or chemical, radiological, or
			 nuclear agent that may cause a public health emergency; and
						(2)the term
			 medkit means a cache of antibiotics and other medical
			 countermeasures to be used during a public health emergency declared by the
			 Secretary of Health and Human Services under section 319 of the Public Health
			 Service Act (42 U.S.C. 247d).
						(b)Pilot
			 programThe Secretary of Health and Human Services, in
			 coordination with the Secretary of Homeland Security, shall conduct a pilot
			 program to study the feasibility of providing personal medkits to the
			 public.
					(c)RequirementsIn
			 carrying out the pilot program, the Secretary of Health and Human Services, in
			 coordination with the Secretary of Homeland Security, shall ensure that—
						(1)enrollment of
			 participants in the pilot program encompasses a diverse range of municipality
			 sizes, various geographic locations, and different socioeconomic
			 statuses;
						(2)the number of
			 enrolled participants in the program shall be expanded significantly beyond the
			 number of those enrolled in the 2006 St. Louis Medkit evaluation study,
			 conducted by the Centers for Disease Control and Prevention, to at least 10,000
			 participants;
						(3)the program shall
			 evaluate the ability of households to maintain medkits in the home as directed
			 and reserve for emergency use; and
						(4)prior to obtaining
			 a medkit, participants are required to receive training regarding—
							(A)proper use and
			 dosing of medical countermeasures;
							(B)reporting of use
			 of medkits;
							(C)proper storage of
			 medkits; and
							(D)any other
			 information that the Secretary of Health and Human Services and the Secretary
			 of Homeland Security determine appropriate.
							(d)Authorization
			 and contentThe Secretary of Health and Human Services and the
			 Secretary of Homeland Security shall coordinate with the Commissioner of Food
			 and Drugs—
						(1)to obtain an
			 emergency use authorization under section 564 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360bbb–3) to allow distribution of medkits for the
			 purpose of the pilot program; and
						(2)to establish the
			 appropriate contents of medkits to the public for the pilot program.
						(e)Report
						(1)Appropriate
			 committees of CongressIn this subsection, the term
			 appropriate committees of Congress means—
							(A)the Committee on
			 Homeland Security and Governmental Affairs and the Committee on Health,
			 Education, Labor, and Pensions of the Senate; and
							(B)the Committee on
			 Homeland Security and the Committee on Energy and Commerce of the House of
			 Representatives.
							(2)ReportNot
			 later than 90 days after completion of the program under this section, the
			 Secretary of Health and Human Services, in coordination with the Secretary of
			 Homeland Security, shall submit to the appropriate committees of Congress a
			 report on the conclusions of such program. The report shall include
			 recommendations and conclusions on the feasibility of creating a national
			 medkit program, through which medkits would be distributed widely to the
			 public.
						(f)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
					BBioforensics
			 capabilities and strategy
				211.Bioforensics
			 capabilities and strategy
					(a)In
			 generalTitle III of the Homeland Security Act of 2002 (6 U.S.C.
			 181 et seq.), as amended by section 205, is further amended by adding at the
			 end the following:
						
							321.Bioforensics
				capabilities and strategy
								(a)DefinitionsIn
				this section—
									(1)the term
				appropriate committees of Congress means—
										(A)the Committee on
				Homeland Security and Governmental Affairs, the Committee on the Judiciary, the
				Committee on Health, Education, Labor, and Pensions, the Committee on
				Agriculture, Nutrition, and Forestry, and the Committee on Armed Services of
				the Senate; and
										(B)the Committee on
				Homeland Security, the Committee on the Judiciary, the Committee on Energy and
				Commerce, the Committee on Agriculture, and the Committee on Armed Services of
				the House of Representatives;
										(2)the term
				bioforensic means the scientific discipline dedicated to analyzing
				evidence from a bioterrorism act, biological agent or toxin based criminal act,
				or inadvertent biological agent or toxin release for attribution
				purposes;
									(3)the term
				National Bioforensics Analysis Center means the National
				Bioforensics Analysis Center established under subsection (b);
									(4)the term
				national bioforensics repository collection means the national
				bioforensics repository collection established under subsection (c)(1);
				and
									(5)the term
				national bioforensics strategy means the national bioforensics
				strategy developed under subsection (d)(1).
									(b)National
				Bioforensics Analysis CenterThere is in the Department a
				National Bioforensics Analysis Center which shall—
									(1)serve as the lead
				Federal facility to conduct and facilitate bioforensic analysis in support of
				the executive agency with primary responsibility for responding to the
				biological incident;
									(2)maintain the
				national bioforensics repository collection as a reference collection of
				biological agents and toxins for comparative bioforensic identifications;
				and
									(3)support threat
				agent characterization studies and bioforensic assay development.
									(c)National
				bioforensic repository collection
									(1)In
				generalThe National Bioforensics Analysis Center shall maintain
				a national bioforensics repository collection.
									(2)ActivitiesThe
				national bioforensics repository collection shall—
										(A)receive, store,
				and distribute biological threat agents and toxins and related biological
				agents and toxins;
										(B)serve as a
				reference collection for comparative bioforensic identifications; and
										(C)support threat
				agent characterization studies and bioforensic assay development.
										(3)Participation
										(A)In
				generalThe Secretary, the Attorney General, the Secretary of
				Health and Human Services, the Secretary of Agriculture, the Secretary of
				Defense, and the head of any other appropriate executive agency with a
				biological agent or toxin collection that is useful for the bioforensic
				analysis of biological incidents, performance of biological threat agent
				characterization studies, or development of bioforensic assays shall provide
				all relevant biological agents and toxins, as determined by the Secretary,
				which shall not include any variola virus, to the national bioforensics
				repository collection.
										(B)Other biological
				agents and toxinsThe Secretary shall encourage the contribution
				of public and private biological agent and toxin collections to the national
				bioforensics repository collection that were collected or created with support
				from a Federal grant or contract and that support the functions described in
				paragraph (2).
										(4)AccessThe
				Secretary shall—
										(A)provide an
				executive agency that submits a biological agent or toxin to the national
				bioforensics repository collection with access to the national bioforensics
				repository collection; and
										(B)establish a
				mechanism to provide public and private entities with access to the national
				bioforensics repository collection, as appropriate, for academic analysis of a
				biological agent or toxin in the national bioforensics repository
				collection.
										(5)Report
										(A)In
				generalNot later than 180 days after the date of enactment of
				this section, the Secretary, in consultation with the Attorney General, the
				Secretary of Health and Human Services, the Secretary of Agriculture, the
				Secretary of Defense, and the head of any other appropriate executive agency
				that will participate in or contribute to the national bioforensics repository
				collection, shall submit to the appropriate committees of Congress a report
				regarding the national bioforensics repository collection.
										(B)ContentsThe
				report submitted under subparagraph (A) shall—
											(i)discuss the status
				of the establishment of the national bioforensics repository collection;
											(ii)identify domestic
				and international biological agent and toxin collections that would prove
				useful in carrying out the functions of the national bioforensics repository
				collection;
											(iii)examine any
				access or participation issues affecting the establishment of the national
				bioforensics repository collection or the ability to support bioforensic
				analysis, threat characterization studies, or bioforensic assay development,
				including—
												(I)intellectual
				property concerns;
												(II)access to
				collected or created biological agent or toxin collections funded by a Federal
				grant or contract;
												(III)costs for the
				national bioforensics repository collection associated with accessing domestic
				and international biological agent and toxin collections;
												(IV)costs incurred by
				domestic and international biological agent and toxin collections to allow
				broad access or contribute biological agents or toxins to the national
				bioforensics repository collection; and
												(V)access to the
				national bioforensics repository collection by public and private researchers
				to support threat characterization studies and bioforensic assay development;
				and
												(iv)other issues
				determined appropriate by the Secretary.
											(d)National
				bioforensic strategy
									(1)In
				generalThe Secretary, in coordination with the Attorney General,
				the Secretary of Health and Human Services, the Secretary of Agriculture, the
				Secretary of Defense, and the head of any other appropriate executive agency,
				as determined by the Secretary, shall develop, coordinate, and maintain a
				national bioforensics strategy.
									(2)ContentsThe
				national bioforensics strategy shall—
										(A)provide for a
				coordinated approach across all executive agencies with responsibilities for
				analyzing evidence from a bioterrorism act, biological agent or toxin based
				criminal act, or inadvertent biological agent or toxin release for attribution
				purposes;
										(B)describe the roles
				and responsibilities of all relevant executive agencies;
										(C)establish
				mechanisms, in coordination with State, local, and tribal governments, for
				coordinating with law enforcement agencies in analyzing bioforensic
				evidence;
										(D)include guidance
				for collecting, processing, and analyzing samples; and
										(E)provide for a
				coordinated approach across all executive agencies to support threat agent
				characterization research, funding, and assay development.
										(3)ReportNot
				later than 180 days after the date of enactment of this section, the Secretary,
				in consultation with the Attorney General, the Secretary of Health and Human
				Services, the Secretary of Agriculture, the Secretary of Defense, and the head
				of any other appropriate executive agency, as determined by the Secretary,
				shall submit to the appropriate committees of Congress the national
				bioforensics strategy.
									(e)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this
				section.
								.
					(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 320, as added by section 205 of this Act,
			 the following:
						
							
								Sec. 321. Bioforensics capabilities and
				strategy.
							
							.
					CCommunications
			 planning
				221.Communications
			 planning
					(a)In
			 generalTitle V of the Homeland Security Act of 2002 (6 U.S.C.
			 311 et seq.) is amended by adding at the end the following:
						
							525.Communications
				planning
								(a)Incorporation of
				communications plans
									(1)In
				generalThe Secretary, acting through the Administrator of the
				Federal Emergency Management Agency, shall incorporate into each operational
				plan developed under sections 653(a)(4) and 653(b) of the Post-Katrina
				Emergency Management Reform Act of 2006 (6 U.S.C. 701 note) a communications
				plan for providing information to the public related to preventing, preparing
				for, protecting against, and responding to imminent natural disasters, acts of
				terrorism, and other man-made disasters, including incidents involving the use
				of weapons of mass destruction and other potentially catastrophic
				events.
									(2)ConsultationIn
				developing communications plans under paragraph (1), the Administrator shall
				consult with State, local, and tribal governments and coordinate, as the
				Administrator considers appropriate, with other Federal departments and
				agencies that have responsibilities under the National Response Framework and
				other relevant Federal departments and agencies.
									(b)Prescripted
				messages and message templates
									(1)In
				generalAs part of the communication plans, the Administrator
				shall develop prescripted messages or message templates, as appropriate, to be
				included in the plans to be provided to State, local, and tribal officials so
				that those officials can quickly and rapidly disseminate critical information
				to the public in anticipation or in the immediate aftermath of a disaster or
				incident.
									(2)Development and
				designThe prescripted messages or message templates
				shall—
										(A)be developed, as
				the Administrator determines appropriate, in consultation with State, local,
				and tribal governments and in coordination with other Federal departments and
				agencies that have responsibilities under the National Response Framework and
				other relevant Federal departments and agencies;
										(B)be designed to
				provide accurate, essential, and appropriate information and instructions to
				the population directly affected by a disaster or incident, including
				information related to evacuation, sheltering in place, and issues of immediate
				health and safety; and
										(C)be designed to
				provide accurate, essential, and appropriate technical information and
				instructions to emergency response providers and medical personnel responding
				to a disaster or incident.
										(c)Communications
				formatsIn developing the prescripted messages or message
				templates required under subsection (b), the Administrator shall develop each
				such prescripted message or message template in multiple formats to ensure
				delivery—
									(1)in cases where the
				usual communications infrastructure is unusable as a result of the nature of a
				disaster or incident; and
									(2)to individuals
				with disabilities or other special needs and individuals with limited English
				proficiency in accordance with section 616 of the Post-Katrina Emergency
				Management Reform Act of 2006 (6 U.S.C. 701 note).
									(d)Dissemination
				and technical assistanceThe Administrator shall ensure that all
				prescripted messages and message templates developed under this section are
				made available to State, local, and tribal governments so that those
				governments may incorporate them, as appropriate, into their emergency plans.
				The Administrator shall also make available relevant technical assistance to
				those governments to support communications planning.
								(e)ExercisesTo
				ensure that the prescripted messages or message templates developed under this
				section can be effectively utilized in a disaster or incident, the
				Administrator shall incorporate such prescripted messages or message templates
				into exercises conducted under the National Exercise Program described in
				section 648 of the Post-Katrina Emergency Management Reform Act of 2006 (6
				U.S.C. 701 note).
								(f)ReportNot
				later than 1 year after the date of the enactment of this section, the
				Administrator shall submit to the Committee on Homeland Security and
				Governmental Affairs of the Senate and the Committee on Homeland Security of
				the House of Representatives a copy of the communications plans required to be
				developed under this section, including prescripted messages or message
				templates developed in conjunction with the plans and a description of the
				means that will be used to deliver such messages in a natural disaster, act of
				terrorism, or other man-made
				disaster.
								.
					(b)Table of
			 contentsThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101) is amended by inserting after the item
			 relating to section 524 the following:
						
							
								Sec. 525. Communications
				planning.
							
							.
					222.Plume
			 modeling
					(a)DefinitionsIn
			 this section—
						(1)the term
			 appropriate committees of Congress means—
							(A)the Committee on
			 Homeland Security and Governmental Affairs, the Committee on Energy and Natural
			 Resources, the Committee on Armed Services, and the Committee on Health,
			 Education, Labor, and Pensions of the Senate; and
							(B)the Committee on
			 Homeland Security, the Committee on Energy and Commerce, and the Committee on
			 Armed Services of the House of Representatives;
							(2)the term
			 executive agency has the meaning given that term in section 2 of
			 the Homeland Security Act of 2002 (6 U.S.C. 101);
						(3)the term
			 integrated plume model means a plume model that integrates
			 protective action guidance and other information as the Secretary of Homeland
			 Security determines appropriate; and
						(4)the term
			 plume model means the assessment of the location and prediction of
			 the spread of nuclear, radioactive, or chemical fallout and biological
			 pathogens resulting from an explosion or release of nuclear, radioactive,
			 chemical, or biological substances.
						(b)Development
						(1)In
			 generalThe Secretary of Homeland Security shall develop and
			 disseminate integrated plume models to enable rapid response activities
			 following a nuclear, radiological, chemical, or biological explosion or
			 release.
						(2)ScopeThe
			 Secretary of Homeland Security shall—
							(A)ensure the rapid
			 development and distribution of integrated plume models to appropriate
			 officials of the Federal Government and State, local, and tribal governments to
			 enable immediate response to a nuclear, radiological, chemical, or biological
			 incident; and
							(B)establish
			 mechanisms for dissemination by appropriate emergency response officials of the
			 integrated plume models described in paragraph (1) to nongovernmental
			 organizations and the public to enable appropriate response activities by
			 individuals.
							(3)Consultation
			 with other departments and agenciesIn developing the integrated
			 plume models described in this section, the Secretary of Homeland Security
			 shall consult, as appropriate, with—
							(A)the Secretary of
			 Energy, the Secretary of Defense, the Secretary of Health and Human Services,
			 and the heads of other executive agencies determined appropriate by the
			 Secretary of Homeland Security; and
							(B)State, local, and
			 tribal governments and nongovernmental organizations.
							(c)ExercisesThe
			 Secretary of Homeland Security shall ensure that the development and
			 dissemination of integrated plume models are assessed during exercises
			 administered by the Department of Homeland Security.
					(d)ReportingNot
			 later than 180 days after the date of enactment of this Act, and every year
			 thereafter, the Secretary of Homeland Security shall submit to the appropriate
			 committees of Congress a report regarding—
						(1)the development
			 and dissemination of integrated plume models under this section; and
						(2)lessons learned
			 from assessing the development and dissemination of integrated plume models
			 during exercises administered by the Department of Homeland Security, and plans
			 for improving the development and dissemination of integrated plume models, as
			 appropriate.
						IIIInternational
			 Measures to Prevent Biological Terrorism
			APrevention and
			 protection against international biological threats
				301.International
			 Threat Assessment: Tier I Pathogen Facilities
					(a)ReviewNot
			 later than 6 months after the date of the enactment of this Act, the Director
			 of National Intelligence, in coordination with the Secretary of State, the
			 Secretary of Homeland Security, the Secretary of Health and Human Services, the
			 Secretary of Agriculture, and the heads of other appropriate Federal agencies,
			 shall complete a global review of international biological security threats to
			 the United States.
					(b)ContentThe
			 review under this section shall—
						(1)assess global
			 biological risks, including by describing regions or countries with the
			 greatest biological security risk, taking into account factors such as—
							(A)the presence and
			 capabilities of a foreign terrorist organization;
							(B)the location of
			 highest risk pathogen collections; and
							(C)the location of
			 biological laboratories operating with inadequate security measures; and
							(2)assess any gaps in
			 knowledge about international biosecurity threats.
						(c)UpdatesThe
			 Director shall update the review under this section as new or revised
			 intelligence becomes available, but not less frequently than biennially.
					(d)Submission of
			 review or updateNot later than 6 months after the date of the
			 enactment of this Act, and biennially thereafter, the Director shall submit the
			 classified review or update to—
						(1)the
			 Select Committee on Intelligence of the
			 Senate;
						(2)the
			 Committee on Armed Services of the
			 Senate;
						(3)the
			 Permanent Select Committee on Intelligence of
			 the House of Representatives; and
						(4)the
			 Committee on Armed Services of the House of
			 Representatives.
						(e)Submission of
			 unclassified summary and classified annexNot later than 6 months
			 after the date of the enactment of this Act, and biennially thereafter, the
			 Director shall submit an unclassified report and a classified annex summarizing
			 the review or update to—
						(1)the Committee on
			 Agriculture of the Senate;
						(2)the Committee on
			 Health, Education, Labor, and Pensions of the Senate;
						(3)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
						(4)the Committee on
			 Agriculture of the House of the Representatives;
						(5)the Committee on
			 Energy and Commerce of the House of Representatives; and
						(6)the Committee on
			 Homeland Security of the House of Representatives.
						(f)Sunset
			 dateThe requirements specified in subsections (c), (d), and (e)
			 of this section shall terminate four years after the date of the enactment of
			 this Act.
					302.Strengthening
			 international biosecurity
					(a)Technical and
			 financial assistance authorizedThe Secretary of State, in
			 coordination with the Secretary of Health and Human Services, the Secretary of
			 Agriculture, the Secretary of Homeland Security, and other appropriate
			 agencies, shall provide technical and financial assistance, including the
			 activities described in subsection (b), to countries or regions identified by
			 the Threat Assessment mandated in section 301.
					(b)Authorized
			 activities
						(1)Reducing and
			 securing dangerous pathogen collectionsThe Secretary of State
			 shall—
							(A)provide assistance
			 to remove or consolidate an agent or toxin designated as a Tier I agent under
			 section 351A(a)(2) of the Public Health Service Act or section 212(a)(2) of the
			 Agricultural Bioterrorism Protection Act of 2002 (in this subtitle referred to
			 as a Tier I agent) and other dangerous pathogen collections
			 spread among multiple locations within a country or region into facilities with
			 appropriate safety and security;
							(B)provide assistance
			 to replace dangerous or obsolete pathogen isolation techniques with modern
			 diagnostic tools to improve safety and security and to reduce the number and
			 size of dangerous pathogen collections in high risk regions and
			 countries;
							(C)encourage
			 countries to eliminate stores of Tier I agents and other dangerous pathogen
			 collections in exchange for facilitating access to state-of-the-art civilian
			 research at international facilities;
							(D)provide assistance
			 to identify and secure Tier I agents and other dangerous pathogen collections
			 in high risk regions and countries; and
							(E)carry out such
			 other activities as the Secretary of State considers necessary to achieve the
			 purposes of this subtitle.
							(2)Prevention and
			 protectionThe Secretary of State shall—
							(A)raise awareness of
			 international biological threats with foreign governments, academic
			 institutions, and industrial laboratories handling Tier I agents and other
			 dangerous pathogen collections through conferences, seminars and
			 workshops;
							(B)provide physical
			 security upgrades at high risk laboratories;
							(C)train foreign
			 partners in high risk regions on best laboratory biosecurity practices within
			 facilities handling Tier I agents and other dangerous pathogen
			 collections;
							(D)assist foreign
			 countries in establishing personnel reliability measures, as part of a
			 comprehensive laboratory management system;
							(E)partner with
			 foreign governments, laboratories, and scientists in activities that strengthen
			 and reinforce best biological safety and security practices within facilities
			 handling Tier I agents and other dangerous pathogen collections;
							(F)enhance
			 information sharing through regular meetings of relevant United States and
			 foreign government agencies with subject matter expertise on pathogen security
			 and laboratory best practices in high risk regions;
							(G)increase support
			 for United States science and technology agreements and initiatives in high
			 risk regions and countries, including collaborative projects in the areas of
			 bioterrorism prevention, infectious disease control, disease surveillance,
			 bioforensics, laboratory biosafety, and hazardous waste management; and
							(H)develop laboratory
			 biosafety and biosecurity standards and guidelines, including personnel
			 reliability measures, for facilities handling Tier I agents and other dangerous
			 pathogen collections.
							(3)Science and
			 technology exchangeThe Secretary of State shall—
							(A)promote research
			 and development collaboration on highly infectious human, animal and plant
			 disease agents in facilities with appropriate safety and security
			 measures;
							(B)provide
			 opportunities for foreign scientists, particularly those located in highest
			 risk countries identified in section 301, to receive training in the United
			 States on biological safety and security best practices, standard operating
			 procedures, and maintenance for high containment facilities; and
							(C)facilitate the
			 secure exchange of research samples between laboratories in the United States
			 and foreign national laboratories for the development of vaccines and
			 diagnostics for Tier I agents and other dangerous pathogens.
							303.Promoting
			 secure biotechnology advancement
					(a)Plan To promote
			 international adherence to international agreementsThe Secretary
			 of State, in coordination with appropriate agencies, shall produce and
			 implement a plan for promoting international adherence to, and implementation
			 of, frameworks, treaties, and other international agreements regarding weapons
			 of mass destruction, including the Biological Weapons Convention, World Health
			 Organization International Health regulations, and United Nations Security
			 Council Resolution 1540.
					(b)Biotechnology
			 discussions
						(1)In
			 generalThe Secretary of State shall pursue discussions with
			 government, academic, and industry representatives in countries that possess
			 established or emerging biotechnology sectors or are identified as high-risk
			 countries in the Threat Assessment required under section 301.
						(2)TopicsTopics
			 to be discussed under paragraph (1) shall include—
							(A)multilateral
			 initiatives intended to promote safe and secure biotechnology;
							(B)norms and
			 safeguards necessary to prevent the misuse of biotechnology;
							(C)multilateral
			 initiatives intended to counter the threat of biological terrorism; and
							(D)other topics on
			 international biosecurity that the Secretary of State considers to be
			 relevant.
							BGlobal Pathogen
			 Surveillance
				321.Short
			 titleThis subtitle may be
			 cited as the Global Pathogen Surveillance Act of 2009.
				322.Findings;
			 purpose
					(a)FindingsCongress
			 makes the following findings:
						(1)The frequency of
			 the occurrence of biological events that could threaten the national security
			 of the United States has increased and is likely increasing. The threat to the
			 United States from such events includes threats from diseases that infect
			 humans, animals, or plants regardless of whether such diseases are introduced
			 naturally, accidentally, or intentionally.
						(2)Bioterrorism poses
			 a grave national security threat to the United States. The insidious nature of
			 a bioterrorist attack, the likelihood that the recognition of such an attack
			 would be delayed, and the underpreparedness of the domestic public health
			 infrastructure to respond to such an attack could result in catastrophic
			 consequences following a biological weapons attack against the United
			 States.
						(3)The ability to
			 recognize that a country or organization is carrying out a covert biological
			 weapons program is dependent on a number of indications and warnings. A
			 critical component of this recognition is the timely detection of sentinel
			 events such as community-level outbreaks that could be the earliest indication
			 of an emerging bioterrorist program in a foreign country. Early detection of
			 such events may enable earlier counterproliferation intervention.
						(4)A contagious
			 pathogen engineered as a biological weapon and developed, tested, produced, or
			 released in a foreign country could quickly spread to the United States.
			 Considering the realities of international travel, trade, and migration
			 patterns, a dangerous pathogen appearing naturally, accidentally, or
			 intentionally anywhere in the world can spread to the United States in a matter
			 of days, before any effective quarantine or isolation measures could be
			 implemented.
						(5)To combat
			 bioterrorism effectively and ensure that the United States is fully prepared to
			 prevent, recognize, and contain a biological weapons attack or emerging
			 infectious disease, measures to strengthen the domestic public health
			 infrastructure and improve domestic event detection, surveillance, and
			 response, while absolutely essential, are not sufficient.
						(6)The United States
			 should enhance cooperation with the World Health Organization, regional
			 international health organizations, and individual countries, including data
			 sharing with appropriate agencies and departments of the United States, to help
			 detect and quickly contain infectious disease outbreaks or a bioterrorism agent
			 before such a disease or agent is spread.
						(7)The World Health
			 Organization has done an impressive job in monitoring infectious disease
			 outbreaks around the world, notably in the April 2000 establishment and
			 subsequent operation of the Global Outbreak Alert and Response Network.
						(8)The capabilities
			 of the World Health Organization depend on the timeliness and quality of the
			 data and information the Organization receives from the countries that are
			 members of the Organization, pursuant to the 2005 revision of the International
			 Health Regulations. Developing countries, in particular, often lack the
			 necessary resources to build and maintain effective public health
			 infrastructures.
						(9)Developing
			 countries could benefit from—
							(A)better trained
			 public health professionals and epidemiologists to recognize disease
			 patterns;
							(B)appropriate
			 laboratory equipment for diagnosis of pathogens;
							(C)disease reporting
			 systems that—
								(i)are based on
			 disease and syndrome surveillance; and
								(ii)could enable an
			 effective response to a biological event to begin at the earliest possible
			 opportunity;
								(D)a narrowing of the
			 existing technology gap in disease and syndrome surveillance capabilities,
			 based on reported symptoms, and real-time information dissemination to public
			 health officials; and
							(E)appropriate
			 communications equipment and information technology to efficiently transmit
			 information and data within national, international regional, and international
			 health networks, including inexpensive, Internet-based geographic information
			 systems and relevant telephone-based systems for early recognition and
			 diagnosis of diseases.
							(10)An effective
			 international capability to detect, monitor, and quickly diagnose infectious
			 disease outbreaks will offer dividends not only in the event of biological
			 weapons development, testing, production, and attack, but also in the more
			 likely cases of naturally occurring infectious disease outbreaks that could
			 threaten the United States. Furthermore, a robust surveillance system will
			 serve to deter or contain terrorist use of biological weapons, mitigating the
			 intended effects of such malevolent uses.
						(b)PurposesThe
			 purposes of this subtitle are as follows:
						(1)To enhance the
			 capability of the international community, through international health
			 organizations and individual countries, to detect, identify, and contain
			 infectious disease outbreaks, whether the cause of those outbreaks is
			 intentional human action or natural in origin.
						(2)To enhance the
			 training of public health professionals and epidemiologists from eligible
			 developing countries in advanced Internet-based disease and syndrome
			 surveillance systems, in addition to traditional epidemiology methods, so that
			 such professionals and epidemiologists may better detect, diagnose, and contain
			 infectious disease outbreaks, especially such outbreaks caused by the pathogens
			 that may be likely to be used in a biological weapons attack.
						(3)To provide
			 assistance to eligible developing countries to purchase appropriate
			 communications equipment and information technology to detect, analyze, and
			 report biological threats, including—
							(A)relevant computer
			 equipment, Internet connectivity mechanisms, and telephone-based applications
			 to effectively gather, analyze, and transmit public health information for
			 infectious disease surveillance and diagnosis; and
							(B)appropriate
			 computer equipment and Internet connectivity mechanisms—
								(i)to facilitate the
			 exchange of Geographic Information Systems-based disease and syndrome
			 surveillance information; and
								(ii)to effectively
			 gather, analyze, and transmit public health information for infectious disease
			 surveillance and diagnosis.
								(4)To make available
			 greater numbers of public health professionals who are employed by the
			 Government of the United States to international regional and international
			 health organizations, international regional and international health networks,
			 and United States diplomatic missions, as appropriate.
						(5)To expand the
			 training and outreach activities of United States laboratories located in
			 foreign countries, including the Centers for Disease Control and Prevention or
			 Department of Defense laboratories, to enhance the public health capabilities
			 of developing countries.
						(6)To provide
			 appropriate technical assistance to existing international regional and
			 international health networks and, as appropriate, seed money for new
			 international regional and international networks.
						323.DefinitionsIn this subtitle:
					(1)Eligible
			 developing countryThe term eligible developing
			 country means any developing country that—
						(A)has agreed to the
			 objective of fully complying with requirements of the World Health Organization
			 on reporting public health information on outbreaks of infectious
			 diseases;
						(B)has not been
			 determined by the Secretary of State, for purposes of section 40 of the
			 Arms Export Control Act (22 U.S.C.
			 2780), section 620A of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2371), or section 6(j) of the
			 Export Administration Act of 1979
			 (as in effect pursuant to the International Emergency Economic Powers Act; 50
			 U.S.C. 1701 et seq.), to have repeatedly provided support for acts of
			 international terrorism, unless the Secretary of State exercises a waiver
			 certifying that it is in the national interest of the United States to provide
			 assistance under the provisions of this subtitle; and
						(C)is a party to the
			 Convention on the Prohibition of the Development, Production and Stockpiling of
			 Bacteriological (Biological) and Toxin Weapons and on Their Destruction, done
			 at Washington, London, and Moscow April 10, 1972 (26 UST 583).
						(2)Eligible
			 nationalThe term eligible national means any
			 citizen or national of an eligible developing country who—
						(A)does not have a
			 criminal background;
						(B)is not on any
			 immigration or other United States watch list; and
						(C)is not affiliated
			 with any foreign terrorist organization.
						(3)International
			 health organizationThe term international health
			 organization includes the World Health Organization, regional offices of
			 the World Health Organization, and such similar international organizations as
			 the Pan American Health Organization.
					(4)LaboratoryThe
			 term laboratory means a facility for the biological,
			 microbiological, serological, chemical, immunohematological, hematological,
			 biophysical, cytological, pathological, or other medical examination of
			 materials derived from the human body for the purpose of providing information
			 for the diagnosis, prevention, or treatment of any disease or impairment of, or
			 the assessment of the health of, human beings.
					(5)Disease and
			 syndrome surveillanceThe term disease and syndrome
			 surveillance means the recording of clinician-reported symptoms (patient
			 complaints) and signs (derived from physical examination and laboratory data)
			 combined with simple geographic locators to track the emergence of a disease in
			 a population.
					324.Eligibility for
			 assistance
					(a)In
			 generalExcept as provided in
			 subsection (b), assistance may be provided to an eligible developing country
			 under any provision of this subtitle only if the government of the eligible
			 developing country—
						(1)permits personnel from the World Health
			 Organization and the Centers for Disease Control and Prevention to investigate
			 outbreaks of infectious diseases within the borders of such country; and
						(2)provides pathogen surveillance data to the
			 appropriate agencies and departments of the United States and to international
			 health organizations.
						(b)WaiverThe
			 Secretary of State may waive the prohibition set out in subsection (a) if the
			 Secretary of State determines that it is in the national interest of the United
			 States to provide such a waiver.
					(c)Prior notice of
			 waiversA waiver pursuant to subsection (b) may not be executed
			 until 15 days after the Secretary of State provides to the Committee on Foreign
			 Relations of the Senate and the Committee on Foreign Affairs of the House of
			 Representatives written notice of the intent to issue such waiver and the
			 reasons for doing so.
					325.Restriction
					(a) In
			 generalNotwithstanding any other provision of this subtitle, no
			 foreign national participating in a program authorized under this subtitle
			 shall have access, during the course of such participation, to a select agent
			 or toxin described in section 73.4 of title 42, Code of Federal Regulations (or
			 any corresponding similar regulation) or an overlap select agent or toxin
			 described in section 73.5 of such title (or any corresponding similar
			 regulation) that may be used as, or in, a biological weapon, except in a
			 supervised and controlled setting.
					(b)Relationship to
			 regulationsThe restriction set out in subsection (a) may not be
			 construed to limit the ability of the Secretary of Health and Human Services to
			 prescribe, through regulation, standards for the handling of a select agent or
			 toxin or an overlap select agent or toxin described in such subsection.
					326.Fellowship
			 program
					(a)EstablishmentThere
			 is established a fellowship program under which the Secretary of State, in
			 consultation with the Secretary of Health and Human Services and the Secretary
			 of Homeland Security and subject to the availability of appropriations, shall
			 award fellowships to eligible nationals to pursue public health education or
			 training, as follows:
						(1)Master of public
			 health degreeGraduate courses of study leading to a master of
			 public health degree with a concentration in epidemiology from an institution
			 of higher education in the United States with a Center for Public Health
			 Preparedness, as determined by the Director of the Centers for Disease Control
			 and Prevention.
						(2)Advanced public
			 health epidemiology trainingAdvanced public health training in
			 epidemiology for public health professionals from eligible developing countries
			 to be carried out at the Centers for Disease Control and Prevention, an
			 appropriate facility of a State, or an appropriate facility of another agency
			 or department of the United States (other than a facility of the Department of
			 Defense or a national laboratory of the Department of Energy) for a period of
			 not less than 6 months or more than 12 months.
						(b)Specialization
			 in bioterrorism responseIn addition to the education or training
			 specified in subsection (a), each recipient of a fellowship under this section
			 (in this section referred to as a fellow) may take courses of
			 study at the Centers for Disease Control and Prevention or at an equivalent
			 facility on diagnosis and containment of likely bioterrorism agents.
					(c)Fellowship
			 agreement
						(1)In
			 generalA fellow shall enter into an agreement with the Secretary
			 of State under which the fellow agrees—
							(A)to maintain
			 satisfactory academic progress, as determined in accordance with regulations
			 issued by the Secretary of State and confirmed in regularly scheduled updates
			 to the Secretary of State from the institution providing the education or
			 training on the progress of the fellow’s education or training;
							(B)upon completion of
			 such education or training, to return to the fellow’s country of nationality or
			 last habitual residence (so long as it is an eligible developing country) and
			 complete at least 4 years of employment in a public health position in the
			 government or a nongovernmental, not-for-profit entity in that country or, with
			 the approval of the Secretary of State, complete part or all of this
			 requirement through service with an international health organization without
			 geographic restriction; and
							(C)that, if the
			 fellow is unable to meet the requirements described in subparagraph (A) or (B),
			 the fellow shall reimburse the United States for the value of the assistance
			 provided to the fellow under the fellowship program, together with interest at
			 a rate that—
								(i)is determined in
			 accordance with regulations issued by the Secretary of State; and
								(ii)is not higher
			 than the rate generally applied in connection with other Federal loans.
								(2)WaiversThe
			 Secretary of State may waive the application of subparagraph (B) or (C) of
			 paragraph (1) on a case by case basis if the Secretary of State determines
			 that—
							(A)it is in the
			 national interest of the United States to provide such a waiver; or
							(B)humanitarian
			 considerations require such a waiver.
							(d)AgreementThe
			 Secretary of State, in consultation with the Secretary of Health and Human
			 Services and the Secretary of Homeland Security, is authorized to enter into an
			 agreement with the government of an eligible developing country under which
			 such government agrees—
						(1)to establish a
			 procedure for the nomination of eligible nationals for fellowships under this
			 section;
						(2)to guarantee that
			 a fellow will be offered a professional public health position within the
			 developing country upon completion of the fellow’s studies; and
						(3)to submit to the
			 Secretary of State a certification stating that a fellow has concluded the
			 minimum period of employment in a public health position required by the
			 fellowship agreement, including an explanation of how the requirement was
			 met.
						(e)Participation of
			 United States citizensOn a case-by-case basis, the Secretary of
			 State may provide for the participation of a citizen of the United States in
			 the fellowship program under the provisions of this section if—
						(1)the Secretary of
			 State determines that it is in the national interest of the United States to
			 provide for such participation; and
						(2)the citizen of the
			 United States agrees to complete, at the conclusion of such participation, at
			 least 5 years of employment in a public health position in an eligible
			 developing country or at an international health organization.
						(f)Use of existing
			 programsThe Secretary of State, with the concurrence of the
			 Secretary of Health and Human Services, may elect to use existing programs of
			 the Department of Health and Human Services to provide the education and
			 training described in subsection (a) if the requirements of subsections (b),
			 (c), and (d) will be substantially met under such existing programs.
					327.In-country
			 training in laboratory techniques and disease and syndrome
			 surveillance
					(a)Laboratory
			 techniques
						(1)In
			 generalThe Secretary of State, after consultation with the
			 Secretary of Health and Human Services, the Secretary of Defense, and the
			 Secretary of Homeland Security and in conjunction with elements of those
			 departments that engage in activities of this type overseas, and subject to the
			 availability of appropriations, shall provide assistance for short training
			 courses for eligible nationals who are laboratory technicians or other public
			 health personnel in laboratory techniques relating to the identification,
			 diagnosis, and tracking of pathogens responsible for possible infectious
			 disease outbreaks.
						(2)LocationThe
			 training described in paragraph (1) shall be held outside the United States and
			 may be conducted in facilities of the Centers for Disease Control and
			 Prevention located in foreign countries or in Overseas Medical Research Units
			 of the Department of Defense, as appropriate.
						(3)Coordination
			 with existing programsThe Secretary of State shall coordinate
			 the training described in paragraph (1), where appropriate, with existing
			 programs and activities of international health organizations.
						(b)Disease and
			 syndrome surveillance
						(1)In
			 generalThe Secretary of State, after consultation with the
			 Secretary of Health and Human Services, the Secretary of Defense, and the
			 Secretary of Homeland Security and in conjunction with elements of those
			 departments that engage in activities of this type overseas, and subject to the
			 availability of appropriations, shall establish and provide assistance for
			 short training courses for eligible nationals who are health care providers or
			 other public health personnel in techniques of disease and syndrome
			 surveillance reporting and rapid analysis of syndrome information using
			 geographic information system tools.
						(2)LocationThe
			 training described in paragraph (1) shall be conducted via the Internet or in
			 appropriate facilities located in a foreign country, as determined by the
			 Secretary of State.
						(3)Coordination
			 with existing programsThe Secretary of State shall coordinate
			 the training described in paragraph (1), where appropriate, with existing
			 programs and activities of international regional and international health
			 organizations.
						328.Assistance for
			 the purchase and maintenance of public health laboratory equipment and
			 supplies
					(a)AuthorizationThe
			 President is authorized to provide, on such terms and conditions as the
			 President may determine, assistance to eligible developing countries to
			 purchase and maintain the public health laboratory equipment and supplies
			 described in subsection (b).
					(b)Equipment and
			 supplies coveredThe equipment and supplies described in this
			 subsection are equipment and supplies that are—
						(1)appropriate, to
			 the extent possible, for use in the intended geographic area;
						(2)necessary to
			 collect, analyze, and identify expeditiously a broad array of pathogen strains,
			 which may cause disease outbreaks or may be used in a biological weapon;
						(3)compatible with
			 general standards set forth by the World Health Organization and, as
			 appropriate, the Centers for Disease Control and Prevention, to ensure
			 interoperability with international regional and international public health
			 networks; and
						(4)not defense
			 articles, defense services, or training, as such terms are defined in the
			 Arms Export Control Act (22 U.S.C.
			 2751 et seq.).
						(c)Rule of
			 constructionNothing in this section shall be construed to exempt
			 the exporting of goods and technology from compliance with applicable
			 provisions of the Export Administration Act of
			 1979 (as in effect pursuant to the International Emergency Economic
			 Powers Act; 50 U.S.C. 1701 et seq.).
					(d)LimitationAmounts
			 appropriated to carry out this section shall not be made available for the
			 purchase from a foreign country of equipment or supplies that, if made in the
			 United States, would be subject to the Arms
			 Export Control Act (22 U.S.C. 2751 et seq.) or likely be barred or
			 subject to special conditions under the Export
			 Administration Act of 1979 (as in effect pursuant to the
			 International Emergency Economic Powers Act; 50 U.S.C. 1701 et seq.).
					(e)Procurement
			 preferenceIn the use of grant funds authorized under subsection
			 (a), preference should be given to the purchase of equipment and supplies of
			 United States manufacture. The use of amounts appropriated to carry out this
			 section shall be subject to section 604 of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2354).
					(f)Country
			 commitmentsThe assistance provided under this section for
			 equipment and supplies may be provided only if the eligible developing country
			 that receives such equipment and supplies agrees to provide the infrastructure,
			 technical personnel, and other resources required to house, maintain, support,
			 secure, and maximize use of such equipment and supplies.
					329.Assistance for
			 improved communication of public health information
					(a)Assistance for
			 purchase of communication equipment and information
			 technologyThe President is authorized to provide, on such terms
			 and conditions as the President may determine, assistance to eligible
			 developing countries to purchase and maintain the communications equipment and
			 information technology described in subsection (b), and the supporting
			 equipment, necessary to effectively collect, analyze, and transmit public
			 health information.
					(b)Covered
			 equipmentThe communications equipment and information technology
			 described in this subsection are communications equipment and information
			 technology that—
						(1)are suitable for
			 use under the particular conditions of the geographic area of intended
			 use;
						(2)meet the standards
			 set forth by the World Health Organization and, as appropriate, the Secretary
			 of Health and Human Services, to ensure interoperability with like equipment of
			 other countries and international organizations; and
						(3)are not defense
			 articles, defense services, or training, as those terms are defined in the
			 Arms Export Control Act (22 U.S.C.
			 2751 et seq.).
						(c)Rule of
			 constructionNothing in this section shall be construed to exempt
			 the exporting of goods and technology from compliance with applicable
			 provisions of the Export Administration Act of
			 1979 (as in effect pursuant to the International Emergency Economic
			 Powers Act; 50 U.S.C. 1701 et seq.).
					(d)LimitationAmounts
			 appropriated to carry out this section shall not be made available for the
			 purchase from a foreign country of communications equipment or information
			 technology that, if made in the United States, would be subject to the
			 Arms Export Control Act (22 U.S.C.
			 2751 et seq.) or likely be barred or subject to special conditions under the
			 Export Administration Act of 1979
			 (as in effect pursuant to the International Emergency Economic Powers Act; 50
			 U.S.C. 1701 et seq.).
					(e)Procurement
			 preferenceIn the use of grant funds under subsection (a),
			 preference should be given to the purchase of communications equipment and
			 information technology of United States manufacture. The use of amounts
			 appropriated to carry out this section shall be subject to section 604 of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2354).
					(f)Assistance for
			 standardization of reportingThe President is authorized to
			 provide, on such terms and conditions as the President may determine, technical
			 assistance and grant assistance to international health organizations to
			 facilitate standardization in the reporting of public health information
			 between and among developing countries and international health
			 organizations.
					(g)Country
			 commitmentsThe assistance provided under this section for
			 communications equipment and information technology may be provided only if the
			 eligible developing country that receives such equipment and technology agrees
			 to provide the infrastructure, technical personnel, and other resources
			 required to house, maintain, support, secure, and maximize use of such
			 equipment and technology.
					330.Assignment of
			 public health personnel to United States missions and international
			 organizations
					(a)In
			 generalUpon the request of the chief of a diplomatic mission of
			 the United States or of the head of an international regional or international
			 health organization, and with the concurrence of the Secretary of State and of
			 the employee concerned, the head of an agency or department of the United
			 States may assign to the mission or the organization any officer or employee of
			 the agency or department that occupies a public health position within the
			 agency or department for the purpose of enhancing disease and pathogen
			 surveillance efforts in developing countries.
					(b)ReimbursementThe
			 costs incurred by an agency or department of the United States by reason of the
			 detail of personnel under subsection (a) may be reimbursed to that agency or
			 department out of the applicable appropriations account of the Department of
			 State if the Secretary of State determines that the agency or department may
			 otherwise be unable to assign such personnel on a non-reimbursable
			 basis.
					331.Expansion of
			 certain United States Government laboratories abroad
					(a)In
			 generalSubject to the availability of appropriations and with
			 the concurrence of the government of each host country, the Director of the
			 Centers for Disease Control and Prevention and the Secretary of Defense shall
			 each—
						(1)increase the
			 number of personnel assigned to laboratories of the Centers for Disease Control
			 and Prevention or the Department of Defense, as appropriate, located in
			 eligible developing countries that conduct research and other activities with
			 respect to infectious diseases; and
						(2)expand the
			 operations of such laboratories, especially with respect to the implementation
			 of on-site training of foreign nationals and activities affecting the region in
			 which the country is located.
						(b)Cooperation and
			 coordination between laboratoriesSubsection (a) shall be carried
			 out in such a manner as to foster cooperation and avoid duplication between and
			 among laboratories.
					332.Assistance for
			 international health networks and expansion of Field Epidemiology Training
			 Programs
					(a)AuthorityThe
			 President is authorized, on such terms and conditions as the President may
			 determine, to provide assistance for the purposes of—
						(1)enhancing the
			 surveillance and reporting capabilities of the World Health Organization and
			 existing international regional and international health networks; and
						(2)developing new
			 international regional and international health networks.
						(b)Expansion of
			 Field Epidemiology Training ProgramsThe Secretary of Health and
			 Human Services is authorized to establish new country or regional international
			 Field Epidemiology Training Programs in eligible developing countries, with the
			 concurrence of the government of each host country.
					333.ReportsNot later than 90 days after the date of
			 enactment of this Act, the Secretary of State, in conjunction with the
			 Secretary of Health and Human Services, the Secretary of Defense, and the
			 Secretary of Homeland Security, shall submit to the Committee on Foreign
			 Relations and the Committee on Homeland Security and Governmental Affairs of
			 the Senate and the Committee on Foreign Affairs and the Committee on Homeland
			 Security of the House of Representatives a report on the implementation of
			 programs under this subtitle, including an estimate of the level of funding
			 required to carry out such programs.
				334.Authorization
			 of appropriations
					(a)Authorization of
			 appropriationsSubject to subsection (c), there are authorized to
			 be appropriated for the purpose of carrying out activities under this subtitle
			 the following amounts:
						(1)$40,000,000 for
			 fiscal year 2010.
						(2)$75,000,000 for
			 fiscal year 2011.
						(b)Availability of
			 fundsThe amounts appropriated pursuant to subsection (a) are
			 authorized to remain available until expended.
					(c)Limitation on
			 obligation of fundsNot more than 10 percent of the amount
			 appropriated pursuant to subsection (a)(1) may be obligated before the date on
			 which a report is submitted, or required to be submitted, whichever first
			 occurs, under section 333.
					IVGovernment
			 organization
			401.Intelligence on
			 weapons of mass destruction
				(a)DefinitionsIn this section:
					(1)Appropriate
			 committees of CongressThe term appropriate committees of
			 Congress means—
						(A)the Select
			 Committee on Intelligence, the Committee on Appropriations, the Committee on
			 Armed Services, and the Committee on Homeland Security and Governmental Affairs
			 of the Senate; and
						(B)the Permanent
			 Select Committee on Intelligence, the Committee on Appropriations, the
			 Committee on Armed Services, and the Committee on Homeland Security of the
			 House of Representatives.
						(2)DirectorThe
			 term Director means the Director of National Intelligence.
					(3)Intelligence
			 communityThe term intelligence community has the
			 meaning given that term in section 3 of the National Security Act of 1947 (50
			 U.S.C. 401a).
					(4)Weapons of mass
			 destructionThe term weapons of mass destruction
			 means—
						(A)any weapon that is
			 designed, intended, or has the capability to cause death, illness, or serious
			 bodily injury to a significant number of persons through the release,
			 dissemination, or impact of toxic or poisonous chemicals or their
			 precursors;
						(B)any weapon
			 involving a biological agent, toxin, or vector (as such terms are defined in
			 section 178 of title 18, United States Code) that is designed, intended, or has
			 the capability to cause death, illness, or serious bodily injury to a
			 significant number of persons; or
						(C)any weapon that is
			 designed, intended, or has the capability to release radiation or radioactivity
			 causing death, illness, or serious bodily injury to a significant number of
			 persons.
						(b)Strategy for
			 improving intelligence capabilities
					(1)Requirement for
			 strategyNot later than 120 days after the date of the enactment
			 of this Act, the Director shall develop, implement, and submit to the
			 appropriate committees of Congress a strategy for improving the capabilities of
			 the United States for the collection, analysis, and dissemination of
			 intelligence related to weapons of mass destruction, including intelligence
			 related to the relationship between weapons of mass destruction and
			 terrorism.
					(2)ElementsThe
			 strategy required by paragraph (1) shall include a description of each of the
			 following:
						(A)Methods for
			 recruitment, training, and retention of individuals with expertise in the
			 collection, analysis, and dissemination of intelligence related to weapons of
			 mass destruction, including appropriate scientific and technical
			 expertise.
						(B)Methods for
			 collaboration, as appropriate, with individuals with expertise described in
			 subparagraph (A) who are employed by nongovernmental entities or who are
			 foreign nationals.
						(C)Analytic questions
			 and gaps in information related to intelligence on weapons of mass destruction,
			 including such intelligence concerning state actors and nonstate actors, such
			 as smugglers, criminal enterprises, and financiers, that will be used to guide
			 intelligence collection.
						(D)Activities for the
			 development of innovative human and technical intelligence collection
			 capabilities and techniques.
						(E)Actions necessary
			 to increase the effectiveness and efficiency of the sharing of intelligence on
			 weapons of mass destruction throughout the intelligence community, including a
			 description of statutory, regulatory, policy, technical, security, or other
			 barriers that prevent such sharing, and, as appropriate, the development of
			 uniform standards across the intelligence community for such sharing.
						(F)Actions necessary
			 to identify and overcome activities by a foreign government or person to deny
			 or deceive the intelligence community concerning intelligence regarding weapons
			 of mass destruction.
						(G)Specific
			 objectives to be accomplished during each year of the first 5-year period after
			 the strategy is submitted to the appropriate committees of Congress and tasks
			 to accomplish such objectives, including—
							(i)a list
			 prioritizing such objectives and tasks; and
							(ii)a schedule for
			 meeting such objectives and carrying out such tasks.
							(H)Assignments of
			 roles and responsibilities to elements of the intelligence community to
			 implement the strategy.
						(I)The personnel,
			 financial, and other resources necessary to implement the strategy and a plan
			 for obtaining such resources.
						(J)Metrics for
			 measuring the effectiveness and efficiency of the strategy.
						(K)A schedule for
			 assessment, review, and, as appropriate, revision of the strategy.
						(3)Requirement to
			 consultIn developing the strategy required by paragraph (1), the
			 Director shall consult with appropriate officials of the United States
			 including the Under Secretary of Defense for Acquisition, Technology, and
			 Logistics and the Under Secretary for Science and Technology of the Department
			 of Homeland Security.
					(4)FormThe
			 strategy required by paragraph (1) may be submitted in a classified
			 form.
					(c)Requirement for
			 reports
					(1)In
			 generalNot less frequently than once during each 180-day period
			 after the date of the submission of the strategy required by subsection (b)(1)
			 to the appropriate committees of Congress, the Director shall submit to the
			 appropriate committees of Congress a report on the implementation of such
			 strategy.
					(2)ContentEach
			 report required by paragraph (1) shall include the following:
						(A)An assessment of
			 whether the objectives and tasks referred to in subsection (b)(2)(G) have been
			 accomplished in accordance with the proposed schedule.
						(B)Data corresponding
			 to the metrics required by subsection (b)(2)(J) for measuring the effectiveness
			 and efficiency of the strategy.
						(C)An assessment of
			 the actions of the elements of the intelligence community to implement the
			 strategy.
						(D)An assessment of
			 whether the personnel, financial, and other resources available are sufficient
			 to implement the strategy.
						(E)A description of
			 any revisions to, or plans to revise, any component of the strategy.
						(3)Sunset
			 dateThe requirement set forth in paragraph (1) shall terminate
			 three years after the date of the submission of the strategy required by
			 subsection (b)(1) to the appropriate committees of Congress.
					402.Intelligence
			 community language capabilities and cultural knowledge
				(a)DefinitionsIn this section, the terms
			 appropriate committees of Congress, Director,
			 intelligence community, and weapons of mass
			 destruction have the meaning given such terms in section 401.
				(b)Strategy for
			 improving language capabilities and cultural knowledge
					(1)Requirement for
			 strategyNot later than 180 days after the date of the enactment
			 of this Act, the Director shall develop, implement, and submit to the
			 appropriate committees of Congress a strategy for improving the recruiting,
			 training, and retention of employees of the elements of the intelligence
			 community who possess critical language capabilities and cultural backgrounds
			 relevant to countering terrorism or collecting, analyzing, and disseminating
			 intelligence related to weapons of mass destruction, including individuals who
			 are first or second-generation United States citizens and United States
			 citizens with immediate relatives who are foreign nationals.
					(2)ElementsThe
			 strategy required by paragraph (1) shall include a description of each of the
			 following:
						(A)The current and
			 projected needs of the intelligence community during the ten-year periods,
			 beginning on the date the strategy is submitted to the appropriate committees
			 of Congress, for employees with critical language capabilities and cultural
			 backgrounds relevant to countering terrorism or collecting, analyzing, and
			 disseminating intelligence related to weapons of mass destruction.
						(B)Actions necessary
			 to recruit, train, and retain employees with such capabilities or
			 backgrounds.
						(C)Barriers to
			 effective recruitment, training, and retention of employees with such
			 capabilities or backgrounds, including security clearance processing, and
			 actions necessary to overcome such barriers.
						(D)Specific
			 objectives to be accomplished during each year of the first 5-year period
			 beginning on the date that the strategy is submitted to the appropriate
			 committees of Congress and tasks to accomplish such objectives,
			 including—
							(i)a list
			 prioritizing such objectives and tasks; and
							(ii)a schedule for
			 meeting such objectives and carrying out such tasks.
							(E)Assignments of
			 roles and responsibilities to elements of the intelligence community to carry
			 out the strategy.
						(F)The personnel,
			 financial, and other resources necessary to implement the strategy, and a plan
			 for obtaining such resources.
						(G)Metrics for
			 measuring the effectiveness and efficiency of the strategy.
						(H)A schedule for
			 assessment, review, and, as appropriate, revision of the strategy.
						(c)Requirement for
			 reports
					(1)In
			 generalNot less frequently than once during each 180-day period
			 after the date of the submission of the strategy required by subsection (b)(1)
			 to the appropriate committees of Congress, the Director shall submit to the
			 appropriate committees of Congress a report on the implementation of such
			 strategy.
					(2)ContentEach
			 report required by paragraph (1) shall include the following:
						(A)An assessment of
			 whether the objectives referred to in subsection (b)(2)(D) have been
			 accomplished in accordance with the proposed schedule.
						(B)Data corresponding
			 to the metrics required by subsection (b)(2)(G) for measuring the effectiveness
			 and efficiency of the strategy.
						(C)An assessment of
			 the actions by the elements of the intelligence community to implement the
			 strategy.
						(D)An assessment of
			 whether the personnel, financial, and other resources available are sufficient
			 to implement the strategy.
						(E)A description of
			 any revisions to, or plans to revise, any component of the strategy.
						(3)Sunset
			 dateThe requirement set forth in paragraph (1) shall terminate 5
			 years after the date of the submission of the strategy required by subsection
			 (b)(1) to the appropriate committees of Congress.
					403.Counterterrorism
			 technology assessments
				(a)Agency
			 definedIn this section, the term agency means any
			 department, agency, or instrumentality of the executive branch of the
			 Government.
				(b)Requirement for
			 interdisciplinary capability of the Congressional Research Service
					(1)In
			 generalThe Director of the Congressional Research Service shall
			 establish an interdisciplinary capability to further the Congressional Research
			 Service’s responsibilities to advise Congress pursuant to section 203(d) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 166(d)) concerning technology
			 or technological applications developed or used for countering
			 terrorism.
					(2)Authorization of
			 appropriationsThere is authorized to be appropriated to
			 implement this subsection the following amounts:
						(A)For fiscal year
			 2011, $1,500,000.
						(B)For fiscal year
			 2012, $3,000,000.
						(C)For fiscal year
			 2013, $4,500,000.
						(D)For fiscal year
			 2014, $6,000,000.
						(E)For fiscal year
			 2015 and for each fiscal year thereafter, $7,500,000.
						(c)Assessments of
			 available technology
					(1)Requirement for
			 assessmentsPursuant to section 717 of title 31, United States
			 Code, the Comptroller General of the United States shall conduct assessments of
			 technology or technological applications that are—
						(A)being developed or
			 used or are available to be used for countering terrorism by a program or
			 activity that is carried out by an agency; or
						(B)proposed to be
			 developed or used or are potentially available to be used pursuant to—
							(i)a legislative
			 proposal under consideration by a committee of the Senate or the House of
			 Representatives; or
							(ii)a recommendation
			 submitted to Congress by the President or an agency.
							(2)Scope of
			 assessmentEach assessment of a technology or technological
			 application carried out under paragraph (1) shall evaluate the actual or
			 anticipated impact, effectiveness, or efficiency of the technology or
			 technological application for countering terrorism, including
			 evaluating—
						(A)any test results
			 related to the technology or technological application;
						(B)any alternatives
			 to the technology or technological application;
						(C)the actual or
			 anticipated operational requirements of the technology or technological
			 application, including the logistical needs, personnel training, and procedures
			 for utilizing the technology or technological application;
						(D)the actual or
			 anticipated costs, as compared to the actual or anticipated benefits of the
			 technology or technological application;
						(E)any actual or
			 anticipated countermeasures to the technology or technological application by
			 terrorists; and
						(F)technology
			 assessments or related reports prepared by or for an agency for the technology
			 or technological application.
						(3)Technology
			 assessment capability
						(A)Requirement to
			 establishThe Comptroller General of the United States shall
			 establish an interdisciplinary capability to perform the assessments required
			 by paragraph (1) that includes officers and employees who have expertise in
			 science, engineering, technology, homeland security, counterterrorism, or other
			 fields that the Comptroller General considers appropriate to conduct such
			 assessments.
						(B)Appointment and
			 procurementThe Comptroller General shall appoint, pay, and
			 assign officers and employees pursuant to subsection (a) of section 731 of
			 title 31, United States Code, and may procure the services or assistance of
			 experts and consultants pursuant to subsection (e) of such section, in order to
			 acquire the expertise in science, technology, or other fields necessary to
			 conduct the assessments required by paragraph (1).
						(4)Authorization of
			 appropriationsThere is authorized to be appropriated to
			 implement this subsection the following amounts:
						(A)For fiscal year
			 2011, $2,000,000.
						(B)For fiscal year
			 2012, $5,000,000.
						(C)For fiscal year
			 2013, $8,000,000.
						(D)For fiscal year
			 2014, $12,000,000.
						(E)For fiscal year
			 2015 and for each fiscal year thereafter, $15,000,000.
						(d)Assessments of
			 future technology
					(1)Requirement for
			 assessmentsThe Comptroller General of the United States shall,
			 as appropriate, enter into arrangements with the National Academy of Sciences
			 to assess technology and technological applications that are being developed or
			 could be developed for purposes of countering terrorism.
					(2)Scope of
			 assessmentsEach assessment carried out under paragraph (1) shall
			 include—
						(A)determining trends
			 related to the development of technology or technological applications and
			 their implications for countering terrorism;
						(B)identifying
			 particular technology or technological applications that potentially may become
			 available or are necessary for countering terrorism; and
						(C)recommending
			 investments to be made by an agency in the development of particular technology
			 or technological applications.
						(3)Authorization of
			 appropriationsThere is authorized to be appropriated to
			 implement this subsection the following amounts:
						(A)For fiscal year
			 2011, $1,000,000.
						(B)For fiscal year
			 2012, $2,000,000.
						(C)For fiscal year
			 2013, $3,000,000.
						(D)For fiscal year
			 2014, $4,000,000.
						(E)For fiscal year
			 2015 and for each fiscal year thereafter, $5,000,000.
						VEmergency
			 management and citizen engagement
			501.Communication
			 of threat information and alerts
				(a)FindingCongress
			 finds that the Commission on the Prevention of Weapons of Mass Destruction
			 Proliferation and Terrorism recommended that the Federal Government
			 should practice greater openness of public information so that citizens better
			 understand the threat and the risk this threat poses to them..
				(b)Terrorism Threat
			 AwarenessSection 203 of the Homeland Security Act of 2002 (6
			 U.S.C. 124) is amended by adding at the end the following:
					
						(c)Terrorism Threat
				Awareness
							(1)Terrorism threat
				awarenessThe Secretary, in coordination with the Director of the
				Federal Bureau of Investigation, shall ensure that information concerning
				terrorist threats is available to the general public within the United
				States.
							(2)Threat
				bulletins
								(A)In
				generalConsistent with the requirements of subsection (b), the
				Secretary shall on a timely basis prepare unclassified terrorism-related threat
				and risk assessments.
								(B)RequirementsEach
				assessment required under subparagraph (A) shall—
									(i)include guidance
				to the general public for preventing and responding to acts of terrorism;
				and
									(ii)be made available
				on the website of the Department and other publicly accessible websites,
				communication systems, and information networks.
									(3)Guidance to
				State, local, and tribal governmentsThe Secretary shall provide
				to State, local, and tribal governments written guidance on how to disseminate
				information about terrorism-related threats and risks to the general public
				within their jurisdictions.
							(4)Use of existing
				resourcesThe Secretary shall use websites, communication
				systems, and information networks in operation on the date of an assessment
				under this subsection to satisfy the requirements of paragraph
				(2)(B)(ii).
							.
				(c)Responsibilities
			 of the SecretarySection 201(d)(8) of the Homeland Security Act
			 of 2002 (6 U.S.C. 121(d)(8)) is amended by striking and to agencies of
			 State and all that follows and inserting to State, local,
			 tribal, and private entities with such responsibilities, and, as appropriate,
			 to the general public, in order to assist in deterring, preventing, or
			 responding to acts of terrorism against the United States..
				(d)Reporting
			 requirementNot later than 180 days after the date of enactment
			 of this Act, the Secretary of Homeland Security shall submit to the Committee
			 on Homeland Security and Governmental Affairs of the Senate and the Committee
			 on Homeland Security of the House of Representatives a report on the
			 implementation of section 203 of the Homeland Security Act of 2002, as amended
			 by subsection (b).
				502.Guidelines
			 concerning weapons of mass destruction
				(a)Establishment of
			 guidelinesNot later than 1 year after the date of enactment of
			 this Act, the Secretary of Homeland Security shall—
					(1)develop
			 guidelines, in coordination with State, local, and tribal governments and
			 representatives of emergency response provider organizations, for police, fire,
			 emergency medical services, emergency management, and public health personnel,
			 for responding to an explosion or release of nuclear, biological, radiological,
			 or chemical material; and
					(2)make the
			 guidelines developed under paragraph (1) available to State, local, and tribal
			 governments, nongovernmental organizations, and the private sector.
					(b)ContentsThe
			 guidelines developed under subsection (a)(1) shall contain, at a
			 minimum—
					(1)protective action
			 guidelines for ensuring the health and safety of emergency response
			 providers;
					(2)information
			 regarding the effects of the biological, chemical, or radiological agent on
			 those exposed to the agent; and
					(3)information
			 regarding how emergency response providers and mass care facilities may most
			 effectively deal with individuals affected by an incident involving a nuclear,
			 biological, radiological, or chemical material.
					(c)Review and
			 revision of guidelinesThe Secretary of Homeland Security
			 shall—
					(1)not less
			 frequently than every 2 years, review the guidelines developed under subsection
			 (a)(1);
					(2)make revisions to
			 the guidelines as appropriate; and
					(3)make the revised
			 guidelines available to State, local, and tribal governments, nongovernmental
			 organizations, the private sector, and the general public.
					(d)Procedures for
			 developing and revising guidelinesIn carrying out the
			 requirements of this section, the Secretary of Homeland Security shall
			 establish procedures—
					(1)to inventory any
			 existing relevant hazardous material response guidelines;
					(2)to enable the
			 public to submit recommendations of areas for which guidelines could be
			 developed under subsection (a)(1);
					(3)to determine which
			 entities should be consulted in developing or revising the guidelines;
					(4)to prioritize, on
			 a regular basis, guidelines that should be developed or revised; and
					(5)to develop and
			 disseminate the guidelines in accordance with the prioritization under
			 paragraph (4).
					(e)ConsultationsThe
			 Secretary of Homeland Security shall develop and revise the guidelines
			 developed under subsection (a)(1), and the procedures required under subsection
			 (d), in consultation with—
					(1)the Secretary of
			 Energy;
					(2)the Secretary of
			 Health and Human Services;
					(3)other Federal
			 departments and agencies, as appropriate;
					(4)the National
			 Advisory Council established under section 508 of the Homeland Security Act of
			 2002 (6 U.S.C. 318);
					(5)State, local, and
			 tribal governments; and
					(6)nongovernmental
			 organizations and private industry.
					(f)Reporting
			 requirementsNot later than 180 days after the date of enactment
			 of this Act, 1 year after such date of enactment, and annually thereafter, the
			 Secretary of Homeland Security shall provide the Committee on Homeland Security
			 and Governmental Affairs of the Senate and the Committee on Homeland Security
			 of the House of Representatives with—
					(1)a description of
			 the procedures established under subsection (d);
					(2)any guidelines in
			 effect on the date of the report;
					(3)a list of entities
			 that to which the guidelines described in paragraph (2) were
			 disseminated;
					(4)a plan for
			 reviewing the guidelines described in paragraph (2), in accordance with
			 subsection (e);
					(5)the prioritized
			 list of the guidelines required under subsection (d)(4), and the methodology
			 used by the Secretary of Homeland Security for such prioritization; and
					(6)a plan for
			 developing, revising, and disseminating the guidelines.
					(g)DefinitionIn
			 this section, the term emergency response provider has the meaning
			 given that term in section 2 of the Homeland Security Act of 2002 (6 U.S.C.
			 101).
				503.Individual and
			 community preparedness
				(a)Individual and
			 Community PreparednessTitle V of the Homeland Security Act of
			 2002 (6 U.S.C. 311 et seq.), as amended by section 221, is amended by adding at
			 the end the following:
					
						526.Individual and
				community preparedness
							(a)In
				generalThe Administrator shall assist State, local, and tribal
				governments in improving and promoting individual and community preparedness
				for natural disasters, acts of terrorism, and other man-made disasters,
				including incidents involving the use of weapons of mass destruction and other
				potentially catastrophic events, by—
								(1)developing
				guidelines and checklists of recommended actions for individual and community
				prevention and preparedness efforts and disseminating such guidelines and
				checklists to communities and individuals;
								(2)disseminating the
				guidelines developed under section 502 of the Weapons of Mass Destruction Prevention and Preparedness
				Act of 2009 to communities and individuals, as
				appropriate;
								(3)compiling and
				disseminating information on best practices in individual and community
				preparedness;
								(4)providing
				information and training materials in support of individual and community
				preparedness efforts;
								(5)conducting
				individual and community preparedness outreach efforts; and
								(6)such other actions
				as the Administrator determines appropriate.
								(b)CoordinationWhere
				appropriate, the Administrator shall coordinate with private sector and
				nongovernmental organizations to promote individual and community
				preparedness.
							(c)Support for
				Voluntary ProgramsIn carrying out the responsibilities described
				in subsection (a), the Administrator shall, where appropriate, work with and
				provide support to individual and community preparedness programs, such as the
				Community Emergency Response Team Program, Fire Corps, Medical Reserve Corps
				Program, Volunteers in Police Service, USAonWatch-Neighborhood Watch, and other
				voluntary programs.
							(d)DirectorThe
				Administrator shall appoint a Director of Community Preparedness to coordinate
				and oversee the individual and community preparedness efforts of the
				Agency.
							(e)Grants
								(1)In
				generalThe Administrator may make grants to States to support
				individual and community preparedness efforts, including through the Citizen
				Corps Program.
								(2)AppropriationsThere
				are authorized to be appropriated for grants under this section—
									(A)$15,000,000 for
				fiscal year 2010;
									(B)$20,000,000 for
				fiscal year 2011;
									(C)$25,000,000 for
				fiscal year 2012;
									(D)$30,000,000 for
				fiscal year 2013;
									(E)$35,000,000 for
				fiscal year 2014; and
									(F)$40,000,000 for
				fiscal year
				2015.
									.
				(b)Enhancing
			 preparednessSection 504(a) of the Homeland Security Act of 2002
			 (6 U.S.C. 314(a)) is amended—
					(1)by redesignating
			 paragraphs (20) and (21) as paragraphs (21) and (22), respectively; and
					(2)by inserting after
			 paragraph (19) the following:
						
							(20)enhancing and
				promoting the preparedness of individuals and communities for natural
				disasters, acts of terrorism, and other man-made
				disasters;
							.
					(c)Table of
			 ContentsThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.), as amended by section 221, is
			 amended by inserting after the item relating to section 525 the
			 following:
					
						
							Sec. 526. Individual and community
				preparedness.
						
						.
				
	
		1.Short title; and table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Weapons of Mass Destruction Prevention and Preparedness
			 Act of 2009 or the WMD Prevention and Preparedness Act of
			 2009.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title; and table
				of contents.
					TITLE I—Enhanced
				biosecurity
					Sec. 101. Designation of Tier I
				agents.
					Sec. 102. Enhanced biosecurity
				measures.
					Sec. 103. Laboratory and facility registration
				and database.
					Sec. 104. Background checks.
					Sec. 105. Biological laboratory
				protection.
					Sec. 106. Biosecurity information
				sharing.
					Sec. 107. Research with the Variola virus
				genome.
					TITLE II—Response to a weapon of
				mass destruction attack
					Subtitle A—Ensuring access to medical
				countermeasures during emergencies
					Sec. 201. National Medical Countermeasure
				Dispensing Strategy.
					Sec. 202. Tailoring of the national medical
				countermeasure dispensing strategy.
					Sec. 203. Expansion in the use of the U.S.
				Postal Service to deliver medical countermeasures.
					Sec. 204. Dispensing medical countermeasures
				through employers.
					Sec. 205. Personal medkits for emergency
				response providers and members of preparedness organizations.
					Sec. 206. General public medkit pilot
				program.
					Sec. 207. Report on the use of expiring
				countermeasures.
					Subtitle B—Bioforensics capabilities and
				strategy
					Sec. 211. Bioforensics capabilities and
				strategy.
					Subtitle C—Communications planning
					Sec. 221. Communications planning.
					Sec. 222. Plume modeling.
					TITLE III—International Measures
				to Prevent Biological Terrorism
					Subtitle A—Prevention and protection against
				international biological threats
					Sec. 301. International Threat Assessment: Tier
				I Pathogen Facilities.
					Sec. 302. Strengthening international
				biosecurity.
					Sec. 303. Promoting secure biotechnology
				advancement.
					Subtitle B—Global Pathogen
				Surveillance
					Sec. 321. Short title.
					Sec. 322. Findings; purpose.
					Sec. 323. Definitions.
					Sec. 324. Eligibility for
				assistance.
					Sec. 325. Restriction.
					Sec. 326. Fellowship program.
					Sec. 327. In-country training in laboratory
				techniques and disease and syndrome surveillance.
					Sec. 328. Assistance for the purchase and
				maintenance of public health laboratory equipment and supplies.
					Sec. 329. Assistance for improved communication
				of public health information.
					Sec. 330. Assignment of public health personnel
				to United States missions and international organizations.
					Sec. 331. Expansion of certain United States
				Government laboratories abroad.
					Sec. 332. Assistance for international health
				networks and expansion of Field Epidemiology Training Programs.
					Sec. 333. Reports.
					Sec. 334. Authorization of
				appropriations.
					Subtitle C—Strengthening the Oversight of
				Nuclear Nonproliferation 
					Sec. 351. Definitions.
					Sec. 352. Report on United States nuclear
				nonproliferation efforts.
					Sec. 353. Report on United States work with
				IAEA on nuclear nonproliferation.
					Sec. 354. Authorization of
				appropriations.
					Subtitle D—Energy Development Program
				Implementation
					Sec. 361. Findings.
					Sec. 362. Definitions.
					Sec. 363. Energy development program
				implementation.
					Sec. 364. Reports.
					TITLE IV—Government
				organization
					Sec. 401. Intelligence on weapons of mass
				destruction.
					Sec. 402. Intelligence community language
				capabilities and cultural knowledge.
					Sec. 403. Counterterrorism technology
				assessments.
					TITLE V—Emergency management and
				citizen engagement
					Sec. 501. Communication of threat information
				and alerts.
					Sec. 502. Guidelines concerning weapons of mass
				destruction.
					Sec. 503. Individual and community
				preparedness.
				
			IEnhanced
			 biosecurity
			101.Designation of Tier I
			 agents
				(a)Amendments to the
			 Public Health Service ActSection 351A of the Public Health
			 Service Act (42 U.S.C. 262a) is amended in subsection (a)—
					(1)by redesignating
			 paragraph (2) as paragraph (3);
					(2)by inserting after
			 paragraph (1) the following:
						
							(2)Tier I agents
								(A)Designation of tier I
				agentsNot later than 180 days after the date of enactment of the
				Weapons of Mass Destruction Prevention and
				Preparedness Act of 2009, the Secretary, in coordination with the
				Secretary of Homeland Security, shall by regulation designate as Tier I
				agents those agents and toxins—
									(i)for which the Secretary
				of Homeland Security has issued a Material Threat Determination under section
				319F–2(c)(2) regarding the agent or toxin, unless the Secretary of Health and
				Human Services determines, in coordination with the Secretary of Homeland
				Security, that such designation is unwarranted; or
									(ii)that meet the criteria
				under subparagraph (B).
									(B)CriteriaIn
				determining whether to designate an agent or toxin as a Tier I agent under
				subparagraph (A), the Secretary, in coordination with the Secretary of Homeland
				Security, shall consider—
									(i)whether the agent or
				toxin has clear potential to be used effectively in a biological attack that
				causes significant casualties;
									(ii)information available
				from any biological or bioterrorism risk assessments conducted by the
				Department of Homeland Security or relevant assessments by other agencies;
				and
									(iii)such other criteria and
				information that the Secretary determines appropriate and relevant.
									(C)Inclusion of agents and
				toxins not previously listedAll agents or toxins designated by
				the Secretary as Tier I agents shall be included on the list maintained by the
				Secretary pursuant to paragraph (1).
								(D)Evaluation of Tier I
				agentsThe Secretary, in coordination with the Secretary of
				Homeland Security, shall—
									(i)on an ongoing basis,
				consider the inclusion of additional agents or toxins on the list of Tier I
				agents, as appropriate; and
									(ii)at least biennially,
				review the list of Tier I agents to determine whether any agents or toxins
				should be removed from the list.
									;
				and
					(3)in paragraph (3), as so
			 redesignated, by striking list under paragraph (1) and inserting
			 lists under paragraphs (1) and (2).
					(b)Amendments to the
			 Agricultural Bioterrorism Protection Act of 2002Section 212(a)
			 of the Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C. 8401(a)) is
			 amended—
					(1)by redesignating
			 paragraph (2) as paragraph (3);
					(2)by inserting after
			 paragraph (1) the following:
						
							(2)Tier I agents
								(A)Designation of tier I
				agentsNot later than 180 days after the date of enactment of the
				Weapons of Mass Destruction Prevention and
				Preparedness Act of 2009, the Secretary, in coordination with the
				Secretary of Homeland Security, shall by regulation designate as Tier I
				agents those agents and toxins—
									(i)for which the Secretary
				of Homeland Security has issued a Material Threat Determination under section
				319F–2(c)(2) of the Public Health Service Act (42 U.S.C. 247d–6b(c)(2))
				regarding the agent or toxin, unless the Secretary of Agriculture determines,
				in coordination with the Secretary of Homeland Security, that such designation
				is unwarranted; or
									(ii)that meet the criteria
				under subparagraph (B).
									(B)CriteriaIn
				determining whether to designate an agent or toxin as a Tier I agent under
				subparagraph (A), the Secretary, in coordination with the Secretary of Homeland
				Security, shall consider—
									(i)whether the agent or
				toxin has clear potential to be used effectively in a biological attack that
				causes catastrophic consequences;
									(ii)information available
				from any biological or bioterrorism risk assessments conducted by the
				Department of Homeland Security or relevant assessments by other agencies;
				and
									(iii)such other criteria and
				information that the Secretary determines appropriate and relevant.
									(C)Inclusion of agents and
				toxins not previously listedAll agents or toxins designated by
				the Secretary as Tier I agents shall be included on the list maintained by the
				Secretary pursuant to paragraph (1).
								(D)Evaluation of Tier I
				agentsThe Secretary, in coordination with the Secretary of
				Homeland Security, shall—
									(i)on an ongoing basis,
				consider the inclusion of additional agents or toxins on the list of Tier I
				agents, as appropriate; and
									(ii)at least biennially,
				review the list of Tier I agents to determine whether any agents or toxins
				should be removed from the list.
									;
				and
					(3)by striking list
			 under paragraph (1) and inserting lists under paragraphs (1) and
			 (2).
					102.Enhanced biosecurity
			 measures
				(a)In
			 generalTitle III of the Homeland Security Act (6 U.S.C. 181 et
			 seq.) is amended by adding at the end the following:
					
						318.Enhanced biosecurity
				measures
							(a)DefinitionsIn
				this section:
								(1)Listed
				agentThe term listed agent means an agent or toxin
				included on—
									(A)the list established and
				maintained by the Secretary of Health and Human Services under section
				351A(a)(1) of the Public Health Service Act (42 U.S.C. 262a(a)(1)); or
									(B)the list established and
				maintained by the Secretary of Agriculture under section 212(a)(1) of the
				Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C. 8401(a)(1)).
									(2)PersonThe
				term person has the meaning given that term in section 351A(l)(6)
				of the Public Health Service Act (42 U.S.C. 262a(l)(6)).
								(3)Tier I
				agentThe term Tier I agent means an agent or toxin
				designated as a Tier I agent under section 351A(a)(2) of the Public Health
				Service Act (42 U.S.C. 262a(a)(2)) or section 212(a)(2) of the Agricultural
				Bioterrorism Protection Act of 2002 (7 U.S.C. 8401(a)(2)).
								(b)RegulationsThe
				Secretary, in consultation with the Secretary of Health and Human Services and
				the Secretary of Agriculture, shall through a negotiated rulemaking under
				subchapter III of chapter 5 of title 5, United States Code, establish enhanced
				biosecurity measures for persons that possess, use, or transfer Tier I agents,
				which shall include—
								(1)standards for personnel
				reliability programs;
								(2)standards for biosecurity
				training of responsible officials, laboratory personnel, and support personnel
				employed by such persons;
								(3)standards for performing
				laboratory risk assessments;
								(4)risk-based laboratory
				security performance standards; and
								(5)any other security
				standards jointly determined necessary by the Secretary and the Secretary of
				Health and Human Services.
								(c)Negotiated rulemaking
				committeeThe negotiated rulemaking committee established by the
				Secretary under subsection (b) shall include representatives from—
								(1)the Department;
								(2)the Department of Health
				and Human Services;
								(3)the Department of
				Agriculture;
								(4)the Department of
				Defense;
								(5)the Department of
				Energy;
								(6)the Department of
				Justice;
								(7)for profit research
				institutions;
								(8)academic research
				institutions;
								(9)nonprofit research
				institutions; and
								(10)other interested
				parties, as the Secretary determines appropriate.
								(d)Time
				requirementThe procedures for the negotiated rulemaking
				conducted under subsection (b) shall be conducted in a timely manner to ensure
				that—
								(1)any recommendations with
				respect to proposed regulations are provided to the Secretary not later than 6
				months after the date of enactment of this section; and
								(2)a final rule is
				promulgated not later than 12 months after the date of enactment of this
				section.
								(e)Factors To Be
				ConsideredIn developing proposed and final standards under
				subsection (b), the Secretary and the negotiated rulemaking committee shall
				consider factors including—
								(1)the recommendations of
				the Commission on the Prevention of Weapons of Mass Destruction Proliferation
				and Terrorism (established under section 1851 of the Implementing
				Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 121
				Stat. 501)), the National Science Advisory Board for Biosecurity (established
				under section 205 of the Pandemic and All-Hazards Preparedness Act (Public Law
				109–417; 120 Stat. 2851)), the Trans-Federal Task Force on Optimizing Biosafety
				and Biocontainment Oversight, and any working group established under Executive
				Order 13486 (74 Fed. Reg. 2289) relating to strengthening laboratory
				biosecurity; and
								(2)how any disincentives to
				biological research arising from enhanced biosecurity measures can be
				minimized.
								(f)Implementation of
				enhanced biosecurity measures
								(1)EnforcementThe
				Secretary, in consultation as appropriate with the Secretary of Health and
				Human Services and the Secretary of Agriculture, shall enforce the standards
				promulgated under subsection (b).
								(2)Training
				programsThe Secretary of Health and Human Services, in
				consultation with the Secretary, shall develop or approve training programs
				that meet the standards promulgated under subsection (b).
								(3)Harmonization of
				regulations
									(A)Regulations under
				Public Health Service ActNot later than 120 days after the
				Secretary promulgates regulations or amendments thereto pursuant to this
				section, the Secretary of Health and Human Services shall amend regulations
				promulgated under the Select Agent Program under section 351A(b)(1) of the
				Public Health Service Act (42 U.S.C. 262a(b)(1)) to ensure that such
				regulations do not overlap or conflict with the regulations promulgated by the
				Secretary under this section.
									(B)Regulations under
				Agriculture Bioterrorism Protection Act of 2002Not later than
				120 days after the Secretary promulgates regulations or amendments thereto
				pursuant to this section, the Secretary of Agriculture shall amend regulations
				promulgated under the Select Agent Program under section 212(b)(1) of the
				Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C. 8401(b)(1)) to
				ensure that such regulations do not overlap or conflict with the regulations
				promulgated by the Secretary under this section.
									(4)Penalties
									(A)Civil money
				penaltyIn addition to any other penalties that may apply under
				law, any person who violates any provision of regulations promulgated under
				subsection (b) shall be subject to a civil money penalty in an amount not
				exceeding $250,000 in the case of an individual and $500,000 in the case of any
				other person that possesses, uses, or transfers a Tier I agent.
									(B)Intermediate
				sanctions
										(i)In
				generalIf the Secretary determines that a person has violated
				any provision of regulations promulgated under this section, the Secretary may
				impose intermediate sanctions in lieu of the actions authorized by subsection
				(A).
										(ii)Types of
				sanctionsThe intermediate sanctions which may be imposed under
				paragraph (1) shall consist of—
											(I)directed plans of
				correction;
											(II)civil money penalties in
				an amount not to exceed $10,000 for each violation of, or for each day of
				substantial noncompliance with, the regulations promulgated under this
				section;
											(III)payment for the costs
				of onsite monitoring; or
											(IV)any combination of the
				actions described in subclauses (I), (II), and (III).
											(C)Suspension of research
				and funding
										(i)In
				generalIf the Secretary determines that a person has violated
				any provision of the regulations promulgated under subsection (b) and that the
				violation has endangered security, the Secretary may suspend the authority of
				the person to possess, use, or transfer Tier I agents until the violation has
				been remedied.
										(ii)NoticeIf
				the Secretary suspends the authority of a person to possess, use, or transfer
				Tier I agents under clause (i), the Secretary shall notify each executive
				agency that provides funding for research on Tier I agents by the
				person.
										(iii)SuspensionIf
				the head of an executive agency receives notice under clause (ii), the head of
				the executive agency may suspend the provision of funds to the person for
				research on Tier I agents.
										(iv)Rule of
				constructionNothing in this subparagraph shall be construed to
				limit or modify the authority to suspend the authority of a person to possess,
				use, or transfer Tier I agents, or to suspend funding for research under any
				other provision of law.
										(D)ProceduresThe
				Secretary shall develop and implement procedures with respect to when and how
				penalties or intermediate sanctions are to be imposed under this paragraph.
				Such procedures shall provide for notice to the person, a reasonable
				opportunity to respond to the proposed penalty or intermediate sanction, and
				appropriate procedures for appealing determinations relating to the imposition
				of a penalty or intermediate sanction.
									(5)Simultaneous laboratory
				inspections
									(A)Inspections by the
				department of homeland securityThe Secretary shall have the
				authority to inspect persons subject to the regulations promulgated under
				subsection (b) to ensure compliance with the regulations by such
				persons.
									(B)Simultaneous
				inspectionsAll Federal agencies conducting inspections of a
				person to ensure compliance with regulations promulgated under subsection (b),
				regulations promulgated under section 351A(b)(1) of the Public Health Service
				Act (42 U.S.C. 262a(b)(1)), regulations promulgated under section 212(b)(1) of
				the Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C. 8401(b)(1)), or
				security standards applicable under a contract between a Federal agency and the
				person shall be conducted simultaneously to the extent practicable.
									(C)Joint inspection
				proceduresFederal agencies conducting simultaneous inspections
				of a person under this paragraph shall cooperate, to the maximum extent
				practicable, to ensure that the inspections are conducted efficiently and in a
				manner that minimizes the administrative burden on the person.
									(D)Inspection
				reportsAny report of inspection of a person conducted by a
				Federal agency to enforce regulations promulgated under subsection (b),
				regulations promulgated under section 351A(b)(1) of the Public Health Service
				Act (42 U.S.C. 262a(b)(1)), regulations promulgated under section 212(b)(1) of
				the Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C. 8401(b)(1)), or
				security standards applicable under a contract between the Federal agency and
				the person shall be made available to any other Federal agency that enforces
				any such regulations with respect to the person or that funds research of a
				Tier I agent or a listed agent by the
				person.
									.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section and the amendments made by this
			 section.
				(c)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 317 the following:
					
						
							Sec. 318. Enhanced biosecurity
				measures.
						
						.
				103.Laboratory and
			 facility registration and database
				(a)In
			 generalSection 351A of the Public Health Service Act (42 U.S.C.
			 262a) is amended—
					(1)by redesignating
			 subsections (f) through (m) as (g) through (n) respectively; and
					(2)by inserting after
			 subsection (e) the following:
						
							(f)Laboratory and facility
				registration and database
								(1)In
				generalThe Secretary, in coordination with the Secretary of
				Homeland Security and the Secretary of Agriculture, shall by regulation
				establish criteria defining characteristics, features, or equipment that could
				facilitate the misuse of a laboratory or other facility for the purposes of
				developing a biological weapon, which may include—
									(A)technology that is
				particularly suitable to the development of an effective biological weapon,
				such as technology that would enable synthesis of Tier I agents;
									(B)features that would
				enable an individual to develop a biological weapon while escaping detection;
				and
									(C)such other
				characteristics as the Secretary determines appropriate.
									(2)Registry
				agents
									(A)In
				generalThe Secretary, in coordination with the Secretary of
				Agriculture and the Secretary of Homeland Security, shall establish and
				maintain by regulation a list of biological agents and toxins that have the
				potential to pose a severe threat to public, animal, or plant health but for
				which the potential to be used in a biological attack has not been
				established.
									(B)DesignationAgents
				listed pursuant to subparagraph (A) shall be designated as Registry
				Agents.
									(C)Exclusion of select
				agentsIn determining whether to designate a biological agent or
				toxin as a Registry Agent, the Secretary shall exclude agents or toxins listed
				pursuant to subsection (a)(1) of this section and section 212(a)(1) of the
				Agricultural Bioterrorism Protection Act of 2002.
									(3)Regulations governing
				registration and database
									(A)Regulations requiring
				registrationThe Secretary shall by regulation require the
				registration with the Secretary of laboratories or other facilities
				that—
										(i)meet the criteria
				established pursuant to paragraph (1); or
										(ii)possess, use, or
				transfer Registry Agents designated under paragraph (2).
										(B)DatabaseThe
				Secretary shall maintain a national database that includes the locations of
				each laboratory or other facility required to be registered under this
				subsection, the criteria established pursuant to paragraph (1) that are
				applicable to the laboratory or facility, the Registry Agents that are
				possessed or used at or transferred by the laboratory or facility, and the name
				of the person that owns or controls the laboratory or facility.
									(C)Additional registration
				requirementsAn individual who possesses, uses, or transfers
				Registry Agents at a location other than a laboratory or other facility shall
				be required to register with the Secretary pursuant to this subsection.
									(4)PenaltiesIn
				addition to any other penalties that may apply under law, any person who
				violates any provision of this subsection shall be subject to the United States
				for a civil penalty in an amount not to exceed $25,000 in the case of an
				individual and $50,000 in the case of any other person.
								(5)Access to
				databaseThe Secretary shall make the database established under
				paragraph (3) available to the Secretary of Homeland Security, the Secretary of
				Agriculture, the Secretary of Defense, the Attorney General, and such agencies
				as the Secretary determines appropriate.
								(6)Biosecurity and
				biosafety best practicesThe Secretary, in consultation with the
				Secretary of Homeland Security and the Secretary of Agriculture, shall promote
				biosecurity and biosafety best practices to entities registered under paragraph
				(3).
								(7)Disclosure of
				informationNo Federal agency shall disclose under section 552 of
				title 5, United States Code, any information contained in the database
				established pursuant to paragraph
				(3).
								.
					(b)Revision of the list of
			 biological agents and toxins
					(1)Review of listed
			 agents
						(A)Review by the Secretary
			 of Health and Human ServicesNot later than 180 days after the
			 establishment of the list pursuant to subsection (f)(2) of section 351A of the
			 Public Health Service Act (as added by subsection (a)), the Secretary of Health
			 and Human Services shall conduct a comprehensive review of the list of
			 biological agents and toxins maintained pursuant to subsection (a)(1) of such
			 section to determine which listed agents and toxins should instead be listed as
			 Registry Agents (as described under such subsection (f)(2)).
						(B)Review by the Secretary
			 of AgricultureNot later than 180 days after the establishment of
			 the list pursuant to subsection (f)(2) of section 351A of the Public Health
			 Service Act (as amended by subsection (a)), the Secretary of Agriculture shall
			 conduct a comprehensive review of the list of biological agents and toxins
			 maintained pursuant to section 212(a)(1) of the Agricultural Bioterrorism
			 Protection Act of 2002 (7 U.S.C. 8401(a)(1)) to determine which listed agents
			 and toxins should instead be listed as Registry Agents (as described under such
			 subsection (f)(2)).
						(2)Amendments to the
			 Public Health Service Act
						(A)CriteriaSection
			 351A(a)(1)(B)(i) of the Public Health Service Act (42 U.S.C. 262a(a)(1)(B)(i))
			 is amended—
							(i)by redesignating
			 subclauses (III) and (IV) as subclauses (IV) and (V), respectively; and
							(ii)by inserting after
			 subclause (II) the following:
								
									(III)the suitability of the
				agent or toxin to be used in a biological
				attack;
									.
							(B)Exemptions for clinical
			 or diagnostic laboratoriesSection 351A(h)(1) of the Public
			 Health Service Act (42 U.S.C. 262a(h)(1)), as redesignated by subsection (a),
			 is amended by striking subsections (b) and (c) and inserting
			 subsections (b), (c), and (f).
						(3)Amendments to the
			 Agricultural Bioterrorism Protection ActSection 212(a)(1)(B)(i)
			 of the Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C.
			 8401(a)(1)(B)(i)) is amended—
						(A)by redesignating
			 subclauses (III) and (IV) as subclauses (IV) and (V), respectively; and
						(B)by inserting after
			 subclause (II) the following:
							
								(III)the suitability of the
				agent or toxin to be used in a biological
				attack;
								.
						(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
				(d)Conforming
			 amendments
					(1)Public Health Service
			 ActSection 351A of the Public Health Service Act (42 U.S.C.
			 262a) is amended—
						(A)in subsection
			 (e)(7)(B)(ii) by striking subsection (h) and inserting
			 subsection (i);
						(B)in subsection (i)(1)(E),
			 as redesignated by subsection (a), by striking subsection (f)
			 and inserting subsection (g);
						(C)in subsection (k), as so
			 redesignated, by striking subsection (l) and inserting
			 subsection (m); and
						(D)in subsection (l), as so
			 redesignated, by striking subsection (j) and inserting
			 subsection (k).
						(2)Agricultural
			 Bioterrorism Protection Act of 2002Section 212(g)(1)(E) of the
			 Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C. 8401(g)(1)(E)) is
			 amended by striking 351A(g)(3) and inserting
			 351A(h)(3).
					104.Background
			 checksSection 351A(e)(3)(A)
			 of the Public Health Service Act (42 U.S.C. 262a(e)(3)(A)) is amended by adding
			 at the end the following: In identifying whether an individual is within
			 a category specified in subparagraph (B)(ii)(II), the Attorney General shall
			 consult with the Secretary of Homeland Security to determine if the Department
			 of Homeland Security possesses any information relevant to the identification
			 of such an individual by the Attorney General..
			105.Biological laboratory
			 protection
				(a)Academic and nonprofit
			 high containment biological laboratory protection grants
					(1)Grants
			 authorizedThe Secretary of
			 Homeland Security, acting through the Administrator of the Federal Emergency
			 Management Agency, may award grants to academic and nonprofit organizations and
			 to State, local, and tribal governments to implement security improvements at
			 laboratories of such organizations and governments that possess, use, or
			 transfer Tier I agents or toxins, as so designated under section 351A(a)(2) of
			 the Public Health Service Act or section 212(a)(2) of the Agricultural
			 Bioterrorism Protection Act of 2002, as amended by this Act.
					(2)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Department of Homeland Security to carry out this subsection, $50,000,000 for
			 each of fiscal years 2011 through 2014.
					(b)Voluntary vulnerability
			 assessmentsIn carrying out section 201(d)(2) of the Homeland
			 Security Act of 2002 (6 U.S.C. 121(d)(2)), the Secretary of Homeland Security
			 shall encourage the voluntary participation of laboratories working with
			 biological agents and toxins, as so designated under section 351A(a)(1) of the
			 Public Health Service Act (42 U.S.C. 262a(a)(1)) or section 212(a)(1) of the
			 Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C. 8401(a)(1)),
			 commensurate with the risks such agents and toxins pose.
				106.Biosecurity
			 information sharing
				(a)Amendment to the Public
			 Health Service ActSection 351A(d) of the Public Health Service
			 Act (42 U.S.C. 262a(d)) is amended by inserting after paragraph (2) the
			 following:
					
						(3)Federal agency
				accessThe Secretary shall ensure access to the database
				established pursuant to paragraph (2) by the Secretary of Agriculture, the
				Secretary of Homeland Security, the Attorney General, the Secretary of Energy,
				the Secretary of Defense, and any other Federal agency that the Secretary
				determines
				appropriate.
						.
				(b)Amendment to the
			 Agricultural Bioterrorism Protection Act of 2002Section 212(d)
			 of the Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C. 8401(d)) is
			 amended by inserting after paragraph (2) the following:
					
						(3)Federal agency
				accessThe Secretary shall ensure access to the database
				established pursuant to paragraph (2) by the Secretary of Health and Human
				Services, the Secretary of Homeland Security, the Attorney General, the
				Secretary of Energy, the Secretary of Defense, and any other Federal agency
				that the Secretary determines
				appropriate.
						.
				(c)Amendment to the
			 Homeland Security Act of 2002Title III of the Homeland Security
			 Act of 2002 (6 U.S.C. 181 et seq.), as amended by section 102, is amended by
			 adding at the end the following:
					
						319.Biosecurity
				information sharing
							(a)In
				generalConsistent with the responsibilities under section
				201(d), the Secretary shall ensure that State, local, and tribal governments
				have access to relevant safety and security information relating to biological
				laboratories and facilities in or in close proximity to the jurisdiction of the
				State, local, or tribal government, as the Secretary determines
				appropriate.
							(b)Access to information
				in databasesIn carrying out this section, the Secretary may
				utilize information from the national databases established under subsections
				(d)(2) and (f)(3) of section 351A of the Public Health Service Act (42 U.S.C.
				262a) and section 212(d)(2) of the Agricultural Bioterrorism Protection Act of
				2002 (7 U.S.C. 8401(d)(2)).
							(c)Classified and
				sensitive informationThe Secretary shall ensure that any
				information disseminated under this section is disseminated consistent
				with—
								(1)the authority of the
				Director of National Intelligence to protect intelligence sources and methods
				under the National Security Act of 1947 (50 U.S.C. 401 et seq.) and related
				procedures or similar authorities of the Attorney General concerning sensitive
				law enforcement information;
								(2)section 552a of title 5,
				United States Code (commonly referred to as the Privacy Act of 1974);
				and
								(3)other relevant
				laws.
								.
				(d)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 318, as added by section 102, the
			 following:
					
						
							Sec. 319. Biosecurity information
				sharing.
						
						.
				107.Research with the
			 Variola virus genome
				(a)RegulationsFor
			 the purposes of preventing a reengineering of the live Variola virus from
			 Variola virus DNA fragments or parts of the Variola virus genome, not later
			 than 180 days after the date of enactment of this Act, the Secretary of Health
			 and Human Services, in consultation with the Secretary of Homeland Security,
			 shall promulgate regulations governing the distribution, synthesis, and
			 handling of Variola virus DNA.
				(b)ConsiderationsThe
			 regulations promulgated under subsection (a) shall take into account—
					(1)the recommendations
			 issued by the World Health Organization concerning the distribution, handling,
			 and synthesis or Variola virus DNA in May 2008; and
					(2)the continuing importance
			 of research by the legitimate scientific community with fragments of the
			 Variola virus genome for the purposes of preventing smallpox or developing
			 vaccines or treatments against smallpox.
					(c)InclusionsThe
			 regulations promulgated under subsection (a) shall include regulations
			 regarding—
					(1)which research entities
			 are qualified to receive Variola virus DNA fragments taking into account
			 adequate security and safety measures;
					(2)the rules under which
			 distribution to qualifying research entities may occur;
					(3)the appropriate limits on
			 the numbers of and length of base pairs of Variola virus DNA that can be
			 handled by a qualifying laboratory;
					(4)the appropriate limits on
			 the total genome size of Variola virus DNA fragments that may be handled by a
			 qualifying laboratory;
					(5)the appropriate limits on
			 synthesizing Variola virus DNA; and
					(6)any other matters
			 determined necessary by the Secretary to carry out the purposes of section
			 351A(a) of the Public Health Service Act (as amended by this Act).
					IIResponse to a weapon of
			 mass destruction attack
			AEnsuring access to
			 medical countermeasures during emergencies
				201.National Medical
			 Countermeasure Dispensing StrategyTitle III of the Public Health Service Act
			 (42 U.S.C. 241 et seq.) is amended by inserting after section 319M the
			 following:
					
						319N.National Medical
				Countermeasure Dispensing Strategy
							(a)DefinitionsIn
				this section—
								(1)the term
				appropriate committees of Congress means—
									(A)the Committee on Homeland
				Security and Governmental Affairs and the Committee on Health, Education,
				Labor, and Pensions of the Senate; and
									(B)the Committee on Homeland
				Security, the Committee on Energy and Commerce, and the Committee on Oversight
				and Government Reform of the House of Representatives;
									(2)the term
				dispense means to provide medical countermeasures to an affected
				population in response to a threat or incident;
								(3)the term medical
				countermeasure means a drug (as that term is defined in section
				201(g)(1) of the Federal Food, Drug, and Cosmetic Act), a device (as that term
				is defined in section 201(h) of such Act), or a biological product (as that
				term is defined in section 351 of this Act), to—
									(A)diagnose, mitigate,
				prevent, or treat harm from any biological agent (including organisms that
				cause an infectious disease) or toxin, chemical, radiological, or nuclear agent
				that may cause a public health emergency; or
									(B)diagnose, mitigate,
				prevent, or treat harm from a condition that may result in adverse health
				consequences or death and may be caused by administering a drug, biological
				product, or device; and
									(4)the term public
				health emergency means a public health emergency declared by the
				Secretary under section 319.
								(b)StrategyThe
				Secretary, in coordination with the Secretary of Homeland Security and the
				Postmaster General, shall develop, coordinate, and maintain a National Medical
				Countermeasure Dispensing Strategy (referred to in this section as the
				National MCM Dispensing Strategy).
							(c)ContentsThe
				National MCM Dispensing Strategy shall—
								(1)encompass all aspects of
				the Federal role in dispensing medical countermeasures (referred to in this
				section as MCMs) and describe methods by which the Federal
				Government may assist State, local, and tribal governments to dispense
				MCMs;
								(2)address a variety of
				geographical areas, population densities, and demographics;
								(3)create a multilayered
				approach for the dispensing of MCMs that includes redundancies;
								(4)address—
									(A)a staffing plan for
				dispensing MCMs, including—
										(i)for MCM dispensing
				locations; and
										(ii)for dispensing through
				the United States Postal Service;
										(B)requirements for
				timeliness of MCM dispensing;
									(C)appropriateness,
				effectiveness, and efficiency of differing methods of MCM dispensing;
									(D)measures and evaluations
				of MCM dispensing effectiveness and efficiency;
									(E)liability issues
				associated with MCM dispensing, considering—
										(i)the volunteer
				force;
										(ii)medical
				personnel;
										(iii)potential adverse
				reactions to medications;
										(iv)participating employees
				of the United States Postal Service; and
										(v)security
				personnel;
										(F)security issues,
				including—
										(i)partnerships with law
				enforcement; and
										(ii)necessary levels of
				security to protect MCM dispensing locations and related personnel,
				participating employees of the United States Postal Service, and transportation
				of MCMs;
										(G)communications issues,
				including—
										(i)communications between
				the Federal, State, local, and tribal government officials that may be involved
				in dispensing MCMs;
										(ii)communications between
				the government and private sector; and
										(iii)the creation of
				prescripted messages or message templates so that information about how people
				can acquire MCMs can be disseminated quickly in anticipation of or in the
				immediate aftermath of a biological attack or a naturally occurring disease
				outbreak;
										(H)transportation of MCMs to
				dispensing locations;
									(I)implementation and
				operations of dispensing plans;
									(J)necessary levels of
				Federal technical assistance in developing MCM dispensing capabilities;
									(K)measures that are
				necessary in order so that actions taken pursuant to the National MCM
				Dispensing Strategy will comply with applicable requirements of the Federal
				Food, Drug, and Cosmetic Act and of section 351 of this Act; and
									(L)any other topics that the
				Secretary determines appropriate; and
									(5)be exercised regularly in
				various jurisdictions.
								(d)CoordinationWhere
				appropriate, the Secretary, in coordination with the Secretary of Homeland
				Security and the Postmaster General, shall coordinate with State, local, and
				tribal government officials, private sector, and nongovernmental organizations
				in development of the National MCM Dispensing Strategy.
							(e)Reports to
				Congress
								(1)In
				generalThe Secretary, in coordination with the Secretary of
				Homeland Security and the Postmaster General, shall—
									(A)not later than 180 days
				after the date of enactment of this section, submit the National MCM Dispensing
				Strategy to the appropriate committees of Congress; and
									(B)not later than 180 days
				after the submission of the Strategy under subparagraph (A), submit an
				implementation plan for such Strategy to the appropriate committees of
				Congress.
									(2)Status
				reportNot later than 1 year after the submission of the
				implementation plan under paragraph (1)(B), the Secretary, in coordination with
				the Secretary of Homeland Security and the Postmaster General, shall submit to
				the appropriate committees of Congress a report describing the status of the
				activities taken pursuant to the implementation
				plan.
								.
				202.Tailoring of the
			 national medical countermeasure dispensing strategy
					(a)In general
						(1)PlansThe
			 Secretary of Health and Human Services, in coordination with the Secretary of
			 Homeland Security and, where appropriate, the Postmaster General, shall tailor
			 implementation of the National MCM Dispensing Strategy established under
			 section 319N of the Public Health Service Act (as added by section 201)
			 for—
							(A)Cities Readiness
			 Initiative jurisdictions and other densely populated metropolitan areas deemed
			 at highest risk of being the target of a terrorist attack;
							(B)representative localities
			 of varying geographic sizes, population densities, and demographics; and
							(C)any other unique or
			 specific local needs the Secretary of Health and Human Services deems
			 appropriate.
							(2)Consultation with
			 State, local, and tribal governmentsIn fulfilling the
			 requirements of paragraph (1), the Secretary of Health and Human Services, in
			 coordination with the Secretary of Homeland Security and, where appropriate,
			 the Postmaster General, shall consult with State, local, and tribal
			 officials.
						(3)ReviewThe
			 Secretary of Homeland Security, during and in conjunction with the creation of
			 tailored National MCM Dispensing Strategy plans under paragraph (1),
			 shall—
							(A)provide a review of
			 transportation and logistics capabilities for moving medical countermeasures
			 from State, local, and tribal receiving, staging, and storing sites to
			 dispensing locations;
							(B)review security plans and
			 capabilities for protecting transportation of medical countermeasures and
			 dispensing locations;
							(C)work in coordination with
			 the Postmaster General to review security for protecting United States Postal
			 Service employees performing dispensing;
							(D)assist State, local, and
			 tribal governments in building partnerships with law enforcement to perform
			 security for medical countermeasure transportation and dispensing;
							(E)assist State, local, and
			 tribal governments in working with emergency response providers to create
			 appropriate roles for their participation in the tailored Strategy plans;
			 and
							(F)determine other
			 assistance that may be offered to State, local, and tribal governments with
			 respect to logistics, transportation, security, or other issues that the
			 Secretary of Homeland Security determines appropriate.
							(b)DefinitionIn
			 this section, the term emergency response provider has the meaning
			 given that term in section 2 of the Homeland Security Act of 2002 (6 U.S.C.
			 101).
					203.Expansion in the use
			 of the U.S. Postal Service to deliver medical countermeasures
					(a)In
			 generalThe Secretary of Health and Human Services, in
			 coordination with the Postmaster General and the Secretary of Homeland
			 Security, and in a manner that complies with the applicable requirements of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) and of section 351
			 of the Public Health Service Act (42 U.S.C. 262), shall expand existing pilot
			 programs to utilize the United States Postal Service to deliver medical
			 countermeasures in an emergency.
					(b)TimelineThe
			 Postmaster General shall increase the ability of the United States Postal
			 Service, contingent on the voluntary participation of additional jurisdictions,
			 to deliver medical countermeasures to homes in—
						(1)5 additional Cities
			 Readiness Initiative jurisdictions not later than 1 year after the date of
			 enactment of this Act; and
						(2)15 additional Cities
			 Readiness Initiative jurisdictions not later than 2 years after the date of
			 enactment of this Act.
						(c)USPS
			 MedkitsThe Secretary of Health and Human Services, in
			 coordination with the Postmaster General and the Secretary of Homeland
			 Security, shall, on a biennial basis, reevaluate the contents of medkits
			 provided to enrolled United States Postal Service employees and immediate
			 family members of those employees under the U.S. Postal Service Dispensing
			 Plan.
					(d)Content
			 considerationIn establishing the appropriate contents for
			 medkits under subsection (c), the Secretary of Health and Human Services
			 shall—
						(1)consider information
			 available from any biological or bioterrorism risk assessments conducted by the
			 Department of Homeland Security or other relevant assessments by other
			 departments or the intelligence community;
						(2)consider the criteria
			 described in section 351A(a)(1)(B) of the Public Health Service Act (42 U.S.C.
			 262a(a)(1)(B));
						(3)consult with private and
			 public organizations, as appropriate;
						(4)comply with applicable
			 requirements of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.) and of section 351 of the Public Health Service Act (42 U.S.C. 262);
			 and
						(5)consider such other
			 criteria and information that the Secretary of Health and Human Services
			 determines appropriate.
						(e)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary of
			 Health and Human Services, the Postmaster General, and the Secretary of
			 Homeland Security shall submit to the appropriate committees of Congress a
			 report on the implementation of this section.
					(f)DefinitionsIn
			 this section—
						(1)the term
			 appropriate committees of Congress means—
							(A)the Committee on Homeland
			 Security and Governmental Affairs and the Committee on Health, Education,
			 Labor, and Pensions of the Senate; and
							(B)the Committee on Homeland
			 Security, the Committee on Energy and Commerce, and the Committee on Oversight
			 and Government Reform of the House of Representatives;
							(2)the term
			 medkit means a cache of antibiotics and other medical
			 countermeasures to be used during a public health emergency; and
						(3)the term public
			 health emergency means a public health emergency declared by the
			 Secretary of Health and Human Services under section 319 of the Public Health
			 Service Act (42 U.S.C. 247d).
						(g)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
					204.Dispensing medical
			 countermeasures through employers
					(a)DefinitionsIn
			 this section—
						(1)the term
			 appropriate committees of Congress means—
							(A)the Committee on Homeland
			 Security and Governmental Affairs and the Committee on Health, Education,
			 Labor, and Pensions of the Senate; and
							(B)the Committee on Homeland
			 Security and the Committee on Energy and Commerce of the House of
			 Representatives;
							(2)the terms biological agent and
			 toxin have the meanings given those terms in section 178 of title
			 18, United States Code;
						(3)the term covered
			 Federal facility means a Federal facility determined by the Secretary of
			 Health and Human Services, in coordination with the Secretary of Homeland
			 Security, to be of sufficient size, workforce level, and geographic location to
			 warrant developing a plan for receiving and dispensing medical countermeasures
			 to employees working in the Federal facility;
						(4)the term
			 dispense means to provide medical countermeasures to an affected
			 population in response to a threat or incident;
						(5)the term medical
			 countermeasure means a drug (as that term is defined in section
			 201(g)(1) of the Federal Food, Drug, and Cosmetic Act), a device (as that term
			 is defined in section 201(h) of such Act), or a biological product (as that
			 term is defined in section 351 of this Act), to—
							(A)diagnose, mitigate,
			 prevent, or treat harm from any biological agent (including organisms that
			 cause an infectious disease) or toxin, chemical, radiological, or nuclear agent
			 that may cause a public health emergency; or
							(B)diagnose, mitigate,
			 prevent, or treat harm from a condition that may result in adverse health
			 consequences or death and may be caused by administering a drug, biological
			 product, or device; and
							(6)the term public
			 health emergency means a public health emergency declared by the
			 Secretary of Health and Human Services under section 319 of the Public Health
			 Service Act (42 U.S.C. 247d).
						(b)Federal plan
						(1)In
			 generalThe head of each
			 executive agency, in consultation with the Secretary of Health and Human
			 Services and the Secretary of Homeland Security, and in a manner that complies
			 with the applicable requirements of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.) and of section 351 of the Public Health Service Act (42
			 U.S.C. 262), shall develop a plan to receive and dispense medical
			 countermeasures to individuals employed by the executive agency—
							(A)if the individuals work in a covered
			 Federal facility that is likely the target, or located in an area that is
			 likely a target, of an act of terrorism involving a biological agent or toxin;
			 or
							(B)in the event of a
			 naturally occurring outbreak of an infectious disease that may result in a
			 national epidemic.
							(2)ContentsThe
			 plans developed under paragraph (1) shall identify individuals in the covered
			 Federal facility who will be performing receiving and dispensing of medical
			 countermeasures to employees.
						(3)ReviewThe
			 Secretary of Health and Human Services, in coordination with the Secretary of
			 Homeland Security, shall review and approve the plans developed under paragraph
			 (1).
						(4)ExercisesOn
			 a biennial basis, the head of each executive agency shall conduct exercises of
			 the plan developed by the head of the executive agency under paragraph
			 (1).
						(c)Other
			 employersThe Secretary of Health and Human Services, in
			 coordination with Secretary of Homeland Security, shall establish a set of best
			 practices to guide and promote medical countermeasure dispensing capabilities
			 among private sector entities.
					(d)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Health and Human Services, in coordination with the Secretary of Homeland
			 Security, shall submit to the appropriate committees of Congress a report on
			 the implementation of this section.
					205. Personal medkits for
			 emergency response providers and members of preparedness organizations
					(a)In
			 generalTitle III of the Homeland Security Act of 2002 (6 U.S.C.
			 181 et seq.), as amended by section 106, is further amended by adding at the
			 end the following:
						
							320.Personal medkits for
				emergency response providers and members of preparedness organizations
								(a)DefinitionsIn
				this section—
									(1)the term
				appropriate committees of Congress means—
										(A)the Committee on Homeland
				Security and Governmental Affairs and the Committee on Health, Education,
				Labor, and Pensions of the Senate; and
										(B)the Committee on Homeland
				Security and the Committee on Energy and Commerce of the House of
				Representatives;
										(2)the term immediate
				family member means an individual who is a cohabitating family member or
				domestic partner;
									(3)the term
				preparedness organization means an organization that contributes
				to State or local preparedness for an emergency or major disaster (as those
				terms are defined in section 102 of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5122)), including Community Emergency
				Response Teams, the Medical Reserve Corps, the Fire Corps, and the citizen
				preparedness programs of the American Red Cross;
									(4)the term
				medkit means a cache of antibiotics and other medical
				countermeasures to be used during a public health emergency;
									(5)the term medkit
				program means the program established under subsection (b); and
									(6)the term public
				health emergency means a public health emergency declared by the
				Secretary of Health and Human Services under section 319 of the Public Health
				Service Act (42 U.S.C. 247d).
									(b)EstablishmentThe
				Secretary, in coordination with the Secretary of Health and Human Services and
				in a manner that complies with applicable requirements of the Federal Food,
				Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) and of section 351 of the Public
				Health Service Act (42 U.S.C. 262), shall establish a program to distribute
				medkits to emergency response providers, members of preparedness organizations,
				and immediate family members of an emergency response provider or member of a
				preparedness organization.
								(c)Medkit program
				components
									(1)In
				generalAn emergency response provider, member of a preparedness
				organization, or immediate family member of an emergency response provider or
				member of a preparedness organization participating in the medkit program
				shall—
										(A)register with the
				Secretary;
										(B)before the distribution
				of a medkit, receive training regarding—
											(i)the proper use and dosing
				of medical countermeasures;
											(ii)reporting of the use of
				a medkit;
											(iii)the proper storage of a
				medkit; and
											(iv)any other topic
				determined appropriate by the Secretary;
											(C)before the distribution
				of a medkit, undergo appropriate medical screening; and
										(D)report the use of a
				medkit within a reasonable time period, as established by the Secretary.
										(2)InventoryThe
				Secretary shall conduct an annual inventory of medkits distributed under the
				medkit program.
									(d)Authorization and
				contents
									(1)In
				generalThe Secretary shall coordinate with the Secretary of
				Health and Human Services and the Commissioner of Food and Drugs to—
										(A)seek an emergency use
				authorization under section 564 of the Federal Food, Drug, and Cosmetic Act (21
				U.S.C. 360bbb–3), if needed, to allow distribution and use of medkits under the
				medkit program; and
										(B)establish the appropriate
				contents for medkits distributed under the medkit program.
										(2)Content
				considerationIn establishing the appropriate contents for
				medkits under paragraph (1)(B), the Secretary, in coordination with the
				Secretary of Health and Human Services, shall—
										(A)consider information
				available from any biological or bioterrorism risk assessments conducted by the
				Department of Homeland Security or other relevant assessments by other
				departments or the intelligence community;
										(B)consider the criteria
				described in section 351A(a)(1)(B) of the Public Health Service Act (42 U.S.C.
				262a(a)(1)(B));
										(C)consult with relevant
				private and public organizations; and
										(D)consider such other
				criteria and information that the Secretary, in coordination with the Secretary
				of Health and Human Services, determines appropriate.
										(e)ReportNot
				later than 180 days after the date of enactment of this section, the Secretary
				shall submit to the appropriate committees of Congress a report on the
				implementation of this section.
								(f)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section, $20,000,000 for each of fiscal years 2011
				through
				2013.
								.
					(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 319, as added by section 106 of this Act,
			 the following:
						
							
								Sec. 320. Personal medkits for emergency
				response providers and members of preparedness
				organizations.
							
							.
					206.General public medkit
			 pilot program
					(a)DefinitionsIn
			 this section—
						(1)the term medical
			 countermeasures means a drug or biological product used to mitigate,
			 prevent, or treat harm from any biological agent (including organisms that
			 cause an infectious disease) or toxin or chemical, radiological, or nuclear
			 agent that may cause a public health emergency; and
						(2)the term
			 medkit means a cache of antibiotics and other medical
			 countermeasures to be used during a public health emergency declared by the
			 Secretary of Health and Human Services under section 319 of the Public Health
			 Service Act (42 U.S.C. 247d).
						(b)Pilot
			 programThe Secretary of Health and Human Services, in
			 coordination with the Secretary of Homeland Security, shall conduct a pilot
			 program to study the feasibility of providing personal medkits to the
			 public.
					(c)RequirementsIn
			 carrying out the pilot program, the Secretary of Health and Human Services, in
			 coordination with the Secretary of Homeland Security and in a manner that
			 complies with applicable requirements of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 301 et seq.) and of section 351 of the Public Health Service Act
			 (42 U.S.C. 262), shall ensure that—
						(1)enrollment of
			 participants in the pilot program encompasses a diverse range of municipality
			 sizes, various geographic locations, and different socioeconomic
			 statuses;
						(2)the number of enrolled
			 participants in the program shall be expanded significantly beyond the number
			 of those enrolled in the 2006 St. Louis Medkit evaluation study, conducted by
			 the Centers for Disease Control and Prevention;
						(3)the program shall
			 evaluate the ability of households to maintain medkits in the home as directed
			 and reserve for emergency use; and
						(4)prior to obtaining a
			 medkit, participants are required to receive training regarding—
							(A)proper use and dosing of
			 medical countermeasures;
							(B)reporting of use of
			 medkits;
							(C)proper storage of
			 medkits; and
							(D)any other information
			 that the Secretary of Health and Human Services and the Secretary of Homeland
			 Security determine appropriate.
							(d)Authorization and
			 contentThe Secretary of Health and Human Services and the
			 Secretary of Homeland Security shall coordinate with the Commissioner of Food
			 and Drugs—
						(1)to seek an emergency use
			 authorization under section 564 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 360bbb–3), if needed, to allow distribution of medkits for the purpose
			 of the pilot program; and
						(2)to establish the
			 appropriate contents of medkits to the public for the pilot program.
						(e)Report
						(1)Appropriate committees
			 of CongressIn this subsection, the term appropriate
			 committees of Congress means—
							(A)the Committee on Homeland
			 Security and Governmental Affairs and the Committee on Health, Education,
			 Labor, and Pensions of the Senate; and
							(B)the Committee on Homeland
			 Security and the Committee on Energy and Commerce of the House of
			 Representatives.
							(2)ReportNot
			 later than 90 days after completion of the program under this section, the
			 Secretary of Health and Human Services, in coordination with the Secretary of
			 Homeland Security, shall submit to the appropriate committees of Congress a
			 report on the conclusions of such program. The report shall include
			 recommendations and conclusions on the feasibility of creating a national
			 medkit program, through which medkits would be distributed widely to the
			 public.
						(f)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
					207.Report on the use of
			 expiring countermeasures
					(a)In
			 generalThe Secretary of Health and Human Services shall contract
			 with the Director of the Institute of Medicine to conduct a study to be
			 completed not later than 1 year after the date of enactment of this Act that
			 examines the feasibility and effectiveness of alternative uses of medical
			 countermeasures (as defined in section 319N of the Public Health Service Act,
			 as added by section 201 of this Act), including vaccines, in the Strategic
			 National Stockpile before the expiration of the medical countermeasures.
					(b)AreasThe
			 study under subsection (a) shall include the examination of—
						(1)the effectiveness of
			 allowing States to access medical countermeasures approaching expiration in a
			 timely way to allow emergency response providers (as defined in section 2 of
			 the Homeland Security Act of 2002 (6 U.S.C. 101)) in those States to
			 voluntarily choose pre-event or post-event vaccination or treatment; and
						(2)the ability of States to
			 effectively determine which personnel should receive pre-event treatment using
			 the medical countermeasures approaching expiration from the Strategic National
			 Stockpile.
						BBioforensics capabilities
			 and strategy
				211.Bioforensics
			 capabilities and strategy
					(a)In
			 generalTitle III of the Homeland Security Act of 2002 (6 U.S.C.
			 181 et seq.), as amended by section 205, is further amended by adding at the
			 end the following:
						
							321.Bioforensics
				capabilities and strategy
								(a)DefinitionsIn
				this section—
									(1)the term
				appropriate committees of Congress means—
										(A)the Committee on Homeland
				Security and Governmental Affairs, the Committee on the Judiciary, the
				Committee on Health, Education, Labor, and Pensions, the Committee on
				Agriculture, Nutrition, and Forestry, and the Committee on Armed Services of
				the Senate; and
										(B)the Committee on Homeland
				Security, the Committee on the Judiciary, the Committee on Energy and Commerce,
				the Committee on Agriculture, and the Committee on Armed Services of the House
				of Representatives;
										(2)the term
				bioforensic means the scientific discipline dedicated to analyzing
				evidence from a bioterrorism act, biological agent or toxin based criminal act,
				or inadvertent biological agent or toxin release for attribution
				purposes;
									(3)the term National
				Bioforensics Analysis Center means the National Bioforensics Analysis
				Center established under subsection (b);
									(4)the term national
				bioforensics repository collection means the national bioforensics
				repository collection established under subsection (c)(1); and
									(5)the term national
				bioforensics strategy means the national bioforensics strategy developed
				under subsection (d)(1).
									(b)National Bioforensics
				Analysis CenterThere is in the Department a National
				Bioforensics Analysis Center which shall—
									(1)serve as the lead Federal
				facility to conduct and facilitate bioforensic analysis in support of the
				executive agency with primary responsibility for responding to the biological
				incident;
									(2)maintain the national
				bioforensics repository collection as a reference collection of biological
				agents and toxins for comparative bioforensic identifications; and
									(3)support threat agent
				characterization studies and bioforensic assay development.
									(c)National bioforensic
				repository collection
									(1)In
				generalThe National Bioforensics Analysis Center shall maintain
				a national bioforensics repository collection.
									(2)ActivitiesThe
				national bioforensics repository collection shall—
										(A)receive, store, and
				distribute biological threat agents and toxins and related biological agents
				and toxins;
										(B)serve as a reference
				collection for comparative bioforensic identifications; and
										(C)support threat agent
				characterization studies and bioforensic assay development.
										(3)Participation
										(A)In
				generalThe Secretary, the Attorney General, the Secretary of
				Health and Human Services, the Secretary of Agriculture, the Secretary of
				Defense, and the head of any other appropriate executive agency with a
				biological agent or toxin collection that is useful for the bioforensic
				analysis of biological incidents, performance of biological threat agent
				characterization studies, or development of bioforensic assays shall provide
				samples of relevant biological agents and toxins, as determined by the
				Secretary, in consultation with the head of the executive agency possessing the
				agent or toxin, which shall not include any variola virus, to the national
				bioforensics repository collection.
										(B)Other biological agents
				and toxinsThe Secretary shall encourage the contribution of
				public and private biological agent and toxin collections to the national
				bioforensics repository collection that were collected or created with support
				from a Federal grant or contract and that support the functions described in
				paragraph (2).
										(4)AccessThe
				Secretary shall—
										(A)provide an executive
				agency that submits a biological agent or toxin to the national bioforensics
				repository collection with access to the national bioforensics repository
				collection; and
										(B)establish a mechanism to
				provide public and private entities with access to the national bioforensics
				repository collection, as appropriate, for scientific analysis of a biological
				agent or toxin in the national bioforensics repository collection, with
				appropriate protection for intellectual property rights.
										(5)Report
										(A)In
				generalNot later than 180 days after the date of enactment of
				this section, the Secretary, in consultation with the Attorney General, the
				Secretary of Health and Human Services, the Secretary of Agriculture, the
				Secretary of Defense, and the head of any other appropriate executive agency
				that will participate in or contribute to the national bioforensics repository
				collection, shall submit to the appropriate committees of Congress a report
				regarding the national bioforensics repository collection.
										(B)ContentsThe
				report submitted under subparagraph (A) shall—
											(i)discuss the status of the
				establishment of the national bioforensics repository collection;
											(ii)identify domestic and
				international biological agent and toxin collections that would prove useful in
				carrying out the functions of the national bioforensics repository
				collection;
											(iii)examine any access or
				participation issues affecting the establishment of the national bioforensics
				repository collection or the ability to support bioforensic analysis, threat
				characterization studies, or bioforensic assay development, including—
												(I)intellectual property
				concerns;
												(II)access to collected or
				created biological agent or toxin collections funded by a Federal grant or
				contract;
												(III)costs for the national
				bioforensics repository collection associated with accessing domestic and
				international biological agent and toxin collections;
												(IV)costs incurred by
				domestic and international biological agent and toxin collections to allow
				broad access or contribute biological agents or toxins to the national
				bioforensics repository collection; and
												(V)access to the national
				bioforensics repository collection by public and private researchers to support
				threat characterization studies and bioforensic assay development; and
												(iv)other issues determined
				appropriate by the Secretary.
											(d)National bioforensic
				strategy
									(1)In
				generalThe Secretary, in coordination with the Attorney General,
				the Secretary of Health and Human Services, the Secretary of Agriculture, the
				Secretary of Defense, and the head of any other appropriate executive agency,
				as determined by the Secretary, shall develop, coordinate, and maintain a
				national bioforensics strategy.
									(2)ContentsThe
				national bioforensics strategy shall—
										(A)provide for a coordinated
				approach across all executive agencies with responsibilities for analyzing
				evidence from a bioterrorism act, biological agent or toxin based criminal act,
				or inadvertent biological agent or toxin release for attribution
				purposes;
										(B)describe the roles and
				responsibilities of all relevant executive agencies;
										(C)establish mechanisms, in
				coordination with State, local, and tribal governments, for coordinating with
				law enforcement agencies in analyzing bioforensic evidence;
										(D)include guidance for
				collecting, processing, and analyzing samples; and
										(E)provide for a coordinated
				approach across all executive agencies to support threat agent characterization
				research, funding, and assay development.
										(3)ReportNot
				later than 180 days after the date of enactment of this section, the Secretary,
				in consultation with the Attorney General, the Secretary of Health and Human
				Services, the Secretary of Agriculture, the Secretary of Defense, and the head
				of any other appropriate executive agency, as determined by the Secretary,
				shall submit to the appropriate committees of Congress the national
				bioforensics strategy.
									(e)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this
				section.
								.
					(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 320, as added by section 205 of this Act,
			 the following:
						
							
								Sec. 321. Bioforensics capabilities and
				strategy.
							
							.
					CCommunications
			 planning
				221.Communications
			 planning
					(a)In
			 generalTitle V of the Homeland Security Act of 2002 (6 U.S.C.
			 311 et seq.) is amended by adding at the end the following:
						
							525.Communications
				planning
								(a)Incorporation of
				communications plans
									(1)In
				generalThe Secretary, acting through the Administrator of the
				Federal Emergency Management Agency, shall incorporate into each operational
				plan developed under sections 653(a)(4) and 653(b) of the Post-Katrina
				Emergency Management Reform Act of 2006 (6 U.S.C. 701 note) a communications
				plan for providing information to the public related to preventing, preparing
				for, protecting against, and responding to imminent natural disasters, acts of
				terrorism, and other man-made disasters, including incidents involving the use
				of weapons of mass destruction and other potentially catastrophic
				events.
									(2)ConsultationIn
				developing communications plans under paragraph (1), the Administrator shall
				consult with State, local, and tribal governments and coordinate, as the
				Administrator considers appropriate, with other Federal departments and
				agencies that have responsibilities under the National Response Framework and
				other relevant Federal departments and agencies.
									(b)Prescripted messages
				and message templates
									(1)In
				generalAs part of the communication plans, the Administrator
				shall develop prescripted messages or message templates, as appropriate, to be
				included in the plans to be provided to State, local, and tribal officials so
				that those officials can quickly and rapidly disseminate critical information
				to the public in anticipation or in the immediate aftermath of a disaster or
				incident.
									(2)Development and
				designThe prescripted messages or message templates
				shall—
										(A)be developed, as the
				Administrator determines appropriate, in consultation with State, local, and
				tribal governments and in coordination with other Federal departments and
				agencies that have responsibilities under the National Response Framework and
				other relevant Federal departments and agencies;
										(B)be designed to provide
				accurate, essential, and appropriate information and instructions to the
				population directly affected by a disaster or incident, including information
				related to evacuation, sheltering in place, and issues of immediate health and
				safety; and
										(C)be designed to provide
				accurate, essential, and appropriate technical information and instructions to
				emergency response providers and medical personnel responding to a disaster or
				incident.
										(c)Communications
				formatsIn developing the prescripted messages or message
				templates required under subsection (b), the Administrator shall develop each
				such prescripted message or message template in multiple formats to ensure
				delivery—
									(1)in cases where the usual
				communications infrastructure is unusable as a result of the nature of a
				disaster or incident; and
									(2)to individuals with
				disabilities or other special needs and individuals with limited English
				proficiency in accordance with section 616 of the Post-Katrina Emergency
				Management Reform Act of 2006 (6 U.S.C. 701 note).
									(d)Dissemination and
				technical assistanceThe Administrator shall ensure that all
				prescripted messages and message templates developed under this section are
				made available to State, local, and tribal governments so that those
				governments may incorporate them, as appropriate, into their emergency plans.
				The Administrator shall also make available relevant technical assistance to
				those governments to support communications planning.
								(e)ExercisesTo
				ensure that the prescripted messages or message templates developed under this
				section can be effectively utilized in a disaster or incident, the
				Administrator shall incorporate such prescripted messages or message templates
				into exercises conducted under the National Exercise Program described in
				section 648 of the Post-Katrina Emergency Management Reform Act of 2006 (6
				U.S.C. 701 note).
								(f)ReportNot
				later than 1 year after the date of the enactment of this section, the
				Administrator shall submit to the Committee on Homeland Security and
				Governmental Affairs of the Senate and the Committee on Homeland Security of
				the House of Representatives a copy of the communications plans required to be
				developed under this section, including prescripted messages or message
				templates developed in conjunction with the plans and a description of the
				means that will be used to deliver such messages in a natural disaster, act of
				terrorism, or other man-made
				disaster.
								.
					(b)Table of
			 contentsThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101) is amended by inserting after the item
			 relating to section 524 the following:
						
							
								Sec. 525. Communications
				planning.
							
							.
					222.Plume
			 modeling
					(a)DefinitionsIn
			 this section—
						(1)the term
			 appropriate committees of Congress means—
							(A)the Committee on Homeland
			 Security and Governmental Affairs, the Committee on Energy and Natural
			 Resources, the Committee on Armed Services, and the Committee on Health,
			 Education, Labor, and Pensions of the Senate; and
							(B)the Committee on Homeland
			 Security, the Committee on Energy and Commerce, and the Committee on Armed
			 Services of the House of Representatives;
							(2)the term executive
			 agency has the meaning given that term in section 2 of the Homeland
			 Security Act of 2002 (6 U.S.C. 101);
						(3)the term integrated
			 plume model means a plume model that integrates protective action
			 guidance and other information as the Secretary of Homeland Security determines
			 appropriate; and
						(4)the term plume
			 model means the assessment of the location and prediction of the spread
			 of nuclear, radioactive, or chemical fallout and biological pathogens resulting
			 from an explosion or release of nuclear, radioactive, chemical, or biological
			 substances.
						(b)Development
						(1)In
			 generalThe Secretary of Homeland Security shall develop and
			 disseminate integrated plume models to enable rapid response activities
			 following a nuclear, radiological, chemical, or biological explosion or
			 release.
						(2)ScopeThe
			 Secretary of Homeland Security shall—
							(A)ensure the rapid
			 development and distribution of integrated plume models to appropriate
			 officials of the Federal Government and State, local, and tribal governments to
			 enable immediate response to a nuclear, radiological, chemical, or biological
			 incident; and
							(B)establish mechanisms for
			 dissemination by appropriate emergency response officials of the integrated
			 plume models described in paragraph (1) to nongovernmental organizations and
			 the public to enable appropriate response activities by individuals.
							(3)Consultation with other
			 departments and agenciesIn developing the integrated plume
			 models described in this section, the Secretary of Homeland Security shall
			 consult, as appropriate, with—
							(A)the Secretary of Energy,
			 the Secretary of Defense, the Secretary of Health and Human Services, the
			 Secretary of Commerce, and the heads of other executive agencies determined
			 appropriate by the Secretary of Homeland Security; and
							(B)State, local, and tribal
			 governments and nongovernmental organizations.
							(c)ExercisesThe
			 Secretary of Homeland Security shall ensure that the development and
			 dissemination of integrated plume models are assessed during exercises
			 administered by the Department of Homeland Security.
					(d)ReportingNot
			 later than 180 days after the date of enactment of this Act, and every year
			 thereafter for 3 years , the Secretary of Homeland Security shall submit to the
			 appropriate committees of Congress a report regarding—
						(1)the development and
			 dissemination of integrated plume models under this section; and
						(2)lessons learned from
			 assessing the development and dissemination of integrated plume models during
			 exercises administered by the Department of Homeland Security, and plans for
			 improving the development and dissemination of integrated plume models, as
			 appropriate.
						IIIInternational Measures
			 to Prevent Biological Terrorism
			APrevention and protection
			 against international biological threats
				301.International Threat
			 Assessment: Tier I Pathogen Facilities
					(a)ReviewNot
			 later than 6 months after the date of the enactment of this Act, the Director
			 of National Intelligence, in consultation with the Secretary of State, the
			 Secretary of Defense, the Secretary of Homeland Security, the Secretary of
			 Health and Human Services, the Secretary of Agriculture, and the heads of other
			 appropriate Federal agencies, shall complete a global review of international
			 biological security threats to the United States.
					(b)ContentThe
			 review under this section shall—
						(1)assess global biological
			 risks, including by describing regions or countries with the greatest
			 biological security risk, taking into account factors such as—
							(A)the presence and
			 capabilities of a foreign terrorist organization;
							(B)the location of highest
			 risk pathogen collections; and
							(C)the location of
			 biological laboratories operating with inadequate security measures; and
							(2)assess any gaps in
			 knowledge about international biosecurity threats.
						(c)UpdatesThe
			 Director shall update the review under this section as new or revised
			 intelligence becomes available, but not less frequently than biennially.
					(d)Submission of review or
			 updateNot later than 6 months after the date of the enactment of
			 this Act, and biennially thereafter, the Director shall submit the classified
			 review or update to—
						(1)the Select Committee on
			 Intelligence of the Senate;
						(2)the Committee on Armed
			 Services of the Senate;
						(3)the Committee on Foreign
			 Relations of the Senate; 
						(4)the Permanent Select
			 Committee on Intelligence of the House of Representatives
						(5)the Committee on Armed
			 Services of the House of Representatives; and
						(6)the Committee on Foreign
			 Affairs of the House of Representatives.
						(e)Submission of
			 unclassified summary and classified annexNot later than 6 months
			 after the date of the enactment of this Act, and biennially thereafter, the
			 Director shall submit an unclassified report and a classified annex summarizing
			 the review or update to—
						(1)the Committee on
			 Agriculture of the Senate;
						(2)the Committee on Health,
			 Education, Labor, and Pensions of the Senate;
						(3)the Committee on Homeland
			 Security and Governmental Affairs of the Senate;
						(4)the Committee on
			 Agriculture of the House of the Representatives;
						(5)the Committee on Energy
			 and Commerce of the House of Representatives; and
						(6)the Committee on Homeland
			 Security of the House of Representatives.
						(f)Sunset
			 dateThe requirements specified in subsections (c), (d), and (e)
			 of this section shall terminate five years after the date of the enactment of
			 this Act.
					302.Strengthening
			 international biosecurity
					(a)Technical and financial
			 assistance authorizedThe Secretary of State, in coordination
			 with the Secretary of Health and Human Services, the Secretary of Defense, the
			 Secretary of Agriculture, the Secretary of Homeland Security, and other
			 appropriate agencies, shall provide technical and financial assistance,
			 including the activities described in subsection (b), to countries or regions
			 identified by the Threat Assessment mandated in section 301.
					(b)Authorized
			 activities
						(1)Reducing and securing
			 dangerous pathogen collectionsThe Secretary of State
			 shall—
							(A)provide assistance to
			 remove or consolidate an agent or toxin designated as a Tier I agent under
			 section 351A(a)(2) of the Public Health Service Act or section 212(a)(2) of the
			 Agricultural Bioterrorism Protection Act of 2002 (in this subtitle referred to
			 as a Tier I agent) and other dangerous pathogen collections
			 spread among multiple locations within a country or region into facilities with
			 appropriate safety and security;
							(B)provide assistance to
			 replace dangerous or obsolete pathogen isolation techniques with modern
			 diagnostic tools to improve safety and security and to reduce the number and
			 size of dangerous pathogen collections in high risk regions and
			 countries;
							(C)encourage countries to
			 eliminate stores of Tier I agents and other dangerous pathogen collections in
			 exchange for facilitating access to state-of-the-art civilian research at
			 international facilities;
							(D)provide assistance to
			 identify and secure Tier I agents and other dangerous pathogen collections in
			 high risk regions and countries; and
							(E)carry out such other
			 activities as the Secretary of State considers necessary to achieve the
			 purposes of this subtitle.
							(2)Prevention and
			 protectionThe Secretary of State shall—
							(A)raise awareness of
			 international biological threats with foreign governments, academic
			 institutions, and industrial laboratories that possess, use, or transfer Tier I
			 agents and other dangerous pathogen collections through conferences, seminars
			 and workshops;
							(B)provide biosecurity
			 upgrades at high risk laboratories;
							(C)train foreign partners in
			 high risk regions on best laboratory biosecurity practices within facilities
			 that possess, use, or transfer Tier I agents and other dangerous pathogen
			 collections;
							(D)assist foreign countries
			 in establishing personnel reliability measures, as part of a comprehensive
			 laboratory management system;
							(E)partner with foreign
			 governments, laboratories, and scientists in activities that strengthen and
			 reinforce best biological safety and security practices within facilities that
			 possess, use, or transfer Tier I agents and other dangerous pathogen
			 collections;
							(F)enhance information
			 sharing through regular meetings of relevant United States and foreign
			 government agencies with subject matter expertise on pathogen security and
			 laboratory best practices in high risk regions;
							(G)increase support for
			 United States science and technology agreements and initiatives in high risk
			 regions and countries, including collaborative projects in the areas of
			 bioterrorism prevention, infectious disease control, disease surveillance,
			 bioforensics, laboratory biosafety, and hazardous waste management; and
							(H)develop laboratory
			 biosafety and biosecurity standards and guidelines, including personnel
			 reliability measures, for facilities that possess, use, or transfer Tier I
			 agents and other dangerous pathogen collections.
							(3)Science and technology
			 exchangeThe Secretary of State shall—
							(A)promote research and
			 development collaboration on highly infectious human, animal and plant disease
			 agents in facilities with appropriate safety and security measures;
							(B)provide opportunities for
			 foreign scientists, particularly those located in highest risk countries
			 identified in section 301, to receive training in the United States on
			 biological safety and security best practices, standard operating procedures,
			 and maintenance for high containment facilities; and
							(C)facilitate the secure
			 exchange of research samples between laboratories in the United States and
			 foreign national laboratories for the development of vaccines and diagnostics
			 for Tier I agents and other dangerous pathogens.
							303.Promoting secure
			 biotechnology advancement
					(a)Plan To promote
			 international adherence to international agreementsThe Secretary
			 of State, in coordination with appropriate agencies, shall produce and
			 implement a plan for promoting international adherence to, and implementation
			 of, frameworks, treaties, and other international agreements regarding weapons
			 of mass destruction, including the Biological Weapons Convention, World Health
			 Organization International Health Regulations, and United Nations Security
			 Council Resolution 1540.
					(b)Biotechnology
			 discussions
						(1)In
			 generalThe Secretary of State, in coordination with appropriate
			 agencies, shall pursue discussions with government, academic, and industry
			 representatives in countries that possess established or emerging biotechnology
			 sectors or are identified as high-risk countries in the Threat Assessment
			 required under section 301.
						(2)TopicsTopics
			 to be discussed under paragraph (1) shall include—
							(A)multilateral initiatives
			 intended to promote safe and secure biotechnology;
							(B)norms and safeguards
			 necessary to prevent the misuse of biotechnology;
							(C)multilateral initiatives
			 intended to counter the threat of biological terrorism; and
							(D)other topics on
			 international biosecurity that the Secretary of State considers to be
			 relevant.
							BGlobal Pathogen
			 Surveillance
				321.Short
			 titleThis subtitle may be
			 cited as the Global Pathogen Surveillance Act of 2009.
				322.Findings;
			 purpose
					(a)FindingsCongress
			 makes the following findings:
						(1)The frequency of the
			 occurrence of biological events that could threaten the national security of
			 the United States has increased and is likely increasing. The threat to the
			 United States from such events includes threats from diseases that infect
			 humans, animals, or plants regardless of whether such diseases are introduced
			 naturally, accidentally, or intentionally.
						(2)Bioterrorism poses a
			 grave national security threat to the United States. The insidious nature of a
			 bioterrorist attack, the likelihood that the recognition of such an attack
			 would be delayed, and the underpreparedness of the domestic public health
			 infrastructure to respond to such an attack could result in catastrophic
			 consequences following a biological weapons attack against the United
			 States.
						(3)The ability to recognize
			 that a country or organization is carrying out a covert biological weapons
			 program is dependent on a number of indications and warnings. A critical
			 component of this recognition is the timely detection of sentinel events such
			 as community-level outbreaks that could be the earliest indication of an
			 emerging bioterrorist program in a foreign country. Early detection of such
			 events may enable earlier counterproliferation intervention.
						(4)A contagious pathogen
			 engineered as a biological weapon and developed, tested, produced, or released
			 in a foreign country could quickly spread to the United States. Considering the
			 realities of international travel, trade, and migration patterns, a dangerous
			 pathogen appearing naturally, accidentally, or intentionally anywhere in the
			 world can spread to the United States in a matter of days, before any effective
			 quarantine or isolation measures could be implemented.
						(5)To combat bioterrorism
			 effectively and ensure that the United States is fully prepared to prevent,
			 recognize, and contain a biological weapons attack or emerging infectious
			 disease, measures to strengthen the domestic public health infrastructure and
			 improve domestic event detection, surveillance, and response, while absolutely
			 essential, are not sufficient.
						(6)The United States should
			 enhance cooperation with the World Health Organization, regional international
			 health organizations, and individual countries, including data sharing with
			 appropriate agencies and departments of the United States, to help detect and
			 quickly contain infectious disease outbreaks or a bioterrorism agent before
			 such a disease or agent is spread.
						(7)The World Health
			 Organization has done an impressive job in monitoring infectious disease
			 outbreaks around the world, notably in the April 2000 establishment and
			 subsequent operation of the Global Outbreak Alert and Response Network.
						(8)The capabilities of the
			 World Health Organization depend on the timeliness and quality of the data and
			 information the Organization receives from the countries that are members of
			 the Organization, pursuant to the 2005 revision of the International Health
			 Regulations. Developing countries, in particular, often lack the necessary
			 resources to build and maintain effective public health infrastructures.
						(9)Developing countries
			 could benefit from—
							(A)better trained public
			 health professionals and epidemiologists to recognize disease patterns;
							(B)appropriate laboratory
			 equipment for diagnosis of pathogens;
							(C)disease reporting systems
			 that—
								(i)are based on disease and
			 syndrome surveillance; and
								(ii)could enable an
			 effective response to a biological event to begin at the earliest possible
			 opportunity;
								(D)a narrowing of the
			 existing technology gap in disease and syndrome surveillance capabilities,
			 based on reported symptoms, and real-time information dissemination to public
			 health officials; and
							(E)appropriate
			 communications equipment and information technology to efficiently transmit
			 information and data within national, international regional, and international
			 health networks, including inexpensive, Internet-based geographic information
			 systems and relevant telephone-based systems for early recognition and
			 diagnosis of diseases.
							(10)An effective
			 international capability to detect, monitor, and quickly diagnose infectious
			 disease outbreaks will offer dividends not only in the event of biological
			 weapons development, testing, production, and attack, but also in the more
			 likely cases of naturally occurring infectious disease outbreaks that could
			 threaten the United States. Furthermore, a robust surveillance system will
			 serve to deter or contain terrorist use of biological weapons, mitigating the
			 intended effects of such malevolent uses.
						(b)PurposesThe
			 purposes of this subtitle are as follows:
						(1)To enhance the capability
			 of the international community, through international health organizations and
			 individual countries, to detect, identify, and contain infectious disease
			 outbreaks, whether the cause of those outbreaks is intentional human action or
			 natural in origin.
						(2)To enhance the training
			 of public health professionals and epidemiologists from eligible developing
			 countries in advanced Internet-based disease and syndrome surveillance systems,
			 in addition to traditional epidemiology methods, so that such professionals and
			 epidemiologists may better detect, diagnose, and contain infectious disease
			 outbreaks, especially such outbreaks caused by the pathogens that may be likely
			 to be used in a biological weapons attack.
						(3)To provide assistance to
			 eligible developing countries to purchase appropriate communications equipment
			 and information technology to detect, analyze, and report biological threats,
			 including—
							(A)relevant computer
			 equipment, Internet connectivity mechanisms, and telephone-based applications
			 to effectively gather, analyze, and transmit public health information for
			 infectious disease surveillance and diagnosis; and
							(B)appropriate computer
			 equipment and Internet connectivity mechanisms—
								(i)to facilitate the
			 exchange of Geographic Information Systems-based disease and syndrome
			 surveillance information; and
								(ii)to effectively gather,
			 analyze, and transmit public health information for infectious disease
			 surveillance and diagnosis.
								(4)To make available greater
			 numbers of public health professionals who are employed by the Government of
			 the United States to international regional and international health
			 organizations, international regional and international health networks, and
			 United States diplomatic missions, as appropriate.
						(5)To expand the training
			 and outreach activities of United States laboratories located in foreign
			 countries, including the Centers for Disease Control and Prevention or
			 Department of Defense laboratories, to enhance the public health capabilities
			 of developing countries.
						(6)To provide appropriate
			 technical assistance to existing international regional and international
			 health networks and, as appropriate, seed money for new international regional
			 and international networks.
						323.DefinitionsIn this subtitle:
					(1)Eligible developing
			 countryThe term eligible developing country means
			 any developing country that—
						(A)has agreed to the
			 objective of fully complying with requirements of the World Health Organization
			 on reporting public health information on outbreaks of infectious
			 diseases;
						(B)has not been determined
			 by the Secretary of State, for purposes of section 40 of the
			 Arms Export Control Act (22 U.S.C.
			 2780), section 620A of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2371), or section 6(j) of the
			 Export Administration Act of 1979
			 (as in effect pursuant to the International Emergency Economic Powers Act; 50
			 U.S.C. 1701 et seq.), to have repeatedly provided support for acts of
			 international terrorism, unless the Secretary of State exercises a waiver
			 certifying that it is in the national interest of the United States to provide
			 assistance under the provisions of this subtitle; and
						(C)is a party to the
			 Convention on the Prohibition of the Development, Production and Stockpiling of
			 Bacteriological (Biological) and Toxin Weapons and on Their Destruction, done
			 at Washington, London, and Moscow April 10, 1972 (26 UST 583).
						(2)Eligible
			 nationalThe term eligible national means any
			 citizen or national of an eligible developing country who—
						(A)does not have a criminal
			 background;
						(B)is not on any immigration
			 or other United States watch list; and
						(C)is not affiliated with
			 any foreign terrorist organization.
						(3)International health
			 organizationThe term international health
			 organization includes the World Health Organization, regional offices of
			 the World Health Organization, and such similar international organizations as
			 the Pan American Health Organization.
					(4)LaboratoryThe
			 term laboratory means a facility for the biological,
			 microbiological, serological, chemical, immunohematological, hematological,
			 biophysical, cytological, pathological, or other medical examination of
			 materials derived from the human body for the purpose of providing information
			 for the diagnosis, prevention, or treatment of any disease or impairment of, or
			 the assessment of the health of, human beings.
					(5)Disease and syndrome
			 surveillanceThe term disease and syndrome
			 surveillance means the recording of clinician-reported symptoms (patient
			 complaints) and signs (derived from physical examination and laboratory data)
			 combined with simple geographic locators to track the emergence of a disease in
			 a population.
					324.Eligibility for
			 assistance
					(a)In
			 generalExcept as provided in
			 subsection (b), assistance may be provided to an eligible developing country
			 under any provision of this subtitle only if the government of the eligible
			 developing country—
						(1)permits personnel from the World Health
			 Organization and the Centers for Disease Control and Prevention to investigate
			 outbreaks of infectious diseases within the borders of such country; and
						(2)provides pathogen surveillance data to the
			 appropriate agencies and departments of the United States and to international
			 health organizations.
						(b)WaiverThe
			 Secretary of State may waive the prohibition set out in subsection (a) if the
			 Secretary of State determines that it is in the national interest of the United
			 States to provide such a waiver.
					(c)Prior notice of
			 waiversA waiver pursuant to subsection (b) may not be executed
			 until 15 days after the Secretary of State provides to the Committee on Foreign
			 Relations of the Senate and the Committee on Foreign Affairs of the House of
			 Representatives written notice of the intent to issue such waiver and the
			 reasons for doing so.
					325.Restriction
					(a) In
			 generalNotwithstanding any other provision of this subtitle, no
			 foreign national participating in a program authorized under this subtitle
			 shall have access, during the course of such participation, to a select agent
			 or toxin described in section 73.4 of title 42, Code of Federal Regulations (or
			 any corresponding similar regulation) or an overlap select agent or toxin
			 described in section 73.5 of such title (or any corresponding similar
			 regulation) that may be used as, or in, a biological weapon, except in a
			 supervised and controlled setting.
					(b)Relationship to
			 regulationsThe restriction set out in subsection (a) may not be
			 construed to limit the ability of the Secretary of Health and Human Services to
			 prescribe, through regulation, standards for the possession, use, or transfer
			 of a select agent or toxin or an overlap select agent or toxin described in
			 such subsection.
					326.Fellowship
			 program
					(a)EstablishmentThere
			 is established a fellowship program under which the Secretary of State, in
			 consultation with the Secretary of Health and Human Services and the Secretary
			 of Homeland Security and subject to the availability of appropriations, shall
			 award fellowships to eligible nationals to pursue public health education or
			 training, as follows:
						(1)Master of public health
			 degreeGraduate courses of study leading to a master of public
			 health degree with a concentration in epidemiology from an institution of
			 higher education in the United States with a Center for Public Health
			 Preparedness, as determined by the Director of the Centers for Disease Control
			 and Prevention.
						(2)Advanced public health
			 epidemiology trainingAdvanced public health training in
			 epidemiology for public health professionals from eligible developing countries
			 to be carried out at the Centers for Disease Control and Prevention, an
			 appropriate facility of a State, or an appropriate facility of another agency
			 or department of the United States (other than a facility of the Department of
			 Defense or a national laboratory of the Department of Energy) for a period of
			 not less than 6 months or more than 12 months.
						(b)Specialization in
			 bioterrorism responseIn addition to the education or training
			 specified in subsection (a), each recipient of a fellowship under this section
			 (in this section referred to as a fellow) may take courses of
			 study at the Centers for Disease Control and Prevention or at an equivalent
			 facility on diagnosis and containment of likely bioterrorism agents.
					(c)Fellowship
			 agreement
						(1)In
			 generalA fellow shall enter into an agreement with the Secretary
			 of State under which the fellow agrees—
							(A)to maintain satisfactory
			 academic progress, as determined in accordance with regulations issued by the
			 Secretary of State and confirmed in regularly scheduled updates to the
			 Secretary of State from the institution providing the education or training on
			 the progress of the fellow’s education or training;
							(B)upon completion of such
			 education or training, to return to the fellow’s country of nationality or last
			 habitual residence (so long as it is an eligible developing country) and
			 complete at least 4 years of employment in a public health position in the
			 government or a nongovernmental, not-for-profit entity in that country or, with
			 the approval of the Secretary of State, complete part or all of this
			 requirement through service with an international health organization without
			 geographic restriction; and
							(C)that, if the fellow is
			 unable to meet the requirements described in subparagraph (A) or (B), the
			 fellow shall reimburse the United States for the value of the assistance
			 provided to the fellow under the fellowship program, together with interest at
			 a rate that—
								(i)is determined in
			 accordance with regulations issued by the Secretary of State; and
								(ii)is not higher than the
			 rate generally applied in connection with other Federal loans.
								(2)WaiversThe
			 Secretary of State may waive the application of subparagraph (B) or (C) of
			 paragraph (1) on a case by case basis if the Secretary of State determines
			 that—
							(A)it is in the national
			 interest of the United States to provide such a waiver; or
							(B)humanitarian
			 considerations require such a waiver.
							(d)AgreementThe
			 Secretary of State, in consultation with the Secretary of Health and Human
			 Services and the Secretary of Homeland Security, is authorized to enter into an
			 agreement with the government of an eligible developing country under which
			 such government agrees—
						(1)to establish a procedure
			 for the nomination of eligible nationals for fellowships under this
			 section;
						(2)to guarantee that a
			 fellow will be offered a professional public health position within the
			 developing country upon completion of the fellow’s studies; and
						(3)to submit to the
			 Secretary of State a certification stating that a fellow has concluded the
			 minimum period of employment in a public health position required by the
			 fellowship agreement, including an explanation of how the requirement was
			 met.
						(e)Participation of United
			 States citizensOn a case-by-case basis, the Secretary of State
			 may provide for the participation of a citizen of the United States in the
			 fellowship program under the provisions of this section if—
						(1)the Secretary of State
			 determines that it is in the national interest of the United States to provide
			 for such participation; and
						(2)the citizen of the United
			 States agrees to complete, at the conclusion of such participation, at least 5
			 years of employment in a public health position in an eligible developing
			 country or at an international health organization.
						(f)Use of existing
			 programsThe Secretary of State, with the concurrence of the
			 Secretary of Health and Human Services, may elect to use existing programs of
			 the Department of Health and Human Services to provide the education and
			 training described in subsection (a) if the requirements of subsections (b),
			 (c), and (d) will be substantially met under such existing programs.
					327.In-country training in
			 laboratory techniques and disease and syndrome surveillance
					(a)Laboratory
			 techniques
						(1)In
			 generalThe Secretary of State, after consultation with the
			 Secretary of Health and Human Services, the Secretary of Defense, and the
			 Secretary of Homeland Security and in conjunction with elements of those
			 departments that engage in activities of this type overseas, and subject to the
			 availability of appropriations, shall provide assistance for short training
			 courses for eligible nationals who are laboratory technicians or other public
			 health personnel in laboratory techniques relating to the identification,
			 diagnosis, and tracking of pathogens responsible for possible infectious
			 disease outbreaks.
						(2)LocationThe
			 training described in paragraph (1) shall be held outside the United States and
			 may be conducted in facilities of the Centers for Disease Control and
			 Prevention located in foreign countries or in Overseas Medical Research Units
			 of the Department of Defense, as appropriate.
						(3)Coordination with
			 existing programsThe Secretary of State shall coordinate the
			 training described in paragraph (1), where appropriate, with existing programs
			 and activities of international health organizations.
						(b)Disease and syndrome
			 surveillance
						(1)In
			 generalThe Secretary of State, after consultation with the
			 Secretary of Health and Human Services, the Secretary of Defense, and the
			 Secretary of Homeland Security and in conjunction with elements of those
			 departments that engage in activities of this type overseas, and subject to the
			 availability of appropriations, shall establish and provide assistance for
			 short training courses for eligible nationals who are health care providers or
			 other public health personnel in techniques of disease and syndrome
			 surveillance reporting and rapid analysis of syndrome information using
			 geographic information system tools.
						(2)LocationThe
			 training described in paragraph (1) shall be conducted via the Internet or in
			 appropriate facilities located in a foreign country, as determined by the
			 Secretary of State.
						(3)Coordination with
			 existing programsThe Secretary of State shall coordinate the
			 training described in paragraph (1), where appropriate, with existing programs
			 and activities of international regional and international health
			 organizations.
						328.Assistance for the
			 purchase and maintenance of public health laboratory equipment and
			 supplies
					(a)AuthorizationThe
			 President is authorized to provide, on such terms and conditions as the
			 President may determine, assistance to eligible developing countries to
			 purchase and maintain the public health laboratory equipment and supplies
			 described in subsection (b).
					(b)Equipment and supplies
			 coveredThe equipment and supplies described in this subsection
			 are equipment and supplies that are—
						(1)appropriate, to the
			 extent possible, for use in the intended geographic area;
						(2)necessary to collect,
			 analyze, and identify expeditiously a broad array of pathogen strains, which
			 may cause disease outbreaks or may be used in a biological weapon;
						(3)compatible with general
			 standards set forth by the World Health Organization and, as appropriate, the
			 Centers for Disease Control and Prevention, to ensure interoperability with
			 international regional and international public health networks; and
						(4)not defense articles,
			 defense services, or training, as such terms are defined in the
			 Arms Export Control Act (22 U.S.C.
			 2751 et seq.).
						(c)Rule of
			 constructionNothing in this section shall be construed to exempt
			 the exporting of goods and technology from compliance with applicable
			 provisions of the Export Administration Act of
			 1979 (as in effect pursuant to the International Emergency Economic
			 Powers Act; 50 U.S.C. 1701 et seq.).
					(d)LimitationAmounts
			 appropriated to carry out this section shall not be made available for the
			 purchase from a foreign country of equipment or supplies that, if made in the
			 United States, would be subject to the Arms
			 Export Control Act (22 U.S.C. 2751 et seq.) or likely be barred or
			 subject to special conditions under the Export
			 Administration Act of 1979 (as in effect pursuant to the
			 International Emergency Economic Powers Act; 50 U.S.C. 1701 et seq.).
					(e)Procurement
			 preferenceIn the use of grant funds authorized under subsection
			 (a), preference should be given to the purchase of equipment and supplies of
			 United States manufacture. The use of amounts appropriated to carry out this
			 section shall be subject to section 604 of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2354).
					(f)Country
			 commitmentsThe assistance provided under this section for
			 equipment and supplies may be provided only if the eligible developing country
			 that receives such equipment and supplies agrees to provide the infrastructure,
			 technical personnel, and other resources required to house, maintain, support,
			 secure, and maximize use of such equipment and supplies.
					329.Assistance for
			 improved communication of public health information
					(a)Assistance for purchase
			 of communication equipment and information technologyThe
			 President is authorized to provide, on such terms and conditions as the
			 President may determine, assistance to eligible developing countries to
			 purchase and maintain the communications equipment and information technology
			 described in subsection (b), and the supporting equipment, necessary to
			 effectively collect, analyze, and transmit public health information.
					(b)Covered
			 equipmentThe communications equipment and information technology
			 described in this subsection are communications equipment and information
			 technology that—
						(1)are suitable for use
			 under the particular conditions of the geographic area of intended use;
						(2)meet the standards set
			 forth by the World Health Organization and, as appropriate, the Secretary of
			 Health and Human Services, to ensure interoperability with like equipment of
			 other countries and international organizations; and
						(3)are not defense articles,
			 defense services, or training, as those terms are defined in the
			 Arms Export Control Act (22 U.S.C.
			 2751 et seq.).
						(c)Rule of
			 constructionNothing in this section shall be construed to exempt
			 the exporting of goods and technology from compliance with applicable
			 provisions of the Export Administration Act of
			 1979 (as in effect pursuant to the International Emergency Economic
			 Powers Act; 50 U.S.C. 1701 et seq.).
					(d)LimitationAmounts
			 appropriated to carry out this section shall not be made available for the
			 purchase from a foreign country of communications equipment or information
			 technology that, if made in the United States, would be subject to the
			 Arms Export Control Act (22 U.S.C.
			 2751 et seq.) or likely be barred or subject to special conditions under the
			 Export Administration Act of 1979
			 (as in effect pursuant to the International Emergency Economic Powers Act; 50
			 U.S.C. 1701 et seq.).
					(e)Procurement
			 preferenceIn the use of grant funds under subsection (a),
			 preference should be given to the purchase of communications equipment and
			 information technology of United States manufacture. The use of amounts
			 appropriated to carry out this section shall be subject to section 604 of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2354).
					(f)Assistance for
			 standardization of reportingThe President is authorized to
			 provide, on such terms and conditions as the President may determine, technical
			 assistance and grant assistance to international health organizations to
			 facilitate standardization in the reporting of public health information
			 between and among developing countries and international health
			 organizations.
					(g)Country
			 commitmentsThe assistance provided under this section for
			 communications equipment and information technology may be provided only if the
			 eligible developing country that receives such equipment and technology agrees
			 to provide the infrastructure, technical personnel, and other resources
			 required to house, maintain, support, secure, and maximize use of such
			 equipment and technology.
					330.Assignment of public
			 health personnel to United States missions and international
			 organizations
					(a)In
			 generalUpon the request of the chief of a diplomatic mission of
			 the United States or of the head of an international regional or international
			 health organization, and with the concurrence of the Secretary of State and of
			 the employee concerned, the head of an agency or department of the United
			 States may assign to the mission or the organization any officer or employee of
			 the agency or department that occupies a public health position within the
			 agency or department for the purpose of enhancing disease and pathogen
			 surveillance efforts in developing countries.
					(b)ReimbursementThe
			 costs incurred by an agency or department of the United States by reason of the
			 detail of personnel under subsection (a) may be reimbursed to that agency or
			 department out of the applicable appropriations account of the Department of
			 State if the Secretary of State determines that the agency or department may
			 otherwise be unable to assign such personnel on a non-reimbursable
			 basis.
					331.Expansion of certain
			 United States Government laboratories abroad
					(a)In
			 generalSubject to the availability of appropriations and with
			 the concurrence of the government of each host country, the Director of the
			 Centers for Disease Control and Prevention and the Secretary of Defense shall
			 each—
						(1)increase the number of
			 personnel assigned to laboratories of the Centers for Disease Control and
			 Prevention or the Department of Defense, as appropriate, located in eligible
			 developing countries that conduct research and other activities with respect to
			 infectious diseases; and
						(2)expand the operations of
			 such laboratories, especially with respect to the implementation of on-site
			 training of foreign nationals and activities affecting the region in which the
			 country is located.
						(b)Cooperation and
			 coordination between laboratoriesSubsection (a) shall be carried
			 out in such a manner as to foster cooperation and avoid duplication between and
			 among laboratories.
					332.Assistance for
			 international health networks and expansion of Field Epidemiology Training
			 Programs
					(a)AuthorityThe
			 President is authorized, on such terms and conditions as the President may
			 determine, to provide assistance for the purposes of—
						(1)enhancing the
			 surveillance and reporting capabilities of the World Health Organization and
			 existing international regional and international health networks; and
						(2)developing new
			 international regional and international health networks.
						(b)Expansion of Field
			 Epidemiology Training ProgramsThe Secretary of Health and Human
			 Services is authorized to establish new country or regional international Field
			 Epidemiology Training Programs in eligible developing countries, with the
			 concurrence of the government of each host country.
					333.ReportsNot later than 90 days after the date of
			 enactment of this Act, the Secretary of State, in conjunction with the
			 Secretary of Health and Human Services, the Secretary of Defense, and the
			 Secretary of Homeland Security, shall submit to the Committee on Foreign
			 Relations and the Committee on Homeland Security and Governmental Affairs of
			 the Senate and the Committee on Foreign Affairs and the Committee on Homeland
			 Security of the House of Representatives a report on the implementation of
			 programs under this subtitle, including an estimate of the level of funding
			 required to carry out such programs.
				334.Authorization of
			 appropriations
					(a)Authorization of
			 appropriationsSubject to subsection (b), there are authorized to
			 be appropriated such sums as may be necessary to carry out this section and the
			 amendments made by this section.
					(b)Limitation on
			 obligation of fundsNot more than 10 percent of the amount
			 appropriated pursuant to subsection (a)(1) may be obligated before the date on
			 which a report is submitted, or required to be submitted, whichever first
			 occurs, under section 333.
					CStrengthening the
			 Oversight of Nuclear Nonproliferation 
				351.DefinitionsIn this title:
					(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
						(A)the Committee on Foreign
			 Relations, the Committee on Homeland Security and Governmental Affairs, the
			 Committee on Armed Services, the Select Committee on Intelligence, the
			 Committee on Energy and Natural Resources, and the Committee on Environment and
			 Public Works of the Senate; and
						(B)the Committee on Foreign
			 Affairs, the Committee on Oversight and Government Reform, the Committee on
			 Armed Services, the Permanent Select Committee on Intelligence, and the
			 Committee on Energy and Commerce of the House of Representatives.
						(2)CommissionThe
			 term Commission means the Commission on the Prevention of Weapons
			 of Mass Destruction Proliferation and Terrorism established by section 1851 of
			 the Implementing Recommendation of the 9/11 Commission Act of 2007 (Public Law
			 110–53; 121 Stat. 501).
					(3)CoordinatorThe
			 term Coordinator means the President’s Coordinator for the
			 Prevention of Weapons of Mass Destruction Proliferation and Terrorism
			 established by section 1841(b)(1) of the Implementing Recommendations of the
			 9/11 Commission Act of 2007 (50 U.S.C. 2931(b)(1)).
					(4)Deputy
			 coordinatorThe term Deputy Coordinator means the
			 Deputy United States Coordinator for the Prevention of Weapons of Mass
			 Destruction Proliferation and Terrorism established under section 1841(b)(2) of
			 the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C.
			 2931(b)(2)).
					(5)Highly enriched
			 uraniumThe term highly enriched uranium means
			 uranium that contains at least 20 percent of the uranium isotope 235.
					(6)IAEAThe
			 term IAEA means the International Atomic Energy Agency.
					(7)Special nuclear
			 materialThe term special nuclear material has the
			 meaning given the term in section 11(aa) of the Atomic Energy Act of 1954 (42
			 U.S.C. 2014(aa)).
					352.Report on United
			 States nuclear nonproliferation efforts
					(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter, the Coordinator shall submit to the
			 appropriate congressional committees an unclassified report, with classified
			 annexes as necessary, on the findings and recommendations of the Commission
			 described in subsection (b).
					(b)ContentThe
			 report required under subsection (a) shall include the following:
						(1)A description of the
			 financial incentives the United States Government used during the previous year
			 to promote civilian nuclear energy abroad, including the types, amounts, and
			 recipients of such financial incentives.
						(2)A description of the
			 actions the United States Government has taken for improving the secure
			 civilian storage of, and minimizing the use and export of, weapons useable
			 highly enriched uranium during the previous year, and the amount the United
			 States Government spends annually to fuel United States civilian reactors that
			 use highly enriched uranium.
						(3)A description of the
			 actions that have been taken by the United States Government to implement title
			 V of the Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3261 et seq.) during
			 the previous year and any obstacles pertaining to its implementation with
			 recommended actions.
						(4)A description of the
			 steps the United States Government has taken during the previous year to
			 upgrade the physical security of civilian nuclear reactors in the United States
			 that store or handle special nuclear material.
						(5)A United States
			 Government assessment of the capabilities of the IAEA, completed in
			 consultation with all relevant United States Government agencies, including the
			 Office of the Director of National Intelligence, including—
							(A)the ability of IAEA to
			 meet its own timely detection inspection goals;
							(B)the ability of IAEA to
			 afford timely detection of possible military diversions and whether or not the
			 IAEA has met its own timely detection inspection goals;
							(C)recommendations for
			 whether and how the IAEA should update its definitions of how much special
			 nuclear material is needed to create a nuclear bomb and how long it takes to
			 convert such special nuclear material into nuclear bombs; and
							(D)recommendations regarding
			 how the United States could improve the capabilities of the IAEA.
							(c)Absence of the
			 coordinator and the deputy coordinatorThe President shall submit
			 the report required under this section if neither the Coordinator nor the
			 Deputy Coordinator have been appointed pursuant to section 1841(b)(3) of the
			 Implementing Recommendation of the 9/11 Commission Act of 2007 (50 U.S.C.
			 2931(b)(3)).
					353.Report on United
			 States work with IAEA on nuclear nonproliferation
					(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Coordinator shall submit to the appropriate congressional
			 committees an unclassified report, with classified annexes as necessary, on the
			 findings and recommendations of the Commission under subsection (b).
					(b)ContentThe
			 report required under subsection (a) shall include details about the progress
			 of the work of the United States Government with the IAEA Director General
			 to—
						(1)establish a safeguards
			 user fee, whereby countries with inspected facilities would be assessed a fee
			 to help cover the costs of IAEA inspections;
						(2)assess whether the IAEA
			 can meet its own inspection goals, whether those goals afford timely detection
			 to account for a bomb’s worth of special nuclear material, whether there are
			 situations in which achieving those goals is not possible, and what corrective
			 actions, if any, might help the IAEA to achieve its inspection goals;
						(3)promote transparency at
			 suspect sites and to encourage IAEA member states to maintain a registry, made
			 available to other IAEA members upon request, of all foreign visitors at
			 safeguarded sites;
						(4)provide for the
			 acquisition and implementation of near-real-time surveillance equipment in the
			 use of safeguards, including at sites where nuclear fuel rods are
			 located;
						(5)require that the transfer
			 of all items on the Nuclear Suppliers Group dual-use and trigger lists be
			 reported to the IAEA in advance and develop a system to process and analyze the
			 information; and
						(6)provide recommendations
			 on how the United States could improve the capabilities of the IAEA.
						(c)Absence of the
			 coordinator and the deputy coordinatorThe President shall submit
			 the report required under this section if neither the Coordinator nor the
			 Deputy Coordinator have been appointed pursuant to section 1841(b)(3) of the
			 Implementing Recommendation of the 9/11 Commission Act of 2007 (50 U.S.C.
			 2931(b)(3)).
					354.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out the
			 reporting requirements under sections 352 and 353 for fiscal year 2010 and each
			 subsequent year thereafter.
				DEnergy Development
			 Program Implementation
				361.FindingsCongress finds that—
					(1)title V of the Nuclear
			 Non-Proliferation Act of 1978 (22 U.S.C. 3261 et seq.) requires the United
			 States to work with developing countries in assessing and finding ways to meet
			 their energy needs through alternatives to nuclear energy that are consistent
			 with economic factors, material resources, and environmental protection;
			 and
					(2)in December 2008, the
			 Commission on the Prevention of Weapons of Mass Destruction Proliferation and
			 Terrorism noted that the Federal Government had failed to implement title V of
			 that Act and recommended that the Federal Government implement title V of that
			 Act to help reduce the risk of nuclear proliferation.
					362.DefinitionsIn this title:
					(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
						(A)the Committee on Homeland
			 Security and Governmental Affairs, the Committee on Foreign Relations, the
			 Committee on Energy and Natural Resources, and the Committee on Appropriations
			 of the Senate; and
						(B)the Committee on
			 Oversight and Government Reform, the Committee on Foreign Affairs, the
			 Committee on Energy and Commerce, and the Committee on Appropriations of the
			 House of Representatives.
						(2)Energy development
			 programThe term energy development program means
			 the program established under title V of the Nuclear Non-Proliferation Act of
			 1978 (22 U.S.C. 3261 et seq.).
					(3)SecretaryThe
			 term Secretary means the Secretary of Energy, in cooperation with
			 the Secretary of State and the Administrator of the United States Agency for
			 International Development.
					363.Energy development
			 program implementation
					(a)Strategic and
			 implementation plans
						(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall develop—
							(A)strategic plans for the
			 energy development program consistent with title V of the Nuclear
			 Non-Proliferation Act of 1978 (22 U.S.C. 3261 et seq.); and
							(B)implementation plans for
			 the energy development program consistent with title V of that Act.
							(2)Review of
			 plansNot later than 180 days after the date of enactment of this
			 Act, the Secretary shall submit the strategic and implementation plans to the
			 appropriate congressional committees for review.
						(b)ImplementationNot
			 later than 180 days after the date on which the plans are submitted to the
			 appropriate congressional committees for review under subsection (a), the
			 Secretary shall implement the plans.
					(c)Allowances, privileges,
			 and other benefits
						(1)In
			 generalA Federal employee serving in an exchange capacity in the
			 energy development program shall be considered to be detailed.
						(2)Employing
			 agencyFor the purpose of preserving allowance, privileges,
			 rights, seniority, and other benefits with respect to the Federal employee, the
			 employee shall be—
							(A)considered an employee of
			 the original employing agency; and
							(B)entitled to the pay,
			 allowances, and benefits from funds available to the original employing
			 agency.
							(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section for fiscal year 2010 and each fiscal
			 year thereafter.
					364.Reports
					(a)Annual
			 reportNot later than 1 year after the date of implementation of
			 the plans under section 363(b) and every year thereafter, the Secretary shall
			 report annually to the appropriate congressional committees on the plans
			 consistent with section 501 of the Nuclear Non-Proliferation Act of 1978 (22
			 U.S.C. 3261).
					(b)Report on the
			 alternative energy corps
						(1)Cooperative
			 ActivitiesNot later than 1 year after the date of implementation
			 of the plans under section 363(b), the Secretary shall report to the
			 appropriate congressional committees on the feasibility of expanding the
			 cooperative activities established pursuant to section 502(c) of the Nuclear
			 Non-Proliferation Act of 1978 (22 U.S.C. 3262) into an international
			 cooperative effort.
						(2)RequirementsThe
			 report required under paragraph (1) shall include an analysis and description
			 of—
							(A)an Alternative Energy
			 Corps that is designed to encourage large numbers of technically trained
			 volunteers to live and work in developing countries for varying periods of time
			 for the purpose of engaging in projects to aid in meeting the energy needs of
			 those countries through—
								(i)the search for and use of
			 non-nuclear indigenous energy resources; and
								(ii)the application of
			 suitable technology, including the widespread use of renewable and
			 unconventional energy technologies; and
								(B)other mechanisms that are
			 available to coordinate an international effort to develop, demonstrate, and
			 encourage the use of suitable technologies in developing countries.
							IVGovernment
			 organization
			401.Intelligence on
			 weapons of mass destruction
				(a)DefinitionsIn this section:
					(1)Appropriate committees
			 of CongressThe term appropriate committees of
			 Congress means—
						(A)the Select Committee on
			 Intelligence, the Committee on Appropriations, the Committee on Armed Services,
			 and the Committee on Homeland Security and Governmental Affairs of the Senate;
			 and
						(B)the Permanent Select
			 Committee on Intelligence, the Committee on Appropriations, the Committee on
			 Armed Services, and the Committee on Homeland Security of the House of
			 Representatives.
						(2)DirectorThe
			 term Director means the Director of National
			 Intelligence.
					(3)Intelligence
			 communityThe term intelligence community has the
			 meaning given that term in section 3 of the National Security Act of 1947 (50
			 U.S.C. 401a).
					(4)Weapon of mass
			 destructionThe term weapon of mass destruction has
			 the meaning given that term in section 1403 of the Defense Against Weapons of
			 Mass Destruction Act of 1996 (50 U.S.C. 2302).
					(b)Strategy for improving
			 intelligence capabilities
					(1)Requirement for
			 strategyNot later than 120 days after the date of the enactment
			 of this Act, the Director shall develop, implement, and submit to the
			 appropriate committees of Congress a strategy for improving the capabilities of
			 the United States for the collection, analysis, and dissemination of
			 intelligence related to weapons of mass destruction, including intelligence
			 related to the relationship between weapons of mass destruction and
			 terrorism.
					(2)ElementsThe
			 strategy required by paragraph (1) shall include a description of each of the
			 following:
						(A)Methods for recruitment,
			 training, and retention of individuals with expertise in the collection,
			 analysis, and dissemination of intelligence related to weapons of mass
			 destruction, including appropriate scientific and technical expertise.
						(B)Methods for
			 collaboration, as appropriate, with individuals with expertise described in
			 subparagraph (A) who are employed by nongovernmental entities or who are
			 foreign nationals.
						(C)Analytic questions and
			 gaps in information related to intelligence on weapons of mass destruction,
			 including such intelligence concerning state actors and nonstate actors, such
			 as smugglers, criminal enterprises, and financiers, that will be used to guide
			 intelligence collection.
						(D)Activities for the
			 development of innovative human and technical intelligence collection
			 capabilities and techniques.
						(E)Actions necessary to
			 increase the effectiveness and efficiency of the sharing of intelligence on
			 weapons of mass destruction throughout the intelligence community, including a
			 description of statutory, regulatory, policy, technical, security, or other
			 barriers that prevent such sharing, and, as appropriate, the development of
			 uniform standards across the intelligence community for such sharing.
						(F)Actions necessary to
			 identify and overcome activities by a foreign government or person to deny or
			 deceive the intelligence community concerning intelligence regarding weapons of
			 mass destruction.
						(G)Specific objectives to be
			 accomplished during each year of the first 5-year period after the strategy is
			 submitted to the appropriate committees of Congress and tasks to accomplish
			 such objectives, including—
							(i)a list prioritizing such
			 objectives and tasks; and
							(ii)a schedule for meeting
			 such objectives and carrying out such tasks.
							(H)Assignments of roles and
			 responsibilities to elements of the intelligence community to implement the
			 strategy.
						(I)The personnel, financial,
			 and other resources necessary to implement the strategy and a plan for
			 obtaining such resources.
						(J)Metrics for measuring the
			 effectiveness and efficiency of the strategy.
						(K)A schedule for
			 assessment, review, and, as appropriate, revision of the strategy.
						(3)Requirement to
			 consultIn developing the strategy required by paragraph (1), the
			 Director shall consult with the Secretary of Homeland Security, the Secretary
			 of Defense, and other officials as the Director determines appropriate.
					(4)FormThe
			 strategy required by paragraph (1) may be submitted in a classified
			 form.
					(c)Requirement for
			 reports
					(1)In
			 generalNot less frequently than once during each 180-day period
			 after the date of the submission of the strategy required by subsection (b)(1)
			 to the appropriate committees of Congress, the Director shall submit to the
			 appropriate committees of Congress a report on the implementation of such
			 strategy.
					(2)ContentEach
			 report required by paragraph (1) shall include the following:
						(A)An assessment of whether
			 the objectives and tasks referred to in subsection (b)(2)(G) have been
			 accomplished in accordance with the proposed schedule.
						(B)Data corresponding to the
			 metrics required by subsection (b)(2)(J) for measuring the effectiveness and
			 efficiency of the strategy.
						(C)An assessment of the
			 actions of the elements of the intelligence community to implement the
			 strategy.
						(D)An assessment of whether
			 the personnel, financial, and other resources available are sufficient to
			 implement the strategy.
						(E)A description of any
			 revisions to, or plans to revise, any component of the strategy.
						(3)Sunset
			 dateThe requirement set forth in paragraph (1) shall terminate
			 three years after the date of the submission of the strategy required by
			 subsection (b)(1) to the appropriate committees of Congress.
					402.Intelligence community
			 language capabilities and cultural knowledge
				(a)DefinitionsIn this section, the terms
			 appropriate committees of Congress, Director,
			 intelligence community, and weapons of mass
			 destruction have the meaning given such terms in section 401.
				(b)Strategy for improving
			 language capabilities and cultural knowledge
					(1)Requirement for
			 strategyNot later than 180 days after the date of the enactment
			 of this Act, the Director shall develop, implement, and submit to the
			 appropriate committees of Congress a strategy for improving the recruiting,
			 training, and retention of employees of the elements of the intelligence
			 community who possess critical language capabilities and cultural backgrounds
			 relevant to countering terrorism or collecting, analyzing, and disseminating
			 intelligence related to weapons of mass destruction, including individuals who
			 are first or second-generation United States citizens and United States
			 citizens with immediate relatives who are foreign nationals.
					(2)ElementsThe
			 strategy required by paragraph (1) shall include a description of each of the
			 following:
						(A)The current and projected
			 needs of the intelligence community during the ten-year period, beginning on
			 the date the strategy is submitted to the appropriate committees of Congress,
			 for employees with critical language capabilities and cultural backgrounds
			 relevant to countering terrorism or collecting, analyzing, and disseminating
			 intelligence related to weapons of mass destruction.
						(B)Actions necessary to
			 recruit, train, and retain employees with such capabilities or
			 backgrounds.
						(C)Barriers to effective
			 recruitment, training, and retention of employees with such capabilities or
			 backgrounds, including security clearance processing, and actions necessary to
			 overcome such barriers.
						(D)Specific objectives to be
			 accomplished during each year of the first 5-year period beginning on the date
			 that the strategy is submitted to the appropriate committees of Congress and
			 tasks to accomplish such objectives, including—
							(i)a list prioritizing such
			 objectives and tasks; and
							(ii)a schedule for meeting
			 such objectives and carrying out such tasks.
							(E)Assignments of roles and
			 responsibilities to elements of the intelligence community to carry out the
			 strategy.
						(F)The personnel, financial,
			 and other resources necessary to implement the strategy, and a plan for
			 obtaining such resources.
						(G)Metrics for measuring the
			 effectiveness and efficiency of the strategy.
						(H)A schedule for
			 assessment, review, and, as appropriate, revision of the strategy.
						(c)Requirement for
			 reports
					(1)In
			 generalNot less frequently than once during each 180-day period
			 after the date of the submission of the strategy required by subsection (b)(1)
			 to the appropriate committees of Congress, the Director shall submit to the
			 appropriate committees of Congress a report on the implementation of such
			 strategy.
					(2)ContentEach
			 report required by paragraph (1) shall include the following:
						(A)An assessment of whether
			 the objectives referred to in subsection (b)(2)(D) have been accomplished in
			 accordance with the proposed schedule.
						(B)Data corresponding to the
			 metrics required by subsection (b)(2)(G) for measuring the effectiveness and
			 efficiency of the strategy.
						(C)An assessment of the
			 actions by the elements of the intelligence community to implement the
			 strategy.
						(D)An assessment of whether
			 the personnel, financial, and other resources available are sufficient to
			 implement the strategy.
						(E)A description of any
			 revisions to, or plans to revise, any component of the strategy.
						(3)Sunset
			 dateThe requirement set forth in paragraph (1) shall terminate 5
			 years after the date of the submission of the strategy required by subsection
			 (b)(1) to the appropriate committees of Congress.
					403.Counterterrorism
			 technology assessments
				(a)Agency
			 definedIn this section, the term agency means any
			 department, agency, or instrumentality of the executive branch of the
			 Government.
				(b)Requirement for
			 interdisciplinary capability of the Congressional Research Service
					(1)In
			 generalThe Director of the Congressional Research Service shall
			 establish an interdisciplinary capability to further the Congressional Research
			 Service’s responsibilities to advise Congress pursuant to section 203(d) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 166(d)) concerning technology
			 or technological applications developed or used for countering
			 terrorism.
					(2)Authorization of
			 appropriationsThere is authorized to be appropriated to
			 implement this subsection $2,000,000 for each of fiscal years 2011 through
			 2013.
					(c)Assessments of
			 available technology
					(1)Requirement for
			 assessmentsPursuant to section 717 of title 31, United States
			 Code, the Comptroller General of the United States shall conduct assessments of
			 technology or technological applications that are—
						(A)being developed or used
			 or are available to be used for countering terrorism by a program or activity
			 that is carried out by an agency; or
						(B)proposed to be developed
			 or used or are potentially available to be used pursuant to—
							(i)a legislative proposal
			 under consideration by a committee of the Senate or the House of
			 Representatives; or
							(ii)a recommendation
			 submitted to Congress by the President or an agency.
							(2)Scope of
			 assessmentEach assessment of a technology or technological
			 application carried out under paragraph (1) shall evaluate the actual or
			 anticipated impact, effectiveness, or efficiency of the technology or
			 technological application for countering terrorism, including
			 evaluating—
						(A)any test results related
			 to the technology or technological application;
						(B)any alternatives to the
			 technology or technological application;
						(C)the actual or anticipated
			 operational requirements of the technology or technological application,
			 including the logistical needs, personnel training, and procedures for
			 utilizing the technology or technological application;
						(D)the actual or anticipated
			 costs, as compared to the actual or anticipated benefits of the technology or
			 technological application;
						(E)any actual or anticipated
			 countermeasures to the technology or technological application by terrorists;
			 and
						(F)technology assessments or
			 related reports prepared by or for an agency for the technology or
			 technological application.
						(3)Technology assessment
			 capability
						(A)Requirement to
			 establishThe Comptroller General of the United States shall
			 establish an interdisciplinary capability to perform the assessments required
			 by paragraph (1) that includes officers and employees who have expertise in
			 science, engineering, technology, homeland security, counterterrorism, or other
			 fields that the Comptroller General considers appropriate to conduct such
			 assessments.
						(B)Appointment and
			 procurementThe Comptroller General shall appoint, pay, and
			 assign officers and employees pursuant to subsection (a) of section 731 of
			 title 31, United States Code, and may procure the services or assistance of
			 experts and consultants pursuant to subsection (e) of such section, in order to
			 acquire the expertise in science, technology, or other fields necessary to
			 conduct the assessments required by paragraph (1).
						(4)Authorization of
			 appropriationsThere is authorized to be appropriated to
			 implement this subsection $2,000,000 for each of fiscal years 2011 through
			 2013.
					(d)Assessments of future
			 technology
					(1)Requirement for
			 assessmentsThe Comptroller General of the United States shall,
			 as appropriate, enter into arrangements with the National Academy of Sciences
			 to assess technology and technological applications that are being developed or
			 could be developed for purposes of countering terrorism.
					(2)Scope of
			 assessmentsEach assessment carried out under paragraph (1) shall
			 include—
						(A)determining trends
			 related to the development of technology or technological applications and
			 their implications for countering terrorism;
						(B)identifying particular
			 technology or technological applications that potentially may become available
			 or are necessary for countering terrorism; and
						(C)recommending investments
			 to be made by an agency in the development of particular technology or
			 technological applications.
						(3)Authorization of
			 appropriationsThere is authorized to be appropriated to
			 implement this subsection $2,000,000 for each of fiscal years 2011 through
			 2013.
					VEmergency management and
			 citizen engagement
			501.Communication of
			 threat information and alerts
				(a)FindingCongress
			 finds that the Commission on the Prevention of Weapons of Mass Destruction
			 Proliferation and Terrorism recommended that the Federal Government
			 should practice greater openness of public information so that citizens better
			 understand the threat and the risk this threat poses to them..
				(b)Terrorism Threat
			 AwarenessSection 203 of the Homeland Security Act of 2002 (6
			 U.S.C. 124) is amended by adding at the end the following:
					
						(c)Terrorism Threat
				Awareness
							(1)Terrorism threat
				awarenessThe Secretary, in coordination with the Attorney
				General, shall ensure that information concerning terrorist threats is
				available to the general public within the United States.
							(2)Threat
				bulletins
								(A)In
				generalConsistent with the requirements of subsection (b), the
				Secretary shall on a timely basis prepare unclassified terrorism-related threat
				and risk assessments.
								(B)RequirementsEach
				assessment required under subparagraph (A) shall—
									(i)include guidelines for
				the general public for preventing and responding to acts of terrorism;
				and
									(ii)be made available on the
				website of the Department and other publicly accessible websites, communication
				systems, and information networks.
									(3)Guidelines for State,
				local, and tribal governmentsThe Secretary shall provide to
				State, local, and tribal governments written guidelines on how to disseminate
				information about terrorism-related threats and risks to the general public
				within their jurisdictions.
							(4)Use of existing
				resourcesThe Secretary shall use websites, communication
				systems, and information networks in operation on the date of an assessment
				under this subsection to satisfy the requirements of paragraph
				(2)(B)(ii).
							.
				(c)Responsibilities of the
			 SecretarySection 201(d)(8) of the Homeland Security Act of 2002
			 (6 U.S.C. 121(d)(8)) is amended by striking and to agencies of
			 State and all that follows and inserting to State, local,
			 tribal, and private entities with such responsibilities, and, as appropriate,
			 to the general public, in order to assist in deterring, preventing, or
			 responding to acts of terrorism against the United States..
				(d)Reporting
			 requirementNot later than 180 days after the date of enactment
			 of this Act, the Secretary of Homeland Security shall submit to the Committee
			 on Homeland Security and Governmental Affairs of the Senate and the Committee
			 on Homeland Security of the House of Representatives a report on the
			 implementation of section 203 of the Homeland Security Act of 2002, as amended
			 by subsection (b).
				502.Guidelines concerning
			 weapons of mass destruction
				(a)Establishment of
			 guidelinesNot later than 1 year after the date of enactment of
			 this Act, the Secretary of Homeland Security shall—
					(1)develop guidelines, in
			 coordination with State, local, and tribal governments and representatives of
			 emergency response provider organizations, for police, fire, emergency medical
			 services, emergency management, and public health personnel, for responding to
			 an explosion or release of nuclear, biological, radiological, or chemical
			 material; and
					(2)make the guidelines
			 developed under paragraph (1) available to State, local, and tribal
			 governments, nongovernmental organizations, and the private sector.
					(b)ContentsThe
			 guidelines developed under subsection (a)(1) shall contain, at a
			 minimum—
					(1)protective action
			 guidelines for ensuring the health and safety of emergency response
			 providers;
					(2)information regarding the
			 effects of the biological, chemical, or radiological agent on those exposed to
			 the agent; and
					(3)information regarding how
			 emergency response providers and mass care facilities may most effectively deal
			 with individuals affected by an incident involving a nuclear, biological,
			 radiological, or chemical material.
					(c)Review and revision of
			 guidelinesThe Secretary of Homeland Security shall—
					(1)not less frequently than
			 every 2 years, review the guidelines developed under subsection (a)(1);
					(2)make revisions to the
			 guidelines as appropriate; and
					(3)make the revised
			 guidelines available to State, local, and tribal governments, nongovernmental
			 organizations, the private sector, and the general public.
					(d)Procedures for
			 developing and revising guidelinesIn carrying out the
			 requirements of this section, the Secretary of Homeland Security shall
			 establish procedures—
					(1)to inventory any existing
			 relevant hazardous material response guidelines;
					(2)to enable the public to
			 submit recommendations of areas for which guidelines could be developed under
			 subsection (a)(1);
					(3)to determine which
			 entities should be consulted in developing or revising the guidelines;
					(4)to prioritize, on a
			 regular basis, guidelines that should be developed or revised; and
					(5)to develop and
			 disseminate the guidelines in accordance with the prioritization under
			 paragraph (4).
					(e)ConsultationsThe
			 Secretary of Homeland Security shall develop and revise the guidelines
			 developed under subsection (a)(1), and the procedures required under subsection
			 (d), in consultation with—
					(1)the Secretary of
			 Energy;
					(2)the Secretary of Health
			 and Human Services;
					(3)the Secretary of
			 Defense;
					(4)other Federal departments
			 and agencies, as appropriate;
					(5)the National Advisory
			 Council established under section 508 of the Homeland Security Act of 2002 (6
			 U.S.C. 318);
					(6)State, local, and tribal
			 governments; and
					(7)nongovernmental
			 organizations and private industry.
					(f)Reporting
			 requirementsNot later than 180 days after the date of enactment
			 of this Act, 1 year after such date of enactment, and annually thereafter, the
			 Secretary of Homeland Security shall provide the Committee on Homeland Security
			 and Governmental Affairs of the Senate and the Committee on Homeland Security
			 of the House of Representatives with—
					(1)a description of the
			 procedures established under subsection (d);
					(2)any guidelines in effect
			 on the date of the report;
					(3)a list of entities that
			 to which the guidelines described in paragraph (2) were disseminated;
					(4)a plan for reviewing the
			 guidelines described in paragraph (2), in accordance with subsection
			 (e);
					(5)the prioritized list of
			 the guidelines required under subsection (d)(4), and the methodology used by
			 the Secretary of Homeland Security for such prioritization; and
					(6)a plan for developing,
			 revising, and disseminating the guidelines.
					(g)DefinitionIn
			 this section, the term emergency response provider has the meaning
			 given that term in section 2 of the Homeland Security Act of 2002 (6 U.S.C.
			 101).
				503.Individual and
			 community preparedness
				(a)Individual and
			 Community PreparednessTitle V of the Homeland Security Act of
			 2002 (6 U.S.C. 311 et seq.), as amended by section 221, is amended by adding at
			 the end the following:
					
						526.Individual and
				community preparedness
							(a)In
				generalThe Administrator shall assist State, local, and tribal
				governments in improving and promoting individual and community preparedness
				for natural disasters, acts of terrorism, and other man-made disasters,
				including incidents involving the use of weapons of mass destruction and other
				potentially catastrophic events, by—
								(1)developing guidelines and
				checklists of recommended actions for individual and community prevention and
				preparedness efforts and disseminating such guidelines and checklists to
				communities and individuals;
								(2)disseminating the
				guidelines developed under section 502 of the Weapons of Mass Destruction Prevention and Preparedness
				Act of 2009 to communities and individuals, as
				appropriate;
								(3)compiling and
				disseminating information on best practices in individual and community
				preparedness;
								(4)providing information and
				training materials in support of individual and community preparedness
				efforts;
								(5)conducting individual and
				community preparedness outreach efforts; and
								(6)such other actions as the
				Administrator determines appropriate.
								(b)CoordinationWhere
				appropriate, the Administrator shall coordinate with private sector and
				nongovernmental organizations to promote individual and community
				preparedness.
							(c)Support for Voluntary
				ProgramsIn carrying out the responsibilities described in
				subsection (a), the Administrator shall, where appropriate, work with and
				provide support to individual and community preparedness programs, such as the
				Community Emergency Response Team Program, Fire Corps, Medical Reserve Corps
				Program, Volunteers in Police Service, USAonWatch-Neighborhood Watch, and other
				voluntary programs, including those sponsored by nongovernmental
				organizations.
							(d)DirectorThe
				Administrator shall appoint a Director of Community Preparedness to coordinate
				and oversee the individual and community preparedness efforts of the
				Agency.
							(e)Grants
								(1)In
				generalThe Administrator may make grants to States to support
				individual and community preparedness efforts, including through the Citizen
				Corps Program.
								(2)AppropriationsThere
				are authorized to be appropriated for grants under this section—
									(A)$15,000,000 for fiscal
				year 2011;
									(B)$20,000,000 for fiscal
				year 2012; and
									(C)$20,000,000 for fiscal
				year
				2013.
									.
				(b)Enhancing
			 preparednessSection 504(a) of the Homeland Security Act of 2002
			 (6 U.S.C. 314(a)) is amended—
					(1)by redesignating
			 paragraphs (20) and (21) as paragraphs (21) and (22), respectively; and
					(2)by inserting after
			 paragraph (19) the following:
						
							(20)enhancing and promoting
				the preparedness of individuals and communities for natural disasters, acts of
				terrorism, and other man-made
				disasters;
							.
					(c)Table of
			 ContentsThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.), as amended by section 221, is
			 amended by inserting after the item relating to section 525 the
			 following:
					
						
							Sec. 526. Individual and community
				preparedness.
						
						.
				
	
		December 17, 2010
		Reported with an amendment
	
